Exhibit 10.2

EXECUTION VERSION

BPM SENIOR LIVING PORTFOLIO SALE

AMENDED AND RESTATED PURCHASE AGREEMENT

BY AND AMONG

EACH OF THE ENTITIES SET FORTH UNDER THE HEADING “PURCHASERS”

ON THE SIGNATURE PAGES HERETO,

EACH OF THE ENTITIES SET FORTH UNDER THE HEADING “SELLERS”

ON THE SIGNATURE PAGES HERETO,

EACH OF THE ENTITIES SET FORTH UNDER THE HEADING “FORMER SELLERS”

ON THE SIGNATURE PAGES HERETO

(FOR PURPOSES OF ARTICLE XI ONLY)

AND

WALTER C. BOWEN

(FOR PURPOSES OF SECTIONS 4.12, 4.17 AND 6.10 AND ARTICLE XI ONLY)

February 27, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I

  

PURCHASE AND SALE

  

Section 1.1

  Transfer of Assets      2   

Section 1.2

  Closing      6   

Section 1.3

  Purchase Price      6   

Section 1.4

  Earnest Money      6   

Section 1.5

  Payment of Purchase Price      7   

Section 1.6

  Assumed Liabilities      7   

Section 1.7

  Allocation of Purchase Price      8   

Section 1.8

  Due Diligence Period      8   

Section 1.9

  Change in Hard Date      9   

Article II

  

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

  

Section 2.1

  Organization and Qualification      10   

Section 2.2

  Authority; Binding Effect; Approvals; No Conflicts      10   

Section 2.3

  Licenses      11   

Section 2.4

  Compliance with Laws      12   

Section 2.5

  Governmental Approvals      12   

Section 2.6

  Taxes      12   

Section 2.7

  Contracts      13   

Section 2.8

  Real Estate      14   

Section 2.9

  Hazardous Substances      15   

Section 2.10

  Leases      16   

Section 2.11

  Survey Reports, Etc.      17   

Section 2.12

  Capital Expenditures      17   

Section 2.13

  Absence of Notices      17   

Section 2.14

  Resident Records      17   

Section 2.15

  Advance Payments and Residents Funds      17   

Section 2.16

  Third Party Payor Program Participation      17   

Section 2.17

  Third Party Payor Reimbursement      18   

Section 2.18

  Licensed Beds and Units      18   

Section 2.19

  Intellectual Property      18   

Section 2.20

  Financial Statements      19   

Section 2.21

  No Litigation      19   

 

i



--------------------------------------------------------------------------------

Section 2.22

  Location of Assets      19   

Section 2.23

  Employee and Labor Relations      19   

Section 2.24

  Employee Benefit Plans      21   

Section 2.25

  Inventory and Supplies      22   

Section 2.26

  Insurance      22   

Section 2.27

  Brokers and Finders      23   

Section 2.28

  Truth of Warranties, Representations, and Statements      23   

Article III

  

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

  

Section 3.1

  Organization; Etc.      24   

Section 3.2

  Authority, Binding Effect      24   

Section 3.3

  No Violation      25   

Section 3.4

  No Litigation      25   

Section 3.5

  Brokers and Finders      25   

Section 3.6

  Truth of Warranties, Representations, and Statements      25   

Article IV

  

COVENANTS OF THE SELLERS

  

Section 4.1

  Interim Operating Covenants      26   

Section 4.2

  Borrowing      26   

Section 4.3

  Full Access and Disclosure      27   

Section 4.4

  Compliance With Laws      28   

Section 4.5

  Taxes      28   

Section 4.6

  No Disposition of Assets      29   

Section 4.7

  Further Documentation      29   

Section 4.8

  Title Insurance and Surveys      29   

Section 4.9

  Delivery of Inventory      31   

Section 4.10

  Financial Information and Audit Assistance      31   

Section 4.11

  PTO Pay      32   

Section 4.12

  No Solicitation      32   

Section 4.13

  Final Cost Report      33   

Section 4.14

  Employment Records; Resident Records      33   

Section 4.15

  Absence of Certain Changes or Events      33   

Section 4.16

  Key Employees      34   

Section 4.17

  Non-Solicit; No Hire; Non-Competition      34   

Section 4.18

  Employee Benefit Plans      35   

Section 4.19

  Capital Expenditures      35   

Section 4.20

  Changes in Representations and Warranties      35   

Section 4.21

  Delivery of Documents      35   

Section 4.22

  Contracts Related to Other Facilities      36   

 

ii



--------------------------------------------------------------------------------

Article V

  

COVENANTS OF THE PURCHASERS

  

Section 5.1

  Assumption of Contracts, Equipment Leases and Tenant Leases      36   

Section 5.2

  Assignable Debt.      36   

Section 5.3

  Resident Records and Employment Records      41   

Section 5.4

  Cooperation      41   

Section 5.5

  Employment      41   

Section 5.6

  Non-Solicit; No Hire; Non-Competition.      42   

Section 5.7

  Vacation/PTO Credit      43   

Section 5.8

  WARN Act      43   

Section 5.9

  Employee Benefits      43   

Section 5.10

  Further Documentation      43   

Section 5.11

  Changes in Representations and Warranties      43   

Section 5.12

  Return of Confidential Information      43   

Article VI

  

OTHER COVENANTS

  

Section 6.1

  Confidentiality      44   

Section 6.2

  Resident Rents; Accounts Receivable      44   

Section 6.3

  Governmental and Third-Party Notices and Consents; Licensing      46   

Section 6.4

  Notices to Residents      49   

Section 6.5

  Relinquishment of Authority      50   

Section 6.6

  Interim Operating Agreements      50   

Section 6.7

  Excluded Business Names      51   

Section 6.8

  Condemnation Event      51   

Section 6.9

  Like-Kind Exchange      51   

Section 6.10

  License of Certain Assets      52   

Section 6.11

  Management Agreement      54   

Section 6.12

  Sale of BPMSL Assets      55   

Article VII

  

INDEMNIFICATION

  

Section 7.1

  Indemnification by the Sellers      55   

Section 7.2

  Indemnification by the Purchasers      57   

Section 7.3

  Notification of Claims      59   

Section 7.4

  Survival of Representations      60   

Section 7.5

  No Punitive Damages      61   

Section 7.6

  Right to Set-Off      61   

 

iii



--------------------------------------------------------------------------------

Article VIII

  

CONDITIONS

  

Section 8.1

  Conditions to Each Party’s Obligations      61   

Section 8.2

  Conditions to Obligations of the Purchasers      62   

Section 8.3

  Conditions to Obligations of the Sellers      64   

Article IX

  

CLOSING

  

Section 9.1

  Possession      65   

Section 9.2

  Closing Documents      65   

Section 9.3

  Resident Funds      68   

Section 9.4

  Closing Adjustments      69   

Section 9.5

  Closing Costs; Transfer Taxes      70   

Section 9.6

  Post-Closing Reconciliation      70   

Article X

  

TERMINATION AND ABANDONMENT

  

Section 10.1

  Method of Termination      71   

Section 10.2

  Procedure Upon Termination      72   

Section 10.3

  Effect of Termination; Remedies for Default and Disposition of the Deposit   
  72   

Article XI

  

MISCELLANEOUS PROVISIONS

  

Section 11.1

  Amendment and Modification      74   

Section 11.2

  Waiver of Compliance; Consent      74   

Section 11.3

  Releases.      74   

Section 11.4

  Notice      75   

Section 11.5

  Expenses      76   

Section 11.6

  Assignment      76   

Section 11.7

  Governing Law      77   

Section 11.8

  Business Day      77   

Section 11.9

  Counterparts      77   

Section 11.10

  Headings      77   

Section 11.11

  Entire Agreement      78   

Section 11.12

  Warranty of Authority      78   

Section 11.13

  Publicity      78   

Section 11.14

  Waiver of Jury Trial      78   

Section 11.15

  Third Party Beneficiaries      78   

 

iv



--------------------------------------------------------------------------------

Section 11.16

  Specific Performance; Limitation of Remedy      78   

Section 11.17

  Bowen Guarantee      80   

Section 11.18

  Interpretation      82   

Section 11.19

  Submission to Jurisdiction      83   

Section 11.20

  Severability      83   

Section 11.21

  Oregon Statutory Disclosure      83   

Section 11.22

  California Disclosures and Special Provisions      84   

Section 11.23

  Liquidated Damages      85   

 

v



--------------------------------------------------------------------------------

LIST OF EXHIBITS

Exhibit 1.0 – Former Sellers

Exhibit 1.1(a) – Facility Detail

Exhibit 1.1(b)(vi) – Trademarks, Trade Names, Service Marks, Web Addresses and
Telephone Numbers

Exhibit 1.7 – Allocation of Purchase Price

Exhibit 1.8 – Email Addresses

Exhibit 2.0 – Disclosure Letter/Document Delivery Email Address & Persons with
Sellers’ Knowledge

Exhibit 4.8(a) – Title Commitments & Surveys

Exhibit 4.16 – Key Employees

Exhibit 4.17 – Exceptions to Non-compete

Exhibit 5.1(a) – Cable Contracts

Exhibit 5.1(b) – Form of Assignments and Assumption Agreement

Exhibit 5.2 – Assignable Debt

Exhibit 5.6(a) – Retained Employees

Exhibit 5.6(b) – Non-Solicit Employees

Exhibit 6.6(a)(i) – Form of Interim Management Agreements

Exhibit 6.6(a)(ii) – Form of Interim Consulting Agreements

Exhibit 6.10(a) – BPMSL Affiliates

Exhibit 6.10(e) – Licensed Software

Exhibit 6.11 – Nevada Facilities

Exhibit 9.2(a)(iv) – Form of Bills of Sale

Exhibit 9.2(a)(v) – Form of Assignment of Intangible Property

Exhibit 9.2(a)(vi) – Form of Assignment of Residency Agreements

Exhibit 9.2(a)(viii) – Form of FIRPTA Certificate

 

vi



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

 

     Page  

Acceptable Terms

     34   

Acquisition Loan

     35   

Agreement

     1   

Applicable Law

     23   

Approved Collateral

     74   

Assets

     2   

Assignable Debt

     33   

Assignable Debt Documents

     12   

Assignable Debt Lenders

     34   

Assigned Records

     4   

Assigned Value

     75   

Assignment and Assumption Agreement

     33   

Assumed Contracts

     33   

Assumed Debt

     37   

Assumed Debt Documents

     37   

Assumed Equipment Leases

     33   

Assumed Liabilities

     7   

Base Effective Gross Income

     59   

Bend Membership Interest

     74   

Books and Records.

     4   

Bowen

     1   

BPMSL

     5   

BPMSL Affiliates

     48   

BPMSL License

     49   

Burdensome Condition

     42   

Business

     2   

Business Day

     71   

CA Act

     77   

CA Disclosure Statement

     77   

Causes of Action

     3   

CHOW Survey

     45   

Claims

     68   

Closing

     5   

Closing Date

     5   

Closing Deadline Date

     5   

Closing Effective Gross Income

     59   

Closing Statement

     61   

Code

     19   

Commitment Date

     7   

Common Products

     14   

Condemnation Event

     47   

Confidentiality Agreement

     40   

 

vii



--------------------------------------------------------------------------------

Continuation Coverage

     32   

Copied Records

     4   

Cure Terms

     35   

Delayed Approval Purchasers

     46   

Deposit

     6   

Deposit Escrow Agreement

     6   

Disclosure Letter

     8   

Due Diligence Investigation

     26   

Due Diligence Period

     7   

Effective Date

     1   

Effective Gross Income

     59   

Employee Benefit Plans

     19   

Employee Records

     30   

Environmental Laws

     13   

Equipment Leases

     15   

ERISA

     19   

ERISA Affiliate

     19   

Escrow Agent

     5   

Excess Assumption Fee

     6   

Excluded Assets

     4   

Excluded Business Names

     47   

Excluded Documents

     5   

Expenses

     67   

Facilities

     1   

Facility

     1   

Facility Software

     49   

FF&E

     3   

Financial Statements

     17   

Form Management Agreement

     50   

Former Seller

     1   

Former Sellers

     1   

Government Programs

     16   

Governmental Approvals

     42   

Governmental Authorities

     10   

Governmental Authority

     10   

Guarantee

     73   

Hard Date

     7   

Hazardous Substance

     14   

Health Care Licensing Approvals

     47   

Home

     74   

Immaterial Contracts

     12   

Improvements

     2   

Indemnified Party

     54   

Indemnifying Party

     54   

Initial Commitments

     27   

Initial Surveys

     27   

 

viii



--------------------------------------------------------------------------------

Intangible Property

     3   

Intellectual Property

     17   

Interim Consulting Agreements

     46   

Interim Management Agreements

     46   

Interim Operating Agreements

     46   

Interim Operating Facilities

     58   

Intermediary

     48   

Inventory

     2   

Key Employees

     31   

knowledge

     8   

Land

     2   

Leases

     15   

Legal Proceedings

     17   

License

     10   

Licenses

     10   

Licensing Approvals

     44   

Licensing Surveys

     15   

Liens

     10   

Management Agreement Deadline

     50   

Manager

     50   

Material Adverse Change

     9   

Medicaid

     5   

Medicare

     16   

Mortgage

     74   

Nevada Facilities

     50   

New Title Matter

     27   

Non-Recourse Carve-out Obligations

     34   

Notification Date

     25   

Operating Cap

     54   

Operational Materials

     48   

Organizational Documents

     9   

Original Agreement

     1   

Parties

     1   

Party

     1   

Permitted Liens

     27   

Personal Property

     3   

Pledge Agreement

     74   

Proposal

     30   

Proprietary Algorithms

     48   

Proprietary Software

     3   

Protected Employee

     39   

PTO

     29   

PTO List

     29   

Purchase Price

     5   

Purchaser

     1   

Purchaser Basket

     54   

 

ix



--------------------------------------------------------------------------------

Purchaser Cap

     53   

Purchaser Documents

     5   

Purchaser Indemnified Losses

     51   

Purchaser Indemnified Parties

     51   

Purchaser Manager

     36   

Purchaser Parent

     34   

Purchaser Parties

     73   

Purchaser Released Party

     68   

Purchasers

     1   

Purchasers’ Closing Statement

     65   

Purchasers’ Representatives

     24   

Real Property

     2   

Regency Grand Assets

     36   

Regency Grand Closing

     36   

Regency Grand Deposit

     36   

Rejected Contracts

     33   

Residency Agreements

     12   

Resident Records

     4   

Residents

     12   

Retained Employee

     39   

Reviewing Accountants

     65   

Security Documents

     74   

Seller

     1   

Seller Basket

     52   

Seller Cap

     52   

Seller Debt

     12   

Seller Documents

     62   

Seller Indemnified Losses

     52   

Seller Indemnified Parties

     52   

Seller Released Party

     69   

Seller Representatives

     29   

Sellers

     1   

SSI

     16   

St. Clair Membership Interests

     74   

St. Clair Property

     74   

Supplemental Financial Information

     17   

Supplemental Letter

     8   

Tenant Leases

     15   

Terminable Contracts

     12   

Title Commitments

     26   

Title Company

     26   

Title Objection Notice

     27   

Title Objection Response Notice

     27   

Title Policies

     28   

Title Policy

     28   

Transferred Funds

     3   

 

x



--------------------------------------------------------------------------------

Transitioned Employees

     38   

Update Date

     8   

WARN Act

     18   

Work Product

     3   

 

xi



--------------------------------------------------------------------------------

AMENDED AND RESTATED PURCHASE AGREEMENT

THIS AMENDED AND RESTATED PURCHASE AGREEMENT (this “Agreement”), dated as of
this 27th day of February, 2012 (the “Effective Date”), is made and entered into
by and among each of the entities set forth under the heading “Purchasers“ on
the signature pages hereto (individually, a “Purchaser” and, together, the
“Purchasers”), each of the entities set forth under the heading “Sellers” on the
signature pages hereto (individually a “Seller” and, together, the “Sellers”),
each of the entities set forth in Exhibit 1.0 (individually a “Former Seller”
and, together, the “Former Sellers”) (for purposes of Article XI only) and
Walter C. Bowen (“Bowen”) (for purposes of Sections 4.12, 4.17 and 6.10 and
Article XI only). Each collective group of the Sellers and of the Purchasers is
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”

RECITALS

A. The Purchasers, the Sellers, the Former Sellers and Bowen are parties to that
certain Purchase Agreement, dated as of August 25, 2011 (as amended by that
certain letter agreement, dated as of September 13, 2011, by Amendment No. 1,
dated as of October 8, 2011, by Amendment No. 2, dated as of November 4, 2011,
by Amendment No. 3, dated as of December 22, 2011, by Amendment No. 4, dated as
of February 14, 2012, and by Amendment No. 5, dated as of February 23, 2012) (as
so amended, the “Original Agreement”), pursuant to which, among other things,
the Purchasers agreed to purchase from the Sellers, and the Sellers agreed to
sell to the Purchasers, the Assets (as defined therein).

B. The Parties desire to amend and restate the Original Agreement in order to,
among other things, acknowledge and clarify that the Purchasers shall no longer
be purchasing from the Former Sellers, and the Former Sellers shall no longer be
selling to the Purchasers, the Assets (as defined in the Original Agreement) of
such Former Sellers.

C. The Sellers own assisted living facilities, Alzheimer’s care facilities and
independent living facilities, listed on Exhibit 1.1(a) (each a “Facility” and,
collectively, the “Facilities”). Each Facility is owned by a separate Seller, as
identified on Exhibit 1.1(a).

D. The Purchasers desire to purchase all of the Assets and to acquire all of the
Sellers’ respective right, title and interest in and to the Assets, on the terms
and conditions set forth in this Agreement.

 

1



--------------------------------------------------------------------------------

E. The Sellers desire to sell to the Purchasers all of the Assets and to convey
to the Purchasers all of their respective, right, title and interest in the
Assets, on the terms and conditions set forth in this Agreement.

Now, therefore, in consideration of the representations, warranties and
covenants herein contained, the Parties agree as follows.

ARTICLE I

PURCHASE AND SALE

Section 1.1 Transfer of Assets.

(a) For the consideration hereinafter provided, the Sellers, in accordance with
the terms and subject to the conditions in this Agreement, shall convey,
transfer and assign to the Purchasers at the Closing, and the Purchasers shall
purchase from the Sellers (in each case, free and clear of all Liens other than
Permitted Liens), the following, hereinafter collectively referred to as the
“Assets”:

(i) each Seller’s fee simple title in and to the land, as more particularly
described in Exhibit 1.1(a) attached hereto (the “Land”), and all buildings,
structures, fixtures, facilities, amenities, driveways, walkways, parking lots
and other improvements owned by each Seller and located on the Land
(collectively, the “Improvements”);

(ii) all of each Seller’s right, title and interest in and to all easements,
rights-of-way, rights of ingress and egress, strips, zones, licenses,
transferable hereditaments, privileges, tenements and appurtenances in any way
belonging to or appertaining to the Land or the Improvements, and any right or
interest in any open or proposed highways, streets, roads, avenues, alleys,
easements, strips, gores and rights-of-way in, across, in front of, contiguous
to, abutting or adjoining the Land (collectively with the Land and the
Improvements, the “Real Property”);

(iii) any pending or future action for condemnation, eminent domain or similar
proceeding, or for any damage to the Real Property by reason of a change of
grade thereof;

(iv) all of each Seller’s right, title and interest in and to all materials,
supplies, inventory, consumables, perishable and nonperishable food products,
and other similar tangible property used in connection with the operation of the
Real Property (collectively, the “Inventory”);

 

2



--------------------------------------------------------------------------------

(v) all of each Seller’s right, title and interest in and to the Tenant Leases
and the Assumed Equipment Leases;

(vi) all of each Seller’s right, title and interest in and to the Assumed
Contracts;

(vii) all of each Seller’s right, title and interest in and to all Residency
Agreements;

(viii) except for the Excluded Assets, all of each Seller’s right, title and
interest in and to: (A) local and toll-free telephone and facsimile exchange
numbers and post office box addresses used in connection with the ownership,
maintenance and operation of the Real Property and the businesses operated at
the Facilities (the “Business”), (B) to the extent any Seller’s interest is
assignable pursuant to Applicable Law and to the extent the Purchasers in their
sole discretion elect to assume the same, all of each Seller’s right, title and
interest in and to all licenses, permits, approvals, entitlements, and other
governmental authorizations (including certificates of occupancy), provider
agreements and certificates of need issued by any Governmental Authority in each
Seller’s possession or control in connection with the ownership, operation,
planning, development, use or maintenance of any Real Property and the Business,
(C) all rights and work product under construction, service, consulting,
engineering, architectural, design and construction agreements (the “Work
Product”) (including any warranties contained therein), (D) to the extent that
each Seller’s interest is assignable, all of each Seller’s interest in all
construction warranties, manufacturers’ warranties and other warranties
applicable to the Real Property or the Business, (E) all development rights and
goodwill related to any portion of any Real Property, (F) all leads regarding
prospective residents, all customer lists, referral source lists, and
competitive analyses related to the Facilities, (G) any trade marks, trade
names, service marks, trade dress and all variations thereof, (H) all licensed
software and proprietary software (the “Proprietary Software”) used in the
operation of the Facilities, (I) deposits and advance payments made by the
Sellers and held by third parties with respect to any of the Assets or the
Business, collectively “Transferred Funds”, (J) all indemnities related to the
Assets, (K) all causes of action, choses of action, rights of recovery, rights
of setoff and rights of recoupment of the Sellers relating to the Real Property
or the Business, including any such rights of the Sellers under any property,
casualty, or other insurance policy (“Causes of Action”), and (L) all other
intangible property used by the Sellers exclusively in connection with the
ownership and operation of the Real Property or the Business (collectively, the
“Intangible Property”);

 

3



--------------------------------------------------------------------------------

(ix) all of each Seller’s right, title and interest in and to (A) keys and
combinations to all doors, cabinets, enclosures and other locks on or about the
Real Property, (B) furniture, equipment, televisions, telephone systems;
mechanical systems, fixtures and equipment, electrical systems, fixtures and
equipment; heating fixtures, systems, and equipment; air conditioning fixtures,
systems and equipment, plumbing fixtures, systems, and equipment, security
systems and equipment, carpets, drapes, artwork and other furnishings,
refrigerators, microwaves, ovens, stoves, and all other appliances, vehicles,
office equipment, furniture and fixtures not considered improvements, spare
parts, supplies and other physical assets, machinery, tools, trade fixtures,
utensils, china, glassware, and other personal property owned by the Sellers,
which are located on or used exclusively in connection with the maintenance and
operation of the Facility and/or the Real Property (collectively, the “FF&E”),
(C) the Books and Records and (D) all other personal property owned by the
Sellers and which is used by the Sellers in connection with the ownership,
maintenance, and operation of the Real Property; but excluding the Excluded
Assets (collectively, and together with the Inventory, the “Personal Property”);

(x) except for the Excluded Documents, all of each Seller’s right, title and
interest in and to the following documents that relate to the Real Property, the
Personal Property and the Business: (A) all records and reports (except for such
records and reports where transfer is prohibited by Applicable Law) relating to
all Residents at the Facilities (collectively, the “Resident Records”),
(B) Employee Records, but only to the extent such Employee Records are for
employees who become Transitioned Employees, (C) third party reports and
studies, land surveys, structural reviews, environmental assessments or audits,
architectural drawings and engineering, geophysical, soils, seismic, geologic,
environmental (including with respect to the impact of materials used in the
construction or renovation of the Improvements) and architectural reports,
studies and certificates pertaining to the Real Property, (D) land use
applications, land use permits and approvals, and other operating permits and
(E) policy and procedure manuals (collectively, the “Assigned Records”); and

(xi) copies of the following records (the originals and all other rights
associated therewith are to be retained by the Sellers): (A) building designs,
(B) accounting records, including billing records and invoices, (C) regulatory
surveys and reports, incident tracking reports and (D) all financial statements
and other accounting, tax, financial and other books and records relating to the
use, maintenance and operation of the Facility, but excluding any Excluded
Documents (collectively, the “Copied Records,” and, together with the Assigned
Records, the “Books and Records”).

 

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, each Seller shall separately convey, transfer and
assign each Real Property to a single Purchaser (or such Purchaser’s assigns
pursuant to Section 11.6) in accordance with Exhibit 1.1(a), which exhibit
identifies for each Real Property: (A) each Seller that shall convey, transfer
and assign such Real Property and (B) the Purchaser to which such Seller shall
effect the conveyance, transfer and assignment of such Real Property. With
respect to the Assets other than the Real Property, each Seller shall separately
convey, transfer and assign each such Asset to one or more Purchasers (or such
Purchasers’ assigns pursuant to Section 11.6) in accordance with Exhibit 1.1(a),
which exhibit identifies for each Facility (X) each Seller that shall separately
convey, transfer and assign such Assets and (Y) the Purchaser or Purchasers to
which such Seller shall effect the conveyance, transfer and assignment of such
Assets. The Purchasers shall have the right to make modifications to the
identity of the Purchasers on Exhibit 1.1(a) in accordance with Section 11.6
after the Effective Date up to the Closing Date.

(b) Notwithstanding anything to the contrary contained herein, the Assets shall
not include all of the Sellers’ right, title and interest in the following items
(collectively, the “Excluded Assets”):

(i) All bank accounts, cash, cash equivalents, securities and accounts
receivable (but only to the extent relating to periods prior to the Closing)
(including third party settlements), prepaid accounts (subject to the provisions
of Section 9.6), real estate tax, insurance, maintenance, replacement and other
escrows, reserves and impoundments held in connection with any loans and any
Causes of Action (but only to the extent such Causes of Action relate to periods
prior to the Closing);

(ii) All sums relating to Title XIX of the Social Security Act (however
denominated by the applicable state, “Medicaid”) rate adjustments relating to
periods prior to the Closing;

(iii) Refunds, rebates and dividends paid in respect of workers’ compensation,
with respect to other insurance premiums paid by the Sellers relating to periods
prior to the Closing Date, and refunds and additional recoveries by or payments
to the Sellers from any person for services, goods or supplies which were
provided by such person to the Sellers prior to the Closing Date;

 

5



--------------------------------------------------------------------------------

(iv) The following books and records: (A) the Sellers’ organizational documents,
minute books and other books and records relating solely to the corporate or
similar governance of each Seller as a legal entity, (B) records related to
employees that do not become Transitioned Employees, and (C) any correspondence
or communications between legal counsel on the one hand and the Sellers or the
Seller Representatives on the other hand, whether or not covered by
attorney-client privilege, and whether or not related to the transaction
contemplated by this Agreement (collectively, the “Excluded Documents”);

(v) Originals of the Copied Records;

(vi) The trademarks, trade names, service marks, web addresses and telephone
numbers set forth on Exhibit 1.1(b)(vi); and

(vii) All management agreements with BPM Senior Living Company (“BPMSL”).

Section 1.2 Closing. Unless this Agreement shall have been terminated pursuant
to Article X, the closing hereunder (the “Closing”) shall occur at 11:00 a.m.
(New York City time) on April 30, 2012 (the “Closing Deadline Date”), unless
extended by the Purchasers pursuant to Section 4.8, or earlier upon mutual
agreement by the Purchasers and the Sellers. The date on which the Closing
occurs is hereinafter referred to as the “Closing Date.” The Closing hereunder
shall be effective as of 11:59 p.m. (Pacific Time) on the Closing Date. On or
before the Closing Date, (i) all Seller Documents, (ii) all executed documents
required from each Purchaser under Section 9.2(b) (the “Purchaser Documents”)
and (iii) all executed documents required from Bowen under Section 9.2(c) in
order to effectuate the consummation of the Closing shall be delivered to the
Title Company, in its capacity as escrow agent (the “Escrow Agent”).

Section 1.3 Purchase Price. The purchase price for the Assets shall be One
Hundred Sixty Seven Million Seven Hundred Thousand Dollars ($167,700,000) (the
“Purchase Price“), subject to the prorations and further adjustments as provided
for in this Agreement. The Purchase Price will be allocated among the Facilities
and the Assets related to the respective Facilities and paid to the respective
Sellers as provided for in Section 1.7.

Section 1.4 Earnest Money. Prior to the Effective Date, the Purchasers have
delivered Two Million Five Hundred Thousand Dollars ($2,500,000) to the Escrow
Agent. Pursuant to that certain Amended and Restated Deposit Escrow Agreement,
dated as of the Effective Date (as such agreement may be further amended in the
future, the “Deposit Escrow Agreement”), by and among the Purchasers, the
Sellers and the Escrow Agent, the Purchasers shall be refunded Eight Hundred Ten
Thousand Six Hundred Eighty Dollars ($810,680) resulting in an amount of One
Million Six Hundred Eighty-Nine Thousand Three Hundred Twenty Dollars
($1,689,320) as earnest money deposit (such

 

6



--------------------------------------------------------------------------------

amount, as reduced pursuant to the terms of Section 1.4(d) below, together with
all interest accrued thereon, the “Deposit”). The Deposit shall be allocated
among the Facilities based on the allocation of the Purchase Price as provided
in Section 1.7. The Escrow Agent shall hold the Deposit in one or more interest
bearing accounts as directed by the Purchasers.

(a) In the event the Closing occurs, the Deposit shall be applied against the
Purchase Price payable at the Closing and the Purchasers shall receive a credit
therefor.

(b) In the event this Agreement is terminated in accordance with Section 10.1
(other than pursuant to Section 10.1(c) and subject to the conditions set forth
in Section 10.3(b)), then the Escrow Agent shall return the Deposit to the
Purchasers, except to the extent a portion of the Deposit is payable to the
Sellers pursuant to Section 1.8.

(c) In the event this Agreement is terminated in accordance with and subject to
the conditions of Section 10.1(c), then the Escrow Agent shall pay the Deposit
to the Sellers, which payment of the Deposit to the Sellers shall constitute the
Sellers’ full liquidated damages payment as provided in Sections 10.3(b) and
11.16(c).

(d) In the event that this Agreement is terminated with respect to the Regency
Grand Facility pursuant to the terms of Section 5.2(i)(i), that portion of the
Deposit allocated to the Regency Grand Facility shall be returned to the
Purchasers promptly upon written demand by the Purchasers to the Escrow Agent.

(e) Upon the disbursement of the Deposit pursuant to Section 1.4(b) or
(c) above, this Agreement shall be null and void and neither Party shall have
any further obligation to the other except for those matters which specifically
survive such a termination.

Section 1.5 Payment of Purchase Price. At the Closing, the Purchasers shall pay
the Purchase Price, (i) adjusted for any prorations, credits and additions for
the benefit of the Purchasers or the Sellers as specified in Section 5.2(c) and
Article IX, (ii) reduced pursuant to the terms of Section 5.2(i)(i),
(iii) reduced by the outstanding principal amount and accrued interest on the
Assumed Debt, and (iv) reduced by the amount by which the loan assumption or
transfer fee for the Assumed Debt exceeds 1% of the assumed principal amount of
the particular Assumed Debt (the “Excess Assumption Fee”). The Purchase Price,
as adjusted per the foregoing sentence, minus the Deposit, shall be paid by wire
transfer of immediately available federal funds to the Escrow Agent.

Section 1.6 Assumed Liabilities. At the Closing, no Purchaser shall assume any
liabilities or obligations of any Seller whatsoever, fixed or contingent, and
the Sellers shall retain and discharge in the ordinary course all liabilities
and obligations of the Sellers, other than the following obligations which will
be assumed by one or more of the Purchasers (as identified

in the respective assignment documents executed at the Closing (the “Assumed
Liabilities”)):

 

7



--------------------------------------------------------------------------------

(i) liabilities and obligations arising out of or related to periods after the
Closing, or as otherwise expressly set forth herein, with respect to the Assumed
Contracts, the Assumed Equipment Leases, the Tenant Leases and all Residency
Agreements; and

(ii) liabilities and obligations arising out of or related to periods after the
Closing, or as otherwise expressly set forth herein, with respect to the Assumed
Debt Documents (including, but not limited to, the Assumed Debt).

Section 1.7 Allocation of Purchase Price. The Purchase Price and the Deposit
shall be allocated among the Facilities and among the Assets related to the
respective Facilities at the Closing as provided and as described in Exhibit
1.7. Each Party hereby covenants and agrees (i) to timely file all forms
(including IRS Form 8594) and tax returns required to be filed in connection
with Exhibit 1.7 and (ii) to take no position on any income tax return or form,
before any governmental agency charged with the collection of any income tax, in
any judicial proceeding or otherwise with any Governmental Authority that is any
way inconsistent with the terms of this Section 1.7 and Exhibit 1.7.

Section 1.8 Due Diligence Period. The Parties hereby acknowledge that, as of the
Effective Date, the Purchasers have not yet had an opportunity to complete their
Due Diligence Investigation and fully review and evaluate all aspects of this
transaction and the condition and suitability of the Assets. Accordingly, for
the period (the “Due Diligence Period”) beginning on the Effective Date and
continuing until 5:00 p.m. (Pacific Time) on April 15, 2012 (as such date may be
accelerated pursuant to Section 1.9, the “Hard Date”), and notwithstanding any
other provision of this Agreement to the contrary, the Purchasers shall have the
right to terminate this Agreement by written notice to the Sellers in the event
the Purchasers, in the Purchasers’ sole discretion, are not satisfied with the
Assets for any reason (or no reason), which reason (or no reason) need not be
specified in such notice, provided that such notice is delivered to the Sellers
and their counsel at the email addresses set forth in Exhibit 1.8, on or prior
to 5:00 p.m. (Pacific Time) on the Hard Date. Each Seller acknowledges and
agrees that the Purchasers have no obligation to give the Sellers prior notice,
or to negotiate in good faith with the Sellers regarding modifying the terms of
this Agreement or the transactions contemplated hereby, before the Purchasers
deliver the notice of termination contemplated by the immediately preceding
sentence to the email address listed in Section 1.8 of the Disclosure Letter. If
such notice of termination is so delivered (i) on or before 5:00 p.m. (Pacific
Time) on February 27, 2012 (the “Commitment Date”), then the Purchasers shall be
entitled to a refund of the Deposit minus an amount of Three Hundred Thousand
Dollars ($300,000), which Three Hundred Thousand Dollars ($300,000) shall be
paid to the Sellers, (ii) after 5:00 p.m. (Pacific Time) on the Commitment Date
but on or before 5:00 p.m. (Pacific Time) on the Hard Date, then the Purchasers
shall be entitled to a refund of the Deposit minus an amount of Six Hundred
Thousand Dollars ($600,000), which Six

 

8



--------------------------------------------------------------------------------

Hundred Thousand Dollars ($600,000) shall be paid to the Sellers or (iii) after
5:00 p.m. (Pacific Time) on the Hard Date, then the Purchasers shall not be
entitled to a refund of the Deposit. If the Purchasers do not terminate this
Agreement as set forth in this Section 1.8 or as otherwise provided herein, then
this Agreement shall remain in full force and effect.

Section 1.9 Change in Hard Date. The Purchasers may accelerate the end of the
Due Diligence Period by delivering written notice to the Sellers to the email
address listed in Exhibit 1.8 of a date prior to the Hard Date, which shall
thereafter be referred to as the “Hard Date.”

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

In recognition of the as-is basis of this transaction, the Sellers are providing
the limited representations and warranties contained in this Article II. Each
Seller represents and warrants to the Purchasers, jointly and severally, that,
except as set forth in the Second Amended and Restated Disclosure Letter dated
February 27, 2012 attached hereto (the “Disclosure Letter”) and, with respect to
Immaterial Contracts, Terminable Contracts and the Supplemental Financial
Information only, as revised by Section 4.20 in the supplemental letter (the
“Supplemental Letter”) to be delivered by the Sellers to the Purchasers on or
before March 2, 2012 (the “Update Date”), and except to the extent such
representations and warranties are specifically made as of a particular date (in
which case such representations and warranties will be true and correct as of
such date) the representations and warranties contained in this Article II
(i) are true and correct as of the Effective Date (except with respect to any
representations and warranties (x) in Section 2.7 regarding Immaterial Contracts
and Terminable Contracts and (y) in Section 2.20 regarding Supplemental
Financial Information), (ii) with respect to any representations and warranties
(x) in Section 2.7 regarding Immaterial Contracts and Terminable Contracts and
(y) in Section 2.20 regarding Supplemental Financial Information, are true and
correct as of the Update Date, and (iii) will be true and correct as of the
Closing Date as though made as of the Closing Date. The Disclosure Letter is
arranged in sections and subsections corresponding to the numbered and lettered
sections and subsections contained in this Agreement to which such sections and
subsections of the Disclosure Letter relate. An exception to a representation or
warranty in this Article II set forth in the Disclosure Letter effectively
modifies the corresponding representation or warranty in this Article II,
notwithstanding whether such representation and warranty specifically references
the Disclosure Letter. Any fact or item disclosed on any section of the
Disclosure Letter shall not be deemed by reason only of such inclusion, to be
material and shall not be employed as a point of reference in determining any
standard of materiality under this Agreement.

Notwithstanding anything else to the contrary herein, any reference in this
Agreement to “knowledge” of the Sellers shall be deemed to mean the actual
knowledge of the individuals listed on Exhibit 2.0 after due inquiry.

 

9



--------------------------------------------------------------------------------

The Purchasers acknowledge that the Sellers and their representatives have not
made and are not making any representations or warranties whatsoever regarding
the subject matter of this Agreement, express or implied, except as provided in
this Article II, and that the Purchasers are not relying and have not relied on
any representations or warranties whatsoever regarding the subject matter of
this Agreement, express or implied, except for the representations and
warranties in this Article II.

Section 2.1 Organization and Qualification. (i) Each Seller is duly organized
and validly existing and in good standing under the laws of the jurisdiction in
which it is formed with all requisite power and authority to carry on its
respective business as currently being conducted and to own or lease and operate
the Assets it owns or leases as and in the places now owned, leased or operated,
respectively; and (ii) each Seller is duly qualified or licensed to do business
and is in good standing in each jurisdiction in which the nature of its business
or the ownership, construction, management or operation of its Facilities makes
such qualification or licensing necessary, other than in such jurisdictions
where the failure to be so qualified or licensed, individually or in the
aggregate, has not resulted in, and would not reasonably be expected to result
in, a Material Adverse Change. The Sellers have provided to the Purchasers
complete and correct copies of the articles of incorporation, bylaws, articles
of organization, operating agreement, partnership agreement, shareholder or
other equity owner agreement or other governing organizational documents (the
“Organizational Documents”), as the case may be, for each Seller. No Seller is
in default under or in violation of any provision of its respective
Organizational Documents. For purposes of this Agreement, the term “Material
Adverse Change” shall mean any change, state of facts, development,
circumstance, effect, event, condition or occurrence that (a) has had, or would
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the business, assets, properties, liabilities, operations,
prospects, condition (financial or otherwise) or results of operations of the
Facilities or the Business, or (b) could reasonably be expected to materially
impair the ability of one or more of the Sellers to timely perform their
obligations hereunder or under any Seller Documents or to timely consummate the
transactions contemplated by this Agreement or prevent or materially delay the
consummation of the transactions contemplated by this Agreement.

Section 2.2 Authority; Binding Effect; Approvals; No Conflicts.

(a) Subject to receipt of the Governmental Approvals each Seller has, and at the
Closing each Seller will have, the requisite corporate, limited liability
company or partnership right, power and authority, as applicable, to execute
their respective Seller Documents, deliver and perform this Agreement by such
Seller in connection with such transactions. The execution, delivery,
performance and consummation of this Agreement, the applicable Seller Documents
and all of the transactions contemplated herein and therein have been duly
authorized and approved by all necessary corporate, partnership or limited
liability action of each Seller.

(b) This Agreement and each Seller Document, upon due execution and delivery by
each respective Seller, will constitute the legal, valid, and binding obligation
of each respective Seller, enforceable in accordance with its respective terms
(except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by application of equitable principles).

 

10



--------------------------------------------------------------------------------

(c) No equity owner of any Seller, nor any other person, has any dissenter’s
rights or appraisal rights or any rights of first refusal, rights of first offer
or similar rights with respect to the Assets or with respect to the transactions
contemplated by this Agreement.

(d) The execution, delivery and performance of this Agreement and any of the
Seller Documents by each Seller does not and will not:

(i) Conflict with or result in any breach or violation of the provisions of, or
constitute a default under the Organizational Documents of any Seller;

(ii) Violate any restriction to which any Seller is subject or, with or without
the giving of notice, the passage of time, or both, violate (or give rise to any
right of termination, cancellation or acceleration under) any mortgage, deed of
trust, license, permit, lease, indenture, contract, agreement, obligation,
commitment, arrangement, understanding, instrument, Lease or other material
agreement or instrument, whether oral or written, to which any Seller is a
party, or by which it or any of such Seller’s Assets are bound or result in the
termination of any such instrument or termination of any provisions in such
instrument, individually or in the aggregate, that will have a Material Adverse
Change and/or result in the creation or imposition of any mortgage, pledge,
security interest, encumbrance, charge or other lien (whether arising by
contract or by operation of law) (collectively, “Liens”) upon the Assets;

(iii) Violate any Applicable Law; or

(iv) Result in the breach or violation of any of the representations and
warranties herein set forth by the Sellers.

Section 2.3 Licenses. Section 2.3 of the Disclosure Letter sets forth all
material permits, licenses, Medicaid, and other provider agreements and other
authorizations issued and required by Governmental Authorities in connection
with the ownership, maintenance and operation of any Facility, including all
licenses required for each Seller’s operation of each Facility as an assisted
living facility, Alzheimer’s care facility, and/or an independent living
facility, (each a “License”, collectively, the “Licenses”). Each License is in
good standing and the Sellers have not received notice, oral or written, that
the Sellers are in violation of any restriction, rule or regulation affecting
possession and use thereof. The Sellers and BPMSL are the holders of all the
Licenses.

 

11



--------------------------------------------------------------------------------

Section 2.4 Compliance with Laws. Each Seller is in compliance with all
Applicable Law in all material respects, and no Seller has received any notice
from any Governmental Authority or other person, alleging that any Seller is
violating any Applicable Law.

Section 2.5 Governmental Approvals. No Seller is required to submit any notice,
oral or written, report or other filing with any federal, state, municipal,
foreign or other governmental or regulatory authority (a “Governmental
Authority” or “Governmental Authorities”) in connection with its execution or
delivery of this Agreement or any Seller Documents or the consummation of the
transactions contemplated hereby and no consent, approval or authorization of
any Governmental Authority is required to be obtained by any Seller in
connection with the execution, delivery and performance of this Agreement.

Section 2.6 Taxes. All real property taxes and assessments, and all personal
property taxes and assessments (including, in each case, all interest and
penalties thereon), in connection with the Assets (or the operation thereof)
allocable to the period prior to and including the Closing Date, have been paid
by the Sellers or, by the time of the Closing, will be paid by the Sellers or
prorated between the Parties pursuant to Section 9.4(b). In addition: (i) all
income, sales, bed and franchise or similar taxes due and payable by each
Seller, if any, and all interest and penalties thereon, if any, have been timely
paid in full; (ii) all tax returns required to be filed by each Seller, if any
(including all sales, franchise and payroll tax returns and reports), have been
properly and timely filed (including extensions pursuant to properly and timely
filed extension documents where permitted), are true, correct and complete and
correctly reflect the tax position of such Seller, and all taxes respectively
due and payable under such tax returns (together with all interest and penalties
thereon) have been paid in full; (iii) no Seller is subject to a claim for
deficiency or other action in connection with any taxes; (iv) to the Sellers’
knowledge, no tax returns of any Seller have been or are being examined by the
Internal Revenue Service or any state or local Governmental Authority; and
(v) all tax returns filed by each Seller after August 25, 2011 covering periods
prior to and including the Closing Date, will be properly and timely filed
(giving consideration for allowable extensions), shall be true, correct and
complete, and correctly reflect the tax position of such Seller, and all taxes
respectively due and payable under such tax returns (together with all interest
and penalties thereon) will be timely paid in full. The Sellers (other than
Sellers that are disregarded entities for federal income tax purposes) have
provided to the Purchasers true, correct and complete copies of all ad valorem
and other property tax statements and assessments covering the Assets for the
current year and the three (3) preceding years, together with a copy of any
notice of increase in valuation received by any Seller since such tax statements
were issued. To the Sellers’ knowledge, there are no special assessments or
charges which have been levied against the Assets that are not reflected on the
tax bills. The Sellers (other than the Sellers that are disregarded entities
owned by Bowen for federal income tax purposes) have provided to the Purchasers
true, correct and complete copies of all tax returns, reports and forms with
respect to the operation, use and ownership of the Assets for the current year
and the two (2) preceding years. The Sellers that are disregarded entities owned
by Bowen for federal income tax purposes have provided to the Purchasers true,
correct and complete copies of (A) all Schedules C and/or E from Bowen’s tax
return and/or (B)

 

12



--------------------------------------------------------------------------------

other portions of Bowen’s tax returns, reports and forms, in each case
containing information with respect to the operation, use and ownership of the
Assets for the current year and the two (2) preceding years; provided, however,
that the Sellers are only required to provide such Schedules C and/or E and such
other portions of Bowen’s tax returns, reports and forms that reflect Bowen’s
ownership of the Assets in entities that are disregarded for federal income tax
purposes, are not required to provide the remainder of Bowen’s personal income
tax returns and are permitted to redact any portion of Bowen’s Schedules C
and/or E, tax returns, reports, or forms that do not relate to the operation,
use and ownership of the Assets.

Section 2.7 Contracts.

(a) Section 2.7(a) of the Disclosure Letter includes a true and correct list as
of the Effective Date of all outstanding contracts or agreements, whether
written or oral, which relate to the Assets, except (i) those contracts which
require annual payments of less than Five Thousand Dollars ($5,000) per contract
(the “Immaterial Contracts”), (ii) the Residency Agreements and (iii) the Leases
(such contracts and agreements, excluding those set forth in clauses (i),
(ii) and (iii), and together with any amendments or modifications thereto,
collectively, the “Contracts”). Section 2.7(a) of the Disclosure Letter sets
forth each Immaterial Contract and whether such Immaterial Contract contains any
express provision against assignment that prohibit or otherwise impede the
assumption of such Immaterial Contract by the Purchasers pursuant to
Section 5.1. On or prior to the Effective Date, the Sellers have provided to the
Purchasers true and complete copies of each Contract (other than those Contracts
that are cancelable on thirty (30) days’ notice without penalty or premium (the
“Terminable Contracts”)). The Sellers have provided, or will provide on or
before the Update Date, to the Purchasers true and complete copies of each
Terminable Contract and each Immaterial Contract. No Seller has (i) received
written or oral notice of any default, and there is no default, existing or
continuing by any Seller or, to the Sellers’ knowledge, any other party, under
the terms of any Contracts, or (ii) waived in writing or, to the Sellers’
knowledge, otherwise waived or failed to enforce any rights or benefits under
any Contract. To the Sellers’ knowledge, each Contract is in full force and
effect and is valid and enforceable by each applicable Seller in accordance with
its terms.

(b) Included in Section 2.7(b) of the Disclosure Letter are specimens of
agreements with residents at the Facilities (the “Residents”) related to their
residency and care (the “Residency Agreements”), and rent rolls dated as of
January 31, 2012 for each Facility setting forth all such agreements in effect
as of January 31, 2012. All Residents of each Facility have executed Residency
Agreements and no such agreement varies in any material respect from the terms
of the specimen agreements included in Section 2.7(b) of the Disclosure Letter,
was entered into other than on an arms’ length basis or provides for payment of
a single or fixed sum in exchange for lifetime care or other prepaid services.

 

13



--------------------------------------------------------------------------------

(c) Section 2.7(c) of the Disclosure Letter is a list of all indebtedness
secured by any Sellers’ interest in the Assets (the “Seller Debt”) (as opposed
to indebtedness of any lessor with respect to any Assets). Each Seller hereby
represents and warrants that such Seller is in compliance, in all material
respects, with all representations, warranties, covenants, requirements and
conditions under any documents related to the Seller Debt.

(d) Section 2.7(d) of the Disclosure Letter sets forth (i) all of the agreements
and instruments (the “Assignable Debt Documents”) executed and delivered and
currently in effect as of the Effective Date in connection with the Assignable
Debt, (ii) the servicer of the Assignable Debt, if applicable, and, to the
Sellers’ knowledge, the current holders of the Assignable Debt, (iii) the
current outstanding principal amount and accrued interest thereon and any other
amounts owed with respect to the Assignable Debt, and (iv) the projected
principal amount and accrued interest and other amounts due with respect to the
Assignable Debt as of March 31, 2012 and as of April 30, 2012. The Sellers have
provided to the Purchasers true and correct copies of the Assignable Debt
Documents. The Assignable Debt Documents have not been amended or modified
except as disclosed in Section 2.7(d) of the Disclosure Letter. The Sellers are
in compliance, in all material respects, with all representations, warranties,
covenants, requirements and conditions under the Assignable Debt Documents, and
no default or event of default has occurred, or is reasonably likely to occur as
a result of the transactions contemplated by this Agreement or otherwise, with
respect to the Assignable Debt Documents.

(e) Each Contract relates only to the Assets and does not relate to, or provide
for any other rights and/or obligations with respect to, any other facility,
facilities or assets owned or managed by an affiliate of the Sellers or any
other person that is not subject to this Agreement.

Section 2.8 Real Estate.

(a) No Seller has received written, or to the Sellers’ knowledge oral, notice
of, and no Seller has knowledge of, any violation in any material respect of any
zoning codes or ordinances in connection with the ownership, operation or
maintenance of any Real Property or the Business conducted thereon. No Seller
has knowledge of any agreements, documents, or instruments which are not
recorded among the applicable land records for any Real Property but which
affect the title to such Real Property. Each Seller has good title to its Assets
(excluding the Real Property).

(b) To the Sellers’ knowledge, each Real Property abuts on and has direct
vehicular access to a public road, or has access to a public road via a
permanent irrevocable easement benefiting such Real Property, and no Seller has
knowledge of, or has received written, or to the Sellers’ knowledge oral, notice
alleging, any material breach or default under any instrument creating such
easement or attempting to terminate or revoke such easement.

 

14



--------------------------------------------------------------------------------

(c) No Seller has received written notice of, or has knowledge of, any
threatened or contemplated rezoning or other land use compliance actions. There
are no condemnation or eminent domain proceedings pending, or, to the Sellers’
knowledge, threatened or contemplated against any Real Property or any part
thereof, or access thereto, and no Seller has received written, or to the
Sellers’ knowledge oral, notice of the intention of any public authority or
other entity to take or use any Real Property or any part thereof.

(d) There are no parties (other than the Sellers) in possession of the Assets,
or any portion thereof, other than (i) tenants under the Tenant Leases set forth
in Section 2.8(d) of the Disclosure Letter who are in possession of only that
space permitted by such Lease, and (ii) Residents pursuant to the Residency
Agreements, all of whom and all of which (with additions and deletions as
experienced by the Sellers in the ordinary course of business as of the
Effective Date) are set forth on the rent rolls as part of Section 2.7(b) of the
Disclosure Letter.

(e) There are no outstanding options or rights of first offer or refusal to
purchase the Assets or any portion thereof or interest therein, other than
rights running in favor of the Sellers, all of which are being assigned as part
of the Assets.

Section 2.9 Hazardous Substances. For purposes of this Agreement, “Environmental
Laws” means the Resource Conservation and Recovery Act (RCRA), 42 U.S.C.
Section 6901 et seq., the Comprehensive Environmental Response, Compensation and
Liability Act (CERCLA), 42 U.S.C. Sections 9601 et seq., the Clean Water Act, 33
U.S.C. Section 1251 et seq., the Toxic Substances Control Act, the Clean Air
Act, 42 U.S.C. Section 7401 et. seq., the Safe Drinking Water Act 42 U.S.C.
Section 300(f) et. seq. and all other applicable state, county, municipal,
administrative or other environmental, hazardous waste or substance, ordinances,
rules, regulations, judgments, orders and requirements of any Governmental
Authority relating or pertaining to (A) any aspect of the environment, (B) the
preservation or reclamation of natural resources, (C) the management, release
and threatened release of Hazardous Substances, (D) response actions and
corrective actions regarding Hazardous Substances, (E) the ownership, operation
and maintenance of personal and real property that manages or releases Hazardous
Substances or at which Hazardous Substances are managed, (F) common law torts,
including so-called “toxic torts,” and (G) environmental or ecological
conditions on, under or about the Assets, and all amendments and regulations
promulgated thereunder. For purposes of this Agreement, “Hazardous Substance”
shall mean any and all substances, wastes, materials, pollutants, contaminants,
compounds, chemicals or elements which are defined or classified as a “hazardous
substance,” “hazardous material,” “toxic substance,” “hazardous waste,”
“pollutant,” “contaminant” or words of similar import under any Environmental
Law, including all dibenzodioxins and dibenzofurans, polychlorinated biphenyls
(PCBs), petroleum hydrocarbon, including crude oil or any derivative thereof,
raw materials used or stored in any Facility and building components including
asbestos-containing materials in any form, radon gas and mold of a type or in
amounts that may present a health hazard.

 

15



--------------------------------------------------------------------------------

(a) To the Sellers’ knowledge, the Assets do not contain any Hazardous
Substances, except for Hazardous Substances typically used in any Facility,
including cleaning fluids, insecticides and medicines (the “Common Products”),
which Common Products have been used, transported, stored and disposed of by the
Sellers in compliance, in all material respects, with all applicable
Environmental Laws;

(b) There is no pending or, to the Seller’s knowledge, threatened litigation or
proceeding before any Governmental Authority in which any person or entity
alleges the presence, release or threat of release of any Hazardous Substance or
violation of Environmental Laws at any Facility;

(c) No Seller has received any notice, oral or written, of, or has any knowledge
that, any Governmental Authority or employee or agent thereof has determined, or
threatens to determine, or is investigating, that there is a presence, release
or threat of release or placement on, in or from the Assets, or the generation,
transportation, storage, treatment, or disposal at the Assets, of any Hazardous
Substance. The Sellers shall notify the Purchasers promptly of their receipt of
any such notice or knowledge after the Effective Date;

(d) Each Seller has owned and operated its Assets in compliance in all material
respects with all applicable Environmental Laws, has obtained all necessary
permits under the Environmental Laws for such Seller’s operations on its Assets
and has not used any of the Assets for the generation, storage, manufacture,
use, transportation, disposal or treatment of Hazardous Substances, other than
as described in Section 2.9(a) above;

(e) To the Sellers’ knowledge, there has been no discharge of any Hazardous
Substance in violation of any Environmental Law on or from any of the Assets
during the time of the Sellers’ ownership or occupancy thereof; and

(f) The Sellers have, prior to the Effective Date, delivered to the Purchasers
copies of all reports or tests in the Sellers’ possession, if any, with respect
to the compliance of the Facilities or the Real Property with the Environmental
Laws and/or the presence of Hazardous Substances on the Facilities or the Real
Property.

Section 2.10 Leases. Section 2.10 of the Disclosure Letter contains a true and
correct list of all leases (inclusive of all amendments) of all machinery,
equipment and other tangible property leased to any Sellers which are used at or
relate primarily to any Real Property (including all amendments and
modifications thereto, the “Equipment Leases”), and all leases of any portion of
each Real Property by any Seller to any third party other than a Resident
(including all amendments and modifications thereto, the “Tenant Leases” and
collectively with the Equipment Leases, the “Leases”) and the Sellers have
provided to the Purchasers true and current copies of such Leases. Each Lease is
in full force and effect; all rents due on or before the Effective Date under
each Lease have been timely paid and there has not been and there is no ongoing
issue or dispute as to past

 

16



--------------------------------------------------------------------------------

rental payments; in each case, a Seller is landlord under each Tenant Leases and
none of the Sellers, nor, to the Sellers’ knowledge, any other party to such
Lease is in material default in any respect thereunder; no Seller has waived in
writing, nor, to the Sellers’ knowledge, has any Seller otherwise waived or
failed to enforce, any rights or benefits under any Lease; and no Seller has
knowledge or has received notice, oral or written, that there exists any
occurrence, event, condition or act which, upon the giving of notice or the
lapse of time or both, would become a default by any Seller (or, to the Sellers’
knowledge, any lessee or tenant) under any such Lease.

Section 2.11 Survey Reports, Etc. To the Sellers’ knowledge, all survey reports,
waivers of deficiencies, plans of correction, and any other investigation
reports issued with respect to any Facility (collectively, the “Licensing
Surveys”) for the last three (3) years and delivered to the Purchasers by the
Sellers pursuant to Section 6.3(g) are true and complete copies of such reports,
waivers, plans and reports in the Seller’s possession. The Sellers shall also
promptly deliver to the Purchasers any Licensing Surveys filed, arising, or
involving any Facility between the Effective Date and the Closing Date. Each
Seller has remedied, discharged and complied with all applicable plans of
correction, such that there are no current violations or deficiencies with
respect to any of the Licenses.

Section 2.12 Capital Expenditures. Except for routine expenditures in an amount
less than One Hundred Thousand Dollars ($100,000) for repairs and replacements
in connection with the ongoing maintenance and upkeep of the Real Property, no
Seller is a party to any outstanding contracts for capital expenditures relating
to any Real Property, nor is it a party to or subject to, any agreement,
obligations or commitments for capital expenditures relating to any Real
Property, including additions to property, plant, equipment or intangible
capital assets.

Section 2.13 Absence of Notices. No Seller has received any written notice of,
or to the Sellers’ knowledge any oral notice of, or has any knowledge, that any
material supplier of any Seller intends to discontinue, substantially alter
prices or terms to, or significantly diminish its relationship with any Facility
as a result of the transaction contemplated hereby or otherwise.

Section 2.14 Resident Records. No Seller has received any written notice or, to
the Sellers’ knowledge any oral notice: (a) that Resident Records used or
developed in connection with the Business conducted at each Facility have not
been maintained in accordance with any applicable federal, state or local laws
or regulations governing the preparation, maintenance of confidentiality,
transfer and/or destruction of such records or (b) of any material deficiency in
the Resident Records or other relevant records of each Facility used or
developed in connection with the operation of the Business conducted at each
Facility.

Section 2.15 Advance Payments and Residents Funds. The Sellers hold no advance
payments or resident trust fund accounts.

Section 2.16 Third Party Payor Program Participation.

(a) Section 2.16(a) of the Disclosure Letter sets forth for each Seller
and Facility, by name, number of beds and percentage of revenue for the periods
stated for such Seller or Facility, that has participated in, has been excluded
from participation in, has elected to

 

17



--------------------------------------------------------------------------------

terminate its participation in, currently participates in or is a provider
under, Medicaid or Title XVIII (“Medicare”) of the Social Security Act or any
applicable state Medicaid, CHAMPUS, TRICARE or other federal, state or local
governmental reimbursement programs, or successor programs to any of the above
(collectively, the “Government Programs”). Except as set forth in
Section 2.16(a) of the Disclosure Letter, none of the Sellers, or any Facility,
has participated in, has been excluded from participation in, has elected to
terminate its participation in, currently participates in or is a provider under
any applicable Government Program.

(b) None of the Facilities admits individuals who receive, or who are eligible
to receive, Supplemental Security Income (“SSI“), and no Residents receive or
are eligible to receive SSI.

Section 2.17 Third Party Payor Reimbursement. All billing practices of each
Seller with respect to its Facility to all third party payors, including the
Government Programs and private insurance companies, have been in compliance
with all Applicable Law, regulations and policies of such third party payors and
Government Programs in all material respects. No Seller has received any written
notice of, or to the Sellers’ knowledge any oral notice of, or has any
knowledge, that it has billed or received any payment or reimbursement in excess
of amounts permitted by Applicable Law, except to the extent cured or corrected
(including all penalties or interest incurred in connection with such payment or
reimbursement).

Section 2.18 Licensed Beds and Units. The licensed capacity and/or the number of
licensed assisted living beds and units and/or unlicensed independent living
beds, as applicable, at each Facility is as set forth in Section 2.18 of the
Disclosure Letter. There are no skilled nursing beds located at any Facility.

Section 2.19 Intellectual Property. Other than the rights to use certain trade
names and trademarks associated with the Facilities which are listed in
Section 2.19 of the Disclosure Letter, and unregistered copyrights in certain
printed materials used in the Business, and any software or other computer
programs used in the connection with the operation of the Facilities, which the
Sellers are transferring, to the extent of the Sellers’ interest in such
computer programs or software, no Seller has any other Intellectual Property of
any kind used in the Business. To the Sellers’ knowledge, no Seller has
infringed, violated or misappropriated any Intellectual Property rights of any
third party. None of the Sellers has received any complaint, claim or notice, or
written threat alleging any such material infringement, violation or
misappropriation, and, to the Sellers’ knowledge, there is no reasonable basis
for any such claim. For these purposes, “Intellectual Property” shall mean,
collectively, all: (i) United States or foreign patents, patent applications,
patent disclosures, and all renewals, reissues, divisions, continuations,
extensions or continuations-in-part thereof; (ii) trademarks, service marks,
trade dress, trade names, fictitious names, corporate names, and registrations
and applications for registration thereof; and (iii) copyrights (registered or
unregistered), registrations and applications for registration thereof,
including all renewals, derivative works, enhancements, modifications, updates,
new releases or other revisions thereof.

 

18



--------------------------------------------------------------------------------

Section 2.20 Financial Statements. The Sellers have provided to the Purchasers
(or, with respect to the Supplemental Financial Information, will provide on or
before the Update Date) copies of the financial statements listed in
Section 2.20 of the Disclosure Letter certified by the chief financial officer
of each Seller (collectively, the “Financial Statements”) as follows:
(a) individual Facility monthly profit and loss income statements for the fiscal
years ended 2008, 2009, 2010 and 2011 and for the one (1) month period ended
January 31, 2012, (b) a schedule of capital improvement expenditures (routine
and growth-related) for each Facility for the fiscal years ended 2008, 2009,
2010 and 2011 and for the one (1) month period ended January 31, 2012 and
(c) individual Facility payroll statements for each Facility’s two (2) most
recent payroll cycles. The Financial Statements (including any notes thereto)
have been prepared on a consistent basis throughout the periods covered thereby,
and with respect to (a) present fairly the profit and loss of each Seller and
each Facility as of such dates and include (i) both recurring and non-recurring
expenses (with any non-recurring expenses identified and set forth separately in
Section 2.20 of the Disclosure Letter), (ii) detailed summaries of any changes
in accounting policies, and (iii) the monthly allocation to each Seller of such
Seller’s health benefits, Property & Professional Liability Insurance and
workers compensation insurance expenses and the annual reconciliation amount, if
any, in each case, for the periods covered in the Financial Statements (together
with a summary explanation for any material reconciliation amounts) ((i),
(ii) and (iii), collectively, the “Supplemental Financial Information”). Since
January 1, 2008, none of the Sellers has made or received any capital
allocations or corporate or other reimbursements to or from any affiliate or any
other person. Since January 31, 2012 through the Effective Date, the Sellers
have operated the Business without material deviation from the ordinary course
of business consistent with past practice and have taken no action, if taken, or
failed to take any action, if not taken, in each case, that would require the
consent of the Purchasers under Article IV of this Agreement.

Section 2.21 No Litigation. Except as set forth in Section 2.21 of the
Disclosure Letter, there are no actions, suits, claims, arbitrations,
governmental investigations or other legal or administrative proceedings (“Legal
Proceedings”), or any orders decrees or judgments in progress or pending or, to
the Sellers’ knowledge, threatened against or involving any Seller, any Asset,
any Seller’s operation of its Real Property or against or relating to the
transactions contemplated by this Agreement, in any state court, or in any
federal court, or, to the Sellers’ knowledge, pending in other jurisdictions or
threatened in writing, at law or in equity, by or before any federal, state or
municipal court or other governmental agency, department, commission, board,
bureau, instrumentality or other Governmental Authority. The matters set forth
in Section 2.21 of the Disclosure Letter, if decided adversely, will not
materially and adversely affect one or more of the Facilities or the operation
of any Real Property or the Business.

Section 2.22 Location of Assets. To each Seller’s knowledge, all of the tangible
Assets are in the Sellers’ possession or control and are located at or on the
Real Property, or at the Sellers’ company headquarters located at 1800 SW 1st
Avenue, Portland, Oregon 97201.

Section 2.23 Employee and Labor Relations. Except as provided in Section 2.23 of
the Disclosure Letter:

 

19



--------------------------------------------------------------------------------

(a) Compliance. The Sellers and BPMSL are in compliance in all material respects
with all Applicable Law respecting employment and employment practices with
respect to employees located at the Facilities.

(b) No Claims. No legal claim in respect of application for employment,
employment, the terms or conditions of employment, the handling of benefits or
termination of employment of any person is currently pending or, to each
Seller’s knowledge, threatened, against any Seller or BPMSL or any of their
subsidiaries, in connection with the hiring, employment, or termination of
employees located at the Facilities.

(c) No Labor Actions. No labor strike, picketing action, dispute, slowdown or
stoppage, or unfair labor practices are actually pending or, to the Sellers’
knowledge, threatened against, or involving, BPMSL, any Seller or any Facility.

(d) No Bargaining Agreements. Neither BPMSL nor any Seller is a party to any
collective bargaining agreement, and no collective bargaining agreement is
currently being negotiated by the Sellers or BPMSL. To the Sellers’ knowledge,
no petitions for representation have been filed against any Facility nor have
any demands been made for recognition.

(e) PTO. A description of BPMSL’s employment policies for payment of accrued
sick days, vacation days, and other personal days upon termination of an
employee’s employment is set forth in Section 2.23(e) of the Disclosure Letter.

(f) At-Will Employees. All employees located at each Facility as of Closing are
employees of BPMSL and are employees-at-will.

(g) WARN Compliance. BPMSL has taken, as required by Applicable Law, any and all
actions necessary to comply with the Worker Adjustment and Retraining
Notification Act (the “WARN Act”), or state statute of similar import, with
respect to any event of occurrence affecting any Facility since the effective
date of the WARN Act.

(h) Employee Compensation. Schedule 2.23(h) of the Disclosure Letter sets forth
for each employee at the Facilities, by Facility:

(i) the annual salary as of the Effective Date;

(ii) the total amount of cash bonus paid in fiscal year 2011; and

 

20



--------------------------------------------------------------------------------

(iii) any promised or binding bonus or other additional cash compensation
payable for fiscal year 2012.

Section 2.24 Employee Benefit Plans.

(a) Section 2.24(a) of the Disclosure Letter sets forth an accurate and complete
list of all Employee Benefit Plans (as defined below) and specifies the sponsor
of each said Employee Benefit Plan. “Employee Benefit Plan” mean each “employee
pension benefit plan” (as defined in Section 3(2) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)), “employee welfare benefit
plan” (as defined in Section 3(1) of ERISA), employment, termination or
severance agreement, stock option, stock purchase, incentive compensation, bonus
plan, deferred compensation or other material employee benefit plan, fund,
program, agreement or arrangement maintained, contributed to or required to be
maintained or contributed to by any Seller or BPMSL with respect to any
employees located at the Facilities, or by any trade or business, whether or not
incorporated, that together with a Seller or BPMSL would be deemed a “single
employer” within the meaning of section 4001(b) of ERISA (an “ERISA Affiliate”),
or to which a Seller, BPMSL or an ERISA Affiliate is party, whether written or
oral, for the benefit of employees at any Facility.

(b) No Seller, BPMSL, nor any ERISA Affiliate has ever maintained any defined
benefit plan within the meaning of Section 414(j) of the Internal Revenue Code
of 1986, as amended (the “Code”).

(c) No Seller, BPMSL, nor any ERISA Affiliate has ever been obligated to
contribute to any multi-employer plan within the meaning of Section 3(37) of
ERISA.

(d) Each Employee Benefit Plan has, at all times, been maintained and operated
in compliance, in all material respects, with its terms and requirements, as
well as with all Applicable Law, including ERISA and the Code.

(e) Each Employee Benefit Plan intended to be “qualified” within the meaning of
Section 401(a) of the Code is so qualified and the trusts maintained thereunder
are exempt from taxation under Section 501(a) of the Code.

(f) The consummation of the transactions contemplated by this Agreement will
not, either alone or in combination with another event, (i) entitle any current
or former employee or officer of the Sellers or BPMSL located at any Facility to
severance pay, unemployment compensation or any other payment, except as
expressly provided in this Agreement, or (ii) accelerate the time of payment or
vesting, or increase the amount of compensation due any such employees or
officers.

 

21



--------------------------------------------------------------------------------

(g) No Employee Benefit Plan provides medical, surgical, hospitalization, death
or similar benefits (whether or not insured) for employees or former employees
of the Sellers or BPMSL that are or were located at any Facility for periods
extending beyond their retirement or other termination of service, other than
(i) coverage mandated by Applicable Law, (ii) death benefits under any “pension
plan” or (iii) benefits the full cost of which is borne by such current or
former employee (or his beneficiary).

(h) There are no pending, threatened or anticipated claims by or on behalf of
any Employee Benefit Plans, by any employee or beneficiary at any Facility
covered under any such Employee Benefit Plan, or otherwise involving any such
Employee Benefit Plan (other than routine claims for benefits).

(i) No amounts payable under the Employee Benefit Plans will fail to be
deductible for federal income tax purposes by virtue of Section 280G of the
Code.

(j) Each Employee Benefit Plan that is a “nonqualified deferred compensation
plan” (as defined for purposes of Section 409A(d)(1) of the Code) has (i) been
maintained and operated since January 1, 2005 in good faith compliance in all
material respects with Section 409A of the Code and all applicable Internal
Revenue Service guidance promulgated thereunder so as to avoid any Tax, penalty
or interest under Section 409A of the Code and, as to any such plan in existence
prior to January 1, 2005, has not been “materially modified” (within the meaning
of Internal Revenue Service Notice 2005-1) at any time after October 3, 2004 or
has been amended in a manner that conforms with the requirements of Section 409A
of the Code, and (ii) since January 1, 2009, been in documentary and operational
compliance in all material respects with Section 409A of the Code and all
applicable Internal Revenue Service guidance promulgated thereunder.

(k) The Sellers shall cause the Applicable Sponsor of each Employee Benefit Plan
to remain responsible for maintaining all Employee Benefit Plans in compliance
with Applicable Law and the Purchasers shall have no obligation with respect to
any of the Employee Benefit Plans at any time.

Section 2.25 Inventory and Supplies. As of the Effective Date and at the
Closing, the Inventory is and will be in sufficient quantity and condition for
the normal operation of the Business at the Facilities and in compliance with
all requirements of Governmental Authorities.

Section 2.26 Insurance. Section 2.26 of the Disclosure Letter contains either
copies of or a list of the certificates of the all applicable insurance policies
carried by the Sellers with respect to the Facilities and the Business, and upon
request by the Purchasers, the Sellers shall make copies of any policies and
provide the same to the Purchasers. All such policies are in full force and
effect, and, to the Sellers’ knowledge, have been issued by licensed insurers,
all premiums with respect thereto covering all periods up to and including the
Closing Date have been paid, and no notice of cancellation or termination has
been received with respect to any policies.

 

22



--------------------------------------------------------------------------------

Section 2.27 Brokers and Finders. Except as set forth in Section 2.27 of the
Disclosure Letter, no Seller has employed or engaged any investment banker,
broker or finder in connection with the transactions contemplated by this
Agreement who might be entitled to any fee or any commission in connection with
or upon consummation of the Closing.

Section 2.28 Truth of Warranties, Representations, and Statements. All of the
statements, representations and warranties made by the Sellers in this Agreement
and the statements and information set forth in the Disclosure Letter are true
and accurate in every material respect.

THE PURCHASERS HEREBY ACKNOWLEDGE AND AGREE THAT EXCEPT WITH RESPECT TO THE
FOREGOING REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS ARTICLE II ABOVE, OR
AS MAY BE EXPRESSLY SET FORTH ELSEWHERE IN THIS AGREEMENT, THAT THE ASSETS SHALL
BE SOLD, AND THAT PURCHASER SHALL ACCEPT POSSESSION OF THE ASSETS ON THE CLOSING
DATE “AS IS, WHERE IS, WITH ALL FAULTS,” WITH NO RIGHT OF SET-OFF, CONTRIBUTION,
COST RECOVERY OR REDUCTION IN THE PURCHASE PRICE, AND THAT, EXCEPT FOR THE
SELLERS’ EXPRESS REPRESENTATIONS AND WARRANTIES, SUCH SALE SHALL BE WITHOUT
REPRESENTATION OR WARRANTY OF ANY KIND OR NATURE WHATSOEVER BY THE SELLERS,
WHETHER EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE, INCLUDING, WITHOUT
LIMITATION, WARRANTY OF INCOME POTENTIAL, OPERATING EXPENSES, USES,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND SELLER DOES HEREBY
DISCLAIM AND RENOUNCE ANY SUCH REPRESENTATION OR WARRANTY. THE PURCHASERS
SPECIFICALLY ACKNOWLEDGE THAT, EXCEPT FOR THE SELLERS’ REPRESENTATIONS AND
WARRANTIES, THE PURCHASERS ARE NOT RELYING ON ANY REPRESENTATIONS OR WARRANTIES
OF ANY KIND OR NATURE WHATSOEVER, WHETHER ORAL OR WRITTEN, EXPRESS, IMPLIED,
STATUTORY, OR OTHERWISE, FROM SELLER AS TO ANY MATTERS CONCERNING THE ASSETS,
INCLUDING WITHOUT LIMITATION: (1) THE CONDITION OR SAFETY OF THE LAND OR ANY
IMPROVEMENTS THEREOF, INCLUDING, BUT NOT LIMITED TO, PLUMBING, SEWER, HEATING
AND ELECTRICAL SYSTEMS, ROOFING, AIR CONDITIONING, IF ANY, FOUNDATIONS, SOILS
AND GEOLOGY, INCLUDING HAZARDOUS SUBSTANCES, LOT SIZE, OR SUITABILITY OF THE
ASSETS FOR A PARTICULAR PURPOSE; (2) WHETHER THE APPLIANCES, IF ANY, PLUMBING,
OR UTILITIES ARE IN WORKING ORDER; (3) THE HABITABILITY OR SUITABILITY FOR
OCCUPANCY OF ANY STRUCTURE AND THE QUALITY OF ITS CONSTRUCTION; (4) THE FITNESS
OF ANY PERSONAL PROPERTY; (5) WHETHER THE IMPROVEMENTS ARE STRUCTURALLY SOUND,
IN GOOD CONDITION, OR IN COMPLIANCE WITH APPLICABLE CITY, COUNTY, STATE, OR
FEDERAL STATUTES, CODES, OR ORDINANCES; (6) THE OPERATING PERFORMANCE AND INCOME
AND EXPENSES OF THE ASSETS; AND (7) ANY OTHER MATTERS NOT OTHERWISE ENUMERATED
HEREINABOVE. THE

 

23



--------------------------------------------------------------------------------

PURCHASERS FURTHER ACKNOWLEDGE AND AGREE THAT (A) EXCEPT FOR THE SELLERS’
REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN, THE PURCHASERS ARE RELYING
SOLELY UPON THEIR OWN INSPECTION OF THE ASSETS AND NOT UPON ANY REPRESENTATIONS
MADE TO THEM BY ANY PERSON WHOMSOEVER, (B) EXCEPT AS PROVIDED HEREIN, ANY
REPORTS, REPAIRS, OR WORK REQUIRED BY THE PURCHASERS ARE TO BE THE SOLE
RESPONSIBILITY OF THE PURCHASERS AND (C) EXCEPT AS PROVIDED HEREIN, THERE IS NO
OBLIGATION ON THE PART OF THE SELLERS TO MAKE ANY CHANGES, ALTERATIONS, OR
REPAIRS TO THE ASSETS. EXCEPT AS PROVIDED HEREIN, THE PURCHASERS ARE SOLELY
RESPONSIBLE FOR OBTAINING ANY RESALE CERTIFICATE, CERTIFICATE OF OCCUPANCY, OR
ANY OTHER APPROVAL OR PERMIT NECESSARY FOR TRANSFER OR OCCUPANCY OF THE ASSETS
AND FOR ANY REPAIRS OR ALTERATIONS NECESSARY TO OBTAIN SAME, ALL AT THE
PURCHASERS’ SOLE COST AND EXPENSE. THE PURCHASERS ACKNOWLEDGE AND AGREE THAT THE
PURCHASERS’ OBLIGATIONS HEREUNDER SHALL REMAIN IN FULL FORCE AND EFFECT WITH THE
PURCHASERS HAVING NO RIGHT TO DELAY THE CLOSING OR TERMINATE THIS AGREEMENT
REGARDLESS OF ANY FACTS OR INFORMATION LEARNED BY THE PURCHASERS AFTER THE
EFFECTIVE DATE, EXCEPT IN EACH CASE AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT. NOTWITHSTANDING ANYTHING HEREUNDER TO THE CONTRARY, THE AGREEMENTS OF
THE PURCHASERS SET FORTH IN THIS SECTION SHALL SURVIVE THE CLOSING AND SHALL NOT
BE MERGED THEREIN.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

In recognition of the as-is basis of this transaction, the Purchasers are
providing the limited representations and warranties contained in this Article
III. Each Purchaser represents and warrants to the Sellers, jointly and
severally, that the representations and warranties contained in this Article III
are true and correct as of the date of the Effective Date and will be true and
correct as of the Closing as though made as of the Closing, except to the extent
such representations and warranties are specifically made as of a particular
date (in which case such representations and warranties will be true and correct
as of such date).

Section 3.1 Organization; Etc. Each Purchaser is duly organized and validly
existing and in good standing under the laws of the jurisdiction in which it is
formed with all requisite power and authority to own all of its properties and
assets and to carry on its business as it is now being conducted.

Section 3.2 Authority, Binding Effect. Each Purchaser has, and at the Closing
will have, the requisite corporate, limited liability company or partnership
right, power and authority, as applicable, to execute, deliver and perform this
Agreement and to consummate the transactions and perform all obligations
contemplated hereby and in all agreements, instruments

 

24



--------------------------------------------------------------------------------

and documents being or to be executed and delivered by such Purchaser in
connection with such transactions. The consummation of the transactions
contemplated herein have been duly authorized and approved by all necessary
corporate action of each Purchaser. This Agreement and each such other
agreement, instrument and document, upon due execution and delivery by each
Purchaser, will constitute the legal, valid, and binding obligation of each
Purchaser, enforceable in accordance with its terms (except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by application of
equitable principles).

Section 3.3 No Violation.

(a) The Purchasers are not subject to or obligated under any articles of
incorporation, bylaws, articles of organization, operating agreement,
partnership agreement or other governing organizational documents which would be
in any material respect breached or violated by the execution, delivery or
performance of this Agreement

(b) The Purchasers are not subject to or obligated under Applicable Law, or any
agreement or instrument, or any license, franchise or permit, or subject to any
order, writ, injunction or decree which would be in any material respect
breached or violated by the execution, delivery or performance of this
Agreement.

Section 3.4 No Litigation. The Purchasers are not a party to, or defending or
subject to, any Legal Proceeding, nor is any such Legal Proceeding threatened,
which would, have a material adverse effect on the Purchasers’ ability to
execute, deliver and perform this Agreement and the documents and transactions
contemplated hereby.

Section 3.5 Brokers and Finders. No Purchaser has employed or engaged any
investment banker, broker or finder in connection with the transactions
contemplated by this Agreement who might be entitled to any fee or any
commission in connection with or upon consummation of the Closing.

Section 3.6 Truth of Warranties, Representations, and Statements. All of the
statements, representations and warranties made by the Purchasers in this
Agreement are true and accurate in every material respect.

 

25



--------------------------------------------------------------------------------

ARTICLE IV

COVENANTS OF THE SELLERS

From the Effective Date and, subject to earlier termination of this Agreement,
until the Closing and to the extent thereafter as contemplated herein, except as
otherwise consented to or approved by the Purchasers in writing, the Sellers
covenant and agree as follows:

Section 4.1 Interim Operating Covenants. The Business shall be conducted in, and
the Sellers shall not take any action that materially deviates from, the
ordinary course of business consistent with past practice, and the Sellers shall
(a) operate the Facilities or cause the Facilities to be operated in a manner
substantially consistent with applicable requirements of all Governmental
Authorities and the Facilities’ and the Sellers’ respective past practices,
including maintaining the Licenses in full force and effect; (b) subject to
Section 4.19, maintain the Assets or cause the Assets to be maintained in
substantially their existing condition, reasonable wear and tear excepted;
(c) comply in all material respects with all statutes, laws, ordinances, rules,
regulations, requirements, judgments, orders and decrees of any Governmental
Authority (collectively, “Applicable Law”) with respect to the Assets and the
operation thereof, including all required regulatory standards of any
Governmental Authorities with regulatory jurisdiction over the Facilities and
compliance in all material respects with all Government Programs; (d) timely pay
all rents and other payments due on or before the Closing under, and otherwise
maintain and comply with, all Contracts, all Tenant Leases, all Equipment
Leases, all Residency Agreements and all Employee Benefit Plans; (e) except in
the ordinary course of business and consistent with past practice (or as
otherwise required by a Governmental Authority), not agree to or make any
changes or modifications in any Residency Agreements or incur any further
obligations or surrender any rights thereunder; (f) not enter into any
agreements or leases which would have had to be disclosed in any section of the
Disclosure Letter had such agreements or leases been entered into prior to the
Effective Date; (g) not enter into or agree to or make any changes or
modifications in any Contracts, Tenant Leases, Equipment Leases or Employee
Benefit Plans or incur any further obligations or surrender any rights
thereunder; (h) keep in full force and effect insurance policies with the same
coverage limits and otherwise on substantially the same terms as existing
policies through the Closing Date; (i) maintain in good standing all Licenses
necessary to operate the Facilities; and (j) use commercially reasonable, good
faith efforts to maintain all goodwill and preserve relationships with all
Residents, employees, vendors and Governmental Authorities. For purposes of this
Section 4.1 and Section 2.20, a “material deviation” shall include any actions
that would be inconsistent with past practice that could reasonably be expected
to result, directly or indirectly, in a reduction in net operating income of One
Hundred Twenty-Five Thousand Dollars ($125,000.00) or more on an annualized
basis, as presented in the Financial Statements.

Section 4.2 Borrowing. The Sellers shall not create or permit to become
effective any Liens upon the Assets other than the Permitted Liens and any other
Lien arising in the ordinary course and consistent with past practice so long as
such Lien is removed, satisfied or otherwise bonded over at or prior to the
Closing, such that such Lien is not included as an exception on any Title
Policy.

 

26



--------------------------------------------------------------------------------

Section 4.3 Full Access and Disclosure.

(a) The Sellers shall, upon reasonable prior notice from one or more of the
Purchasers not less than forty-eight (48) hours prior to such requested access,
afford to the Purchasers and their counsel, accountants, environmental
consultants, engineers, appraisers and other authorized representatives
(collectively, the “Purchasers’ Representatives”) reasonable access to Books and
Records and all other information in the Sellers’ possession or reasonable
control (other than appraisal reports, but including any surveys for the Real
Property) in any way relating to the Assets and/or the Facilities, which the
Sellers may at the Purchasers’ option provide via electronic copy or make
available for inspection at the corporate office or at the Facilities, subject
to Section 4.3(c), and which information the Sellers, upon such prior notice,
shall discuss telephonically with the Purchasers’ Representatives; provided,
however, that the Sellers shall not be required to provide via electronic copy
any Books and Records or other documents located at the Facilities that are not
in electronic form or reasonably practicably converted to electronic form.

(b) The Sellers shall supplement or amend any information, written or otherwise,
previously delivered or otherwise disclosed to the Purchasers with respect to
any matter hereafter arising which, if existing or occurring at the Effective
Date, would have been required to be set forth or disclosed; provided, however,
that any such supplement or amendment of any information delivered after the
Effective Date shall not affect or modify the representations and warranties
made by the Sellers, the conditions precedent to the Closing or the Purchasers’
rights under this Agreement.

(c) Prior to the Effective Date, the Sellers notified the executive director of
each Facility of the pending sale of such Facility to the Purchasers and
instructed such executive director to cooperate with the Purchasers and to treat
the pending sale with the utmost confidentiality. From the Effective Date
through the Closing Date, the Purchasers and the Purchasers’ Representatives
shall have the opportunity and right upon forty-eight (48) hours prior notice to
the Sellers and during normal business hours to enter upon the Real Property and
to perform and complete, at the Purchasers’ sole expense, their due diligence
review, examination and inspection of all matters pertaining to their
acquisition of the Assets, including inspection of the Real Property, the
Leases, Residency Agreements, the Inventory, the Books and Records and the
Personal Property; provided that the Sellers are entitled to have a
representative (either the Facility’s executive director or a designated person
from the corporate office) present during the Purchasers’ or the Purchasers’
Representatives’ visits and in all meetings, calls or other contacts or
communications with the Sellers’ personnel, and such access shall include the
right to meet with the executive directors and the department heads of nursing,
maintenance, marketing and food prior to and after March 31, 2012 (the
“Notification Date”) and all other personnel after the Notification Date,
subject to the Purchasers’ obligation to comply with the confidentiality
provisions set forth in this Agreement. The Purchasers shall at all times
conduct such due diligence in compliance (in all material respects) with
Applicable Law and the terms of the Residency Agreements and Tenant Leases, and
shall use commercially reasonable efforts to not cause damage, loss, cost or
expense to the Sellers, the

 

27



--------------------------------------------------------------------------------

Facilities or the Residents or unreasonably interfere with or disturb any
Resident. To the extent of any damage caused by the Purchasers or the
Purchasers’ Representatives to any Facility, the Purchasers shall promptly
restore such Facility to its condition immediately preceding such inspections
and examinations, reasonable wear and tear excepted, and shall keep each
Facility free and clear of any mechanic’s liens or materialmen’s liens arising
as a result such inspections and investigations.

(d) The Sellers shall approve any request for a physical inspection or
examination of any Facility (and shall be deemed to have approved the same) so
long as (i) the Purchasers shall have provided to the Seller of such Facility
not less than forty-eight (48) hours prior notice of the same (which notice may
be given telephonically on a Business Day); (ii) the Purchasers shall have
delivered to the Sellers a certificate of insurance showing that the Purchasers
maintain a commercial general liability insurance policy having a combined
liability limit of at least One Million Dollars ($1,000,000) and property damage
limits of at least One Million Dollars ($1,000,000) and (iii) such proposed
inspection or examination shall not unreasonably interfere with such Facility’s
operations. Any insurance policy required by this subsection shall be written by
an insurance company licensed to do business in the state where the Facility is
located, name the Sellers as additional insureds, and contain a waiver of any
rights of subrogation against the Sellers.

(e) The Purchasers shall indemnify, defend, and hold the Sellers harmless for,
from, and against any and all claims and liabilities, including costs and
expenses for loss, injury to or death of any of the Purchasers’ Representatives
(waiving all limitations under workers’ compensation), and any loss, damage to
or destruction of any property owned by the Sellers or others (including claims
or liabilities for loss of use of any property) resulting primarily from the
action or inaction of any of the Purchasers’ Representatives during any visit to
the Real Property prior to the Closing Date, pursuant to this Section 4.3. The
Purchasers’ indemnity obligation set forth in this Section 4.3(d) shall survive
the termination or Closing of this Agreement.

(f) The activities contemplated by this Section 4.3 shall be referred to as the
“Due Diligence Investigation.”

Section 4.4 Compliance With Laws. The Sellers shall comply in all material
respects with all Applicable Law in conjunction with the execution, delivery and
performance of this Agreement and the transactions contemplated hereby and the
ownership, operation and maintenance of the Facilities prior to and through the
Closing.

Section 4.5 Taxes. The Sellers shall properly and timely file (including
extensions pursuant to properly and timely filed extension documents where
permitted) all federal, state and local tax returns, and, to the extent
applicable, estimates and reports, and the Sellers shall timely pay all amounts
then due for all taxes for all periods through and including the Closing Date to
the extent due and payable at any time prior to and through the Closing Date and
otherwise to the extent necessary to transfer the Assets to the Purchasers in
accordance with the terms of this Agreement.

 

28



--------------------------------------------------------------------------------

Section 4.6 No Disposition of Assets. Other than sales of food and supplies in
the ordinary course of business, the Sellers shall not sell, lease or otherwise
dispose of or distribute, or permit the creation or imposition of any Liens
(except for Permitted Liens) on, any of the Assets or properties related thereto
or necessary for operation of the Facilities; provided, however, the Sellers may
(i) lease portions of the Facilities to Residents and tenants pursuant to
agreements in the forms of Residency Agreements and Leases, respectively,
provided to the Purchasers pursuant to the terms of this Agreement and
(ii) dispose of the Inventory in the ordinary course of business so long as the
Sellers restock and replenish such Inventory consumed or used during the term of
this Agreement with Inventory of comparable quality in accordance with the
Sellers’ prior practices.

Section 4.7 Further Documentation. Pursuant to the express terms of this
Agreement, the Sellers agree that for a two (2) year period of time following
the Closing, upon reasonable request by the Purchasers, the Sellers will do,
execute, acknowledge, and deliver, or cause to be done, executed, acknowledged,
and delivered, all such further acts, deeds, assignments, transfers, conveyances
and assurances as may be reasonably required, without enlarging or extending any
liability of the Sellers beyond what is otherwise contemplated by this Agreement
in any manner and without requiring the expenditure of funds by the Sellers, in
order to more fully assign, grant, transfer, convey, assure and confirm to the
Purchasers, or to their successors and assigns, or for aiding and assisting in
collecting and reducing to possession, any or all of the Assets to be sold to
the Purchasers pursuant to this Agreement or transitioning the operations of the
Facilities to the Purchasers.

Section 4.8 Title Insurance and Surveys.

(a) Prior to the Effective Date, the Sellers have provided to the Purchasers
title commitments for each Real Property (collectively, the “Title
Commitments”), issued by Lawyers Title Insurance Company (the “Title Company”),
which Title Commitments contain commitments of the Title Company to issue to the
Purchasers ALTA forms of owner’s title insurance policies insuring fee title of
the Purchasers in such Real Property, together with legible copies of all
recorded exceptions to title referred to therein. Each Title Commitment shall be
in the amount allocated to the Real Property as set forth in Section 1.7 of the
Disclosure Letter. Attached hereto as Exhibit 4.8(a) is a schedule of (i) the
Title Commitments (the “Initial Commitments”) and (ii) each survey (the “Initial
Surveys”) for each Real Property provided by the Sellers or obtained by the
Purchasers.

(b) In the event that any update to any Initial Commitment or Initial Survey
prior to or on the Closing Date for any Real Property reveals any new matter not
previously shown or disclosed on such Initial Commitment or such Initial Survey
(each, a “New Title Matter”), the Purchasers shall have the right to approve or
disapprove in writing and in their reasonable discretion such New Title Matter
within ten (10) Business Days after receipt of the update to the Initial
Commitment or Initial Survey, as applicable (which period may extend beyond the
scheduled Closing and the Purchasers shall have the right to extend the Closing
Date, if necessary, in accordance with the terms of this

 

29



--------------------------------------------------------------------------------

Section 4.8), with any such notice of disapproval specifying the New Title
Matter to which the Purchasers object (such notice being referred to herein as
the “Title Objection Notice”). The failure of the Purchasers to disapprove any
New Title Matter within said ten (10) Business Day period shall be deemed a
waiver by the Purchasers of any right to object to such New Title Matter and
such New Title Matter shall be deemed approved by the Purchasers and shall be
considered a Permitted Lien. Notwithstanding the foregoing, the Purchasers shall
not have the right to disapprove any of the following, all of which (together
with all matters deemed approved by Purchasers pursuant to terms hereof) shall
be deemed to be “Permitted Liens” hereunder: (A) matters created or consented to
in a separate written consent by the Purchasers, (B) the Assumed Liabilities
(including the Assumed Debt and Assumed Debt Documents), (C) all liens of real
estate taxes, assessments, water rates, water meter charges, water frontage
charges and sewer taxes, rents and charges, if any, provided that such items are
not due and payable and are apportioned as provided in this Agreement and/or
(D) any matter reflected in any Initial Commitment (excluding any lien securing
payment or repayment of a fixed or readily determinable amount other than any
lien securing any Assumed Debt, which amount shall be paid by the Seller, and
such lien shall be released, at Closing) or any Initial Survey. If the
Purchasers deliver a Title Objection Notice to the Sellers within the
above-described ten (10) Business Day period, the Sellers shall have ten
(10) Business Days after receipt of the Title Objection Notice in which to send
the Purchasers a written notice (the “Title Objection Response Notice”)
informing the Purchasers of the New Title Matters set forth in the Title
Objection Notice that the Sellers will agree to cure prior to the Closing Date
(as the same may be extended as provided herein). The Closing Date may be
extended by the Purchasers or the Sellers to accommodate the notice and cure
periods contemplated herein, provided that the Closing Date shall not be
extended by the Sellers for a period of more than thirty (30) days for the
purposes of curing any New Title Matter, and if the Sellers are unable after
using commercially reasonable efforts during such period to cure any New Title
Matter to which the Purchasers have objected and the Sellers agreed to cure, the
Sellers shall be deemed to have elected not to cure such New Title Matter. If
the Sellers refuse to agree to cure any New Title Matter set forth in the Title
Objection Notice, the Purchasers shall have ten (10) Business Days after
(i) receipt of the Title Objection Response Notice or (ii) the expiration of
such thirty (30) day period if the Sellers have not cured any New Title Matter
that the Sellers agreed to cure within said thirty (30) day period, as
applicable, in which to advise the Sellers in writing of the Purchasers’
election (x) to waive the New Title Matters to which the Purchasers objected but
the Sellers either refused to cure or could not cure and to proceed to Closing
or (y) to terminate this Agreement, in which event the Deposit shall be returned
to the Purchasers and the Parties shall have no further obligations or
liabilities under this Agreement (other than obligations that shall survive the
termination of this Agreement in accordance with the terms hereof). If the
Purchasers do not terminate this Agreement pursuant to the preceding sentence,
then all New Title Matters appearing in the Title Objection Notice that Sellers
either did not agree to cure (as set forth in the Title Objection Response
Notice) or could not cure within said thirty (30) day period shall be deemed
Permitted Liens. Notwithstanding the foregoing, the Sellers shall be required to
(x) use commercially reasonable efforts to cure any matter set forth in any
Title Objection Notice and (y) pay and remove (or cause to be paid and removed),
at Closing, any lien of a fixed or readily determinable amount from the proceeds
of the Purchase Price. The Purchasers agree that the Sellers may cure an
objectionable matter by causing the Title Company to remove the same as an
exception in the applicable Title Policy or

 

30



--------------------------------------------------------------------------------

affirmatively insure over such matter, provided that such affirmative insurance
shall be reasonably satisfactory to the Purchasers and any lender of the
Purchasers and sufficient, in the Purchasers’ reasonable judgment, to adequately
address the Purchasers’ and any lenders’ concerns with respect to such matter.

(c) The title insurance policies issued to the Purchasers as of the Closing
shall insure the fee simple interest of the Purchasers in the Real Property,
subject to only the standard preprinted exceptions (unless the Purchasers pay
for extended coverage and deliver to the Title Company the surveys necessary to
remove the survey exceptions, in which case the standard preprinted exceptions
shall not appear in the Title Policies) and the Permitted Liens (each a “Title
Policy” and collectively the “Title Policies”). The Sellers shall execute
affidavits, gap indemnities, no change affidavits for the surveys (to the extent
applicable) and other customary agreements as reasonably requested by the Title
Company to cause the Title Company to issue the Title Policies and any extended
coverage.

(d) The Sellers shall permit the Purchasers and the Purchasers’ Representatives
to conduct surveys of the Property prior to the Notification Date at the
Purchasers’ expense and subject to Section 4.3.

(e) The Sellers have provided to the Purchasers prior to the Effective Date
copies of any Phase I or Phase II environmental assessments or other
environmental assessments in the Sellers’ possession or reasonable control and
conducted for any of the Assets.

Section 4.9 Delivery of Inventory. At the Closing, the Sellers shall deliver to
the Purchasers, by leaving at each of the Facilities, all Inventory.

Section 4.10 Financial Information and Audit Assistance. During the term of this
Agreement, the Sellers shall deliver to the Purchasers monthly individual
Facility income statements not later than the end of the next succeeding
calendar month and updated rent rolls not later than the twentieth (20th) day of
the next succeeding calendar month. After Closing, on not less than fourteen
(14) Business Days prior written notice from the Purchasers, the Sellers agree
to provide the Purchasers’ auditors sufficient access to information and
personnel at the Sellers’ corporate office to obtain all of the information they
reasonably require to prepare audited financial statements of the Facilities for
fiscal years 2008 through 2011 and comparable unaudited interim financial
statements from January 1, 2012 through the Closing Date including access to the
Sellers’ corporate level books and records. The Sellers also agree to cause an
executive officer of the Sellers with knowledge concerning the financial affairs
of the Facilities to execute and deliver a representation letter to the
Purchasers’ auditors with respect to all financial information delivered to the
Purchasers and their auditors, in a form and substance substantially similar to
what would have been executed and delivered to the auditors had the Sellers been
preparing audited financial statements for such time periods with respect to the
Facilities, subject to such exceptions as may be required by such executive
officer in order to provide such representation letter.

 

31



--------------------------------------------------------------------------------

Section 4.11 PTO Pay. The Sellers shall credit to the Purchasers on the Closing
Statement, as of the Closing Date for all earned and accrued paid vacation, sick
or personal pay or other paid timeoff of all Transitioned Employees being
conveyed on the Closing Date (collectively, “PTO”). The Sellers shall deliver to
the Purchasers a list of PTO of Transitioned Employees employed at a Facility or
employed at a regional corporate level within five (5) days prior to the Closing
for such Facility (the “PTO List”), which shall include all PTO for Transitioned
Employees of the applicable Facilities (i) as of the most recent pay period
preceding the Closing Date and (ii) projected PTO as of the Closing Date, which
shall assume no further vacation or sick days for all Transitioned Employees
except for known scheduled vacation. The PTO List shall list all PTO of all
Transitioned Employees, including the method of calculation of the PTO and the
dollar value thereof to the Transitioned Employees to whom the amounts are
potentially owed. The Purchasers shall thereafter be responsible for all such
PTO to all such Transitioned Employees to the extent of the credit received from
the Sellers at the Closing, and the amount of such PTO shall be subject to the
post-Closing reconciliation process described in Section 9.6 below.

Section 4.12 No Solicitation.

(a) Each of the Sellers and Bowen shall not, nor shall any of them authorize or
permit any of their respective directors, partners, managers, officers,
employees or any investment banker, financial advisor, attorney, accountant or
other advisor, agent or representative retained by them in connection with the
transactions contemplated by this Agreement (collectively, the “Seller
Representatives”) on the Sellers’ or Bowen’s behalf to, directly or indirectly
through another person or entity, (i) solicit, initiate, cause, knowingly
encourage or knowingly facilitate any inquiries or the making of any proposal
that constitutes or is reasonably likely to lead to a Proposal or
(ii) participate in any discussions or negotiations regarding or enter into any
agreement with respect to, any Proposal, or furnish to any person or entity any
information in connection with or in furtherance of any Proposal. Without
limiting the foregoing, it is agreed that any violation of the restrictions set
forth in the preceding sentence by any Seller Representative shall be a breach
of this Section 4.12(a) by the Sellers and Bowen. The Sellers and Bowen shall,
and shall instruct the Seller Representatives to, immediately cease and after
the Hard Date cause to be terminated all existing discussions or negotiations
with any person or entity conducted heretofore with respect to any Proposal and
after the Hard Date request the prompt return or destruction of all confidential
information previously furnished.

(b) In addition to the obligations of the Sellers and Bowen set forth in
paragraph (a) of this Section 4.12, after the Hard Date the Sellers and Bowen
shall promptly advise the Purchasers orally and in writing of any request for
information or other inquiry that the Sellers or Bowen reasonably believe could
lead to any Proposal, the terms and conditions of any such request, Proposal or
inquiry (including any changes thereto) and the identity of the person or entity
making any such request, Proposal or inquiry. After the Hard Date the Sellers
and Bowen shall promptly keep the Purchasers fully informed of the status and
details (including any change to the terms thereof) of any such request,
Proposal or inquiry.

 

32



--------------------------------------------------------------------------------

(c) For purposes of this Section 4.12, “Proposal” means any inquiry, proposal or
offer, whether or not conditional and whether or not withdrawn, (a) for a
merger, consolidation, recapitalization, acquisition transaction or other
business combination involving any or all of the Sellers or (b) to acquire in
any manner, directly or indirectly, 10% or more of the aggregate equity
interests of the Sellers, or that represent 10% or more of the total assets of
the Sellers, other than as contemplated in this Agreement.

Section 4.13 Final Cost Report. The Sellers shall prepare and file any and all
final cost reports for each Facility as and to the extent required by any
Governmental Authority, Government Program or third party payor for the time
period for which each of the Sellers was the operator or licensee of such
Facility within the time frame required by Applicable Law for each Facility for
which such a report should be prepared, but no later than one hundred and twenty
(120) days after the Closing Date for such Facility, it being understood and
agreed that it is the intent of the Parties that there shall be no interruption
in the payments due to the Purchasers as a result of the failure of the Sellers
to timely file such final cost reports.

Section 4.14 Employment Records; Resident Records. Except as may be prohibited
by Applicable Law, the Sellers shall make available to the Purchasers the
Sellers’ books and records relating to all employees of each Seller, including
any and all records or written documents relating to performance reviews,
performance improvement plans, statements of disciplinary actions taken, and all
other information maintained in such employee’s personnel files (collectively,
“Employee Records”). At the Closing, except as may be prohibited by Applicable
Law, the Sellers shall provide copies to the Purchasers of all Employee Records
for the Transitioned Employees. Following the Closing, the Sellers shall have
the obligation to (i) remove and retain all Employee Records for all employees
who are not Transitioned Employees and (ii) remove and retain all records
relating to all prior Residents of the Facilities for which the Closing is
occurring who were not residing therein on the Closing Date therefor unless the
same are required to remain at the Facilities after the Closing in order for the
Purchasers to comply with Applicable Law.

Section 4.15 Absence of Certain Changes or Events. The Sellers will not cause or
permit any of the following with respect to the employees at the Facilities: any
new bonus, percentage compensation, service award or other like benefit or any
increase in the compensation payable or to become payable by the Sellers to any
of their respective employees (except compensation granted to new employees who
are hired in the ordinary course of business and then only upon terms consistent
with other employees having comparable duties and experience), any change in the
method of calculating any presently existing bonus, percentage compensation,
service award or other like benefit, granted, made or accrued to or to the
credit of any of the employees or agents of the Sellers or any increase in any
employee welfare, insurance, pension, retirement or similar payment or
arrangement made or agreed to by any Seller pursuant to existing welfare,
pension and retirement Employee Benefit Plans and arrangements, deferred
compensation, or other Employee Benefit Plans. In no event shall the limitations
contained in this Section 4.15 extend beyond the Closing Deadline Date.
Notwithstanding the foregoing provisions of this Section 4.15, the Sellers and
BPMSL retain the right to pay as of the Closing longevity bonuses to employees.

 

33



--------------------------------------------------------------------------------

Section 4.16 Key Employees. Without the prior written consent of the Purchasers
(such consent not to be unreasonable withheld or delayed), the Sellers shall
cause BPMSL to not, from the Notification Date through the Closing Date,
terminate the employment of any of the employees listed in Exhibit 4.16, which
exhibit shall be delivered by the Purchasers on or prior to the Notification
Date (the “Key Employees”). The list of Key Employees may not include the
Retained Employees. The Sellers shall promptly notify the Purchasers of any
resignation of any such Key Employees and after the Notification Date shall not
hire any replacement without the consent of the Purchasers (such consent not to
be unreasonably withheld or delayed).

Section 4.17 Non-Solicit; No Hire; Non-Competition.

(a) The Sellers, for themselves and on behalf of BPMSL and its affiliates, and
Bowen agree that they will not, directly or indirectly, solicit for employment,
interfere with, offer to hire, or hire or cause to be hired or aid or assist any
other person to solicit or hire, whether on a full-time, part-time, consulting
or any other basis any existing employees at any of the Facilities between the
Effective Date and the Closing, and, for a period of five (5) years after the
Closing Date, any Transitioned Employee; provided, however, that the forgoing
provisions of this Section 4.17(a) shall not restrict a Seller after the Closing
Date from placing a bona fide public advertisement for employment which is not
specifically targeted at such employees or from hiring an individual who is
referred to a Seller pursuant to a generalized search conducted by a
professional search firm but is not specifically targeted at a Transitioned
Employee or the Facilities.

(b) The Sellers, for themselves and on behalf of BPMSL and its affiliates, and
Bowen agree for a period of five (5) years after the Closing Date, not to
directly or indirectly, in any capacity (including as an employee, owner,
partner, agent, shareholder, director, officer, member, creditor, consultant,
co-venturer or otherwise) whether alone, together or with any other person or
entity, establish, reestablish, open or reopen, engage in, assist, financially
or otherwise, any memory care, assisted living facility, independent living
facility or continuing care retirement community, located or developed within a
ten (10) mile radius of any Facility, except for the Facilities listed on
Exhibit 4.17, which shall be permitted notwithstanding their proximity to any
Facility or other similar facility now or hereafter owned or operated by any
Purchaser or affiliated entity.

(c) The Sellers and Bowen acknowledge that the Purchasers’ remedies at law for
any breach of this Section 4.17 are inadequate and that irreparable damage would
occur in the event that any provision of this Section 4.17 were not performed in
accordance with its terms and further agree that the Purchasers shall be
entitled to an injunction or injunctions to prevent or restrain breaches or
threatened breaches of this Section 4.17. To the extent any court of competent
jurisdiction adjudicating the enforceability of this Section 4.17 may deem any
restriction set forth herein to be unreasonable, whether as to territory,
duration or otherwise, said restriction shall be given effect, and it is the
intent of the Parties that said restriction shall be given effect, to the extent
such court deems it to be reasonable.

 

34



--------------------------------------------------------------------------------

Section 4.18 Employee Benefit Plans. The Sellers shall continue to be liable and
responsible for, and the Purchasers shall incur no liability or responsibility
with respect to, any “Continuation Coverage” (as that term is defined by COBRA
Section 4980B of the Code and Section 601, et seq. of ERISA) for any employee of
any Seller terminated at any time prior to the Closing, from and after the
Closing. The Purchasers specifically shall not assume, honor or accept any
Employee Benefit Plan of the Sellers or their parents or affiliates, and the
Sellers shall be solely responsible for satisfying all obligations (whether
arising under federal, state or local law or pursuant to contract) which may
arise or which may have arisen prior to the Closing Date in connection with the
employment by the Sellers of the Sellers’ employees or the creation, funding,
operation or termination of any of the Employee Benefit Plans that cover any of
the Sellers’ employees, and the Sellers shall give all WARN Act notices required
by Applicable Law. The Sellers shall remain responsible for maintaining or
terminating all Employee Benefit Plans in compliance with Applicable Law and the
Purchasers shall have no obligation with respect to any of the Sellers’ Employee
Benefit Plans at any time.

Section 4.19 Capital Expenditures. The Sellers shall complete or cause to be
completed prior to the Closing all capital projects as set forth in Section 2.12
of the Disclosure Letter and all repairs and replacements otherwise required to
maintain each Facility in its condition as of August 25, 2011 (reasonable wear
and tear excepted), using materials and labor, all consistent with the remainder
of such Facility. Each Seller will cause such work to be completed in a good and
workmanlike manner and in accordance with Applicable Law. All of the work,
repairs, replacements and capital projects contemplated by this Section 4.19
shall be at the sole cost and expense of Seller.

Section 4.20 Changes in Representations and Warranties. Without in any way
expanding the obligations or liabilities of the Sellers under Article II, the
Sellers shall have the obligation throughout the period from the Effective Date
through and including the Closing Date to give the Purchasers prompt written
notice to the email address set forth on Exhibit 2.0 of any representation and
warranty, made by the Sellers in Article II, which becomes materially inaccurate
or incorrect, to the extent the Sellers obtain knowledge of such inaccuracy or
incorrectness. Notwithstanding the foregoing, such notice shall not affect or
modify the representations and warranties made by the Sellers, the conditions
precedent to the Closing or the Purchasers’ rights under this Agreement;
provided, however, that the Supplemental Letter delivered on or before the
Update Date (x) with respect to Section 2.7 regarding Immaterial Contracts and
Terminable Contracts only and (y) with respect to Section 2.20 regarding the
Supplemental Financial Information only, shall effectively amend the Disclosure
Letter.

Section 4.21 Delivery of Documents. Prior to the Effective Date, the Sellers
delivered to the Purchasers or at the Sellers’ election made available to the
Purchasers in the data room set up by the Sellers for the Purchasers to conduct
their due diligence review of the Assets, true and complete copies of all
documents listed on any sections of the Disclosure Letter, including all
Licenses, Contracts, Residency Agreements, Assignable Debt Documents, Leases,
Employee Benefit Plans, the financial statements and records contemplated by
Section 2.20.

 

35



--------------------------------------------------------------------------------

Section 4.22 Contracts Related to Other Facilities. With respect to each
Contract set forth in Section 2.7(e) of the Disclosure Letter, the Sellers shall
use commercially reasonable efforts to cause such Contract to be modified prior
to the Closing Date such that the Contract shall relate only to, and provide for
rights and/or obligations with respect only to, the Assets and to no other
facility, facilities or assets owned or managed by any affiliate of the Sellers
or any other person that is not subject to this Agreement.

ARTICLE V

COVENANTS OF THE PURCHASERS

The Purchasers covenant and agree with the Sellers that:

Section 5.1 Assumption of Contracts, Equipment Leases and Tenant Leases. The
Purchasers shall review the Contracts and the Equipment Leases during the period
ending on the Notification Date, shall give notice to the Sellers indicating
which of the Contracts and the Equipment Leases that the Purchasers will not
assume at Closing (the “Rejected Contracts”); provided that the Contracts listed
on Exhibit 5.1(a) shall not be included as Rejected Contracts. Thereafter, the
Sellers shall give notice to all parties under the Rejected Contracts that the
Purchasers have elected not to assume and the Sellers shall terminate such
Rejected Contracts on or prior to the Closing Date and the Sellers shall be
responsible for all costs and expenses of such termination, including any costs
or expenses that arise after the Closing Date in connection therewith. All
Contracts and Immaterial Contracts and Equipment Leases of the Sellers other
than (i) Rejected Contracts and (ii) those Contracts, Immaterial Contracts and
Equipment Leases that are not assignable, are herein collectively referred to,
respectively, as the “Assumed Contracts,” and the “Assumed Equipment Leases” and
at Closing, the Parties shall execute and enter into the form of assignment and
assumption agreement set forth herein in Exhibit 5.1(b) (the “Assignment and
Assumption Agreement”) whereby the Sellers shall assign and the Purchasers shall
assume the Assumed Contracts, the Assumed Equipment Leases and the Tenant
Leases. The Sellers shall bear any costs and expenses of obtaining any consents
to such assumption of the Assumed Contracts, the Assumed Equipment Leases and
the Tenant Leases. All amounts payable under the Assumed Contracts, the Assumed
Equipment Leases and the Tenant Leases shall be prorated through the Closing
Date pursuant to Sections 9.4 and 9.6.

Section 5.2 Assignable Debt.

(a) The Purchasers have agreed to assume the loan obligations listed on Exhibit
5.2 (the “Assignable Debt”) and all liabilities and obligations of the Sellers
and Bowen under the Assignable Debt Documents at the Closing to the extent all
consents required from the applicable Assignable Debt Lenders have been obtained
prior to the Closing Date pursuant to the Acceptable Terms, subject to the terms
of this Section 5.2 and this Agreement. The Purchasers shall use good faith,
commercially reasonable efforts to obtain the consent of the holders and
servicers, as applicable, of the Assignable Debt (and any other person or entity
required to consent pursuant to the terms of the Assignable Debt Documents)

 

36



--------------------------------------------------------------------------------

(collectively, the “Assignable Debt Lenders”) to the assumption of the
Assignable Debt by the Purchasers as contemplated by this Agreement by the
Closing Date on the same terms and conditions as set forth in the Assignable
Debt Documents existing on the Effective Date, subject to Section 5.2(f), and
subject to no other terms and/or conditions unless approved in writing by the
Purchasers in their sole discretion), provided in each case that (i) the
Assignable Debt Lenders shall approve such changes to the Assignable Debt
Documents necessary or required by the Purchasers to reflect the change in the
borrower ownership and/or operating structure (including, without limitation,
with respect to permitted transfers, operating leases and management
agreements), (ii) such other changes reasonably required by the Assignable Debt
Lenders to reflect the new operating and management structure, so long as such
changes do not increase the liability or obligations of the borrower as set out
in the Assignable Debt Documents, (iii) that such Assignable Debt is, and after
the Closing shall be, secured only by the Assets that serve as collateral for
such Assignable Debt on the Effective Date, and (iv) that none of the
Purchasers, nor any parent entity or affiliate of any of the foregoing shall
have any personal liability (whether pursuant to any guaranty, indemnity or
other undertaking) in respect of such Assignable Debt except for customary
personal recourse obligations resulting from fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities, prohibited
transfers, violations of single purposes entity covenants, and other
circumstances customarily included in a separate guaranty or indemnification
agreement in non-recourse financings of real property (the foregoing,
“Non-Recourse Carve-out Obligations”), and as to the Non-Recourse Carve-Out
Obligations only as may be offered in accordance with the immediately following
sentence (the terms described in this sentence, collectively, the “Acceptable
Terms”). The Purchasers shall be deemed to have used commercially reasonable
efforts if they offer in connection with any such loan assumption as a guarantor
and environmental indemnitor with respect to any Non-Recourse Carve-out
Obligations the lowest tier holding company that holds directly or indirectly
all of the Real Property (the “Purchaser Parent”), provided, in no event, shall
the Purchasers have any obligation to offer any other entity or person to serve
as such guarantor or indemnitor (including any direct or indirect equity owner
of any Purchaser Parent).

(b) The Sellers and the Purchasers acknowledge and agree that the Purchasers
continue to respond to supplemental requests by the Assignable Debt Lenders for
additional information. The Purchasers shall use commercially reasonable efforts
to deliver to the Assignable Debt Lenders, on or prior to the Notification Date
(or reasonably promptly following receipt by the Purchasers of such request from
the Assignable Debt Lenders if such request is made less than fifteen
(15) Business Days prior to the Notification Date), information that
substantially complies with any such request to the extent the requested
information is available to the Purchasers, in all cases subject to the terms
and conditions and limitations of Section 5.2(a); provided, however, the Parties
agree and acknowledge that the Purchasers shall have no obligation to deliver
any information required by the Assignable Debt Lenders with respect to any
Seller or any affiliate of any Seller or otherwise with respect to the
historical operations of any Facility and the Sellers shall be solely obligated
to provide such information to the Assignable Debt Lenders. Notwithstanding the
foregoing, the Parties agree that the stated requirements of the debt assumption
application is subject to modification and interpretation of the representative,
underwriter and counsel assigned to the loan file, in their discretion, and the
Purchasers shall have no obligation to provide any information beyond that which
is communicated and required by such parties to the Purchasers, subject to the
terms of Section 5.2(a).

 

37



--------------------------------------------------------------------------------

(c) The Purchasers agree to pay any loan assumption or transfer fees and all
other fees, costs, expenses and other amounts required to be paid in connection
with the assumption of the Assumed Debt (as hereinafter defined) to the extent
incurred pursuant to the terms of the Assumed Debt Documents (as hereinafter
defined) and its own attorneys fees incurred in connection therewith (and this
obligation shall survive the Closing); provided, however, that the Sellers shall
pay the Excess Assumption Fee on the Assumed Debt at the Closing.

(d) If any Assignable Debt Lenders refuse to grant a full release, from and
after the Closing, of any guarantor of all or any portion of any Non-Recourse
Carve-out Obligations relating to any Assignable Debt, the Sellers shall have
the option to elect to treat such Assignable Debt Lenders as refusing to provide
consent to the assumption by the Purchasers of such Assignable Debt and, in such
event, the Purchasers shall be deemed not to be obligated to assume such
Assignable Debt and the terms of this subsection (c) shall apply. The terms of
this subsection (c) shall apply but only subject to, and in accordance with, the
terms and conditions of subsection (i) below.

(e) In the event that the Purchasers are not obligated under the terms of this
Section 5.2 to assume the Assignable Debt, the Assignable Debt Documents related
to such Assignable Debt shall not be Permitted Liens and the Purchasers shall
have no further obligation with respect to such Assignable Debt.

(f) Notwithstanding anything to the contrary contained in this Section 5.2, in
the event that (i) the Purchasers are unable to obtain the consent of the
applicable Assignable Debt Lenders to assume the Assignable Debt on Acceptable
Terms prior to the Closing Date or (ii) any Assignable Debt Lenders give notice
that they will permit the Purchasers to assume the Assignable Debt but on terms
other than Acceptable Terms, the Sellers or Bowen may, in their sole discretion,
negotiate directly with the applicable Assignable Debt Lenders (provided that
the Purchasers are permitted to participate in any such negotiations) prior to
Closing and offer such Assignable Debt Lenders terms to induce the Assignable
Debt Lenders to permit the Purchasers to assume the Assignable Debt on
Acceptable Terms (“Cure Terms”). If the Assignable Debt Lenders accept such Cure
Terms, the Purchasers shall assume the Assignable Debt subject to the Cure Terms
provided (i) all consents required from the applicable Assignable Debt Lenders
have been obtained prior to the Closing Date pursuant to the Acceptable Terms
(as modified by the Cure Terms) and (ii) in the Purchasers’ sole discretion, the
Cure Terms do not adversely impact the rights and/or obligations of the
Purchasers and/or any guarantor with respect to such Assignable Debt.

 

38



--------------------------------------------------------------------------------

(g) The Sellers understand that the Purchasers intend to secure a commitment
from a third party lender in connection with the acquisition of the Assets (the
“Acquisition Loan”). The Purchasers agree to promptly deliver to the Sellers
written notice upon receipt by the Purchasers of any such written commitment.

(h) The Purchasers agree to participate with the Sellers in weekly telephone
calls on Mondays at 10:00 am (Pacific), or at another time if mutually agreed
upon by the Parties, for not more than fifteen (15) minutes to discuss the
status of the Acquisition Loan and the assumption by the Purchasers of the
Assignable Debt. Such calls shall not include counsel to the Purchasers or the
Sellers, unless the Purchasers agree otherwise in their sole discretion,
provided Purchasers have obtained in advance of such calls updates from their
legal counsel regarding the status of the Acquisition Loan and the assumption by
the Purchasers of the Assignable Debt.

(i) Notwithstanding anything to the contrary contained in this Agreement:

(i) In the event that (A) the Purchasers are unable to consummate the assumption
of the Assignable Debt as of the Closing Date or (B) the Assignable Debt Lenders
provide notice prior to the Closing Date of their refusal to consent to the
assumption of the Assignable Debt by the Purchasers, and notwithstanding receipt
of such notice, the Sellers may elect, in their sole discretion, to extend the
closing date with respect to the Regency Grand Facility and any Assets used in
connection with, or otherwise related to, the Regency Grand Facility (the
“Regency Grand Assets”) and such closing date shall be extended to the date of
the earlier to occur of (A) the assumption by the Purchasers (or their assigns
pursuant to Section 11.6) of the Assignable Debt, (B) the prepayment or
defeasance by the Sellers of the Assignable Debt, or (C) the date the Sellers
elect, in their sole discretion, to terminate this Agreement with respect to the
Regency Grand Assets, provided in no event shall such closing date be extended
beyond December 31, 2012 (such closing date, the “Regency Grand Closing”). In
the event of extension of the Regency Grand Closing, the Purchasers shall
continue to use good faith, commercially reasonable efforts to obtain the
consent of the Assignable Debt Lenders to assignment of the Assignable Debt to
the Purchasers on Acceptable Terms. The Parties agree that if the closing date
for the Regency Grand Assets is extended pursuant to the terms of this
Section 5.2(i)(i), the portion of the Deposit allocated to the Regency Grand
Facility (the “Regency Grand Deposit”) shall continue to be held by the Escrow
Agent in accordance with the terms of the Deposit Escrow Agreement and shall not
be applied toward the Purchase Price on the Closing Date. The Seller of the
Regency Grand Facility shall, at the Purchasers’ sole option, engage the
Purchasers or an affiliate of the Purchasers (the “Purchaser Manager”) to manage
the Regency Grand Facility from and after the

 

39



--------------------------------------------------------------------------------

Closing Date until the Regency Grand Closing (or, if sooner, the earlier
termination of this Agreement as contemplated by this Section 5.2(i)(i))
pursuant to a form based on the Form Management Agreement, with any required
changes based on California rules or regulations. Such management agreement may
be terminated by such Seller for any reason.

(ii) If the Regency Grand Closing does not occur on or prior to December 31,
2012, or upon earlier delivery of written notice by such Seller to the
Purchasers of the termination of this Agreement with respect to the Regency
Grand Assets in accordance with the terms of this Section 5.2(i)(i), this
Agreement shall be deemed terminated with respect to the Regency Grand Assets,
the Regency Grand Deposit shall be returned to the Purchasers or, if the terms
of Section 10.3(b) shall apply, the Sellers, and the Parties shall have no
further obligations under this Agreement with respect to the Regency Grand
Assets. In the event that any person or entity other than the Purchaser Manager
is the manager of the Regency Grand Facility for any period of time between the
Closing and the Regency Grand Closing, the Sellers agree that (W) all
representations and warranties made by the Sellers with respect to the Regency
Grand Assets pursuant to Article II will be true and correct as of the Regency
Grand Closing, (X) the Sellers shall comply with all of its covenants pursuant
to Article IV with respect to the Regency Grand Assets, (Y) it shall be a
condition to the Regency Grand Closing that the conditions set forth in
Section 8.2 shall have been satisfied with respect to the Regency Grand Assets
on and as of such date and (Z) for the purposes of the Regency Grand Assets,
each reference in this Agreement to “the Closing” shall be deemed to be a
reference to “the Regency Grand Closing”. If the Purchaser Manager manages the
Regency Grand Facility for the entire period between the Closing and the Regency
Grand Closing, it shall be a condition to the Regency Grand Closing (each of
which conditions may be waived solely by the Purchasers) that the conditions set
forth is Section 8.2(c), (e), (g), (h), (i) and (l) with respect to the Regency
Grand Assets shall have been satisfied on or prior to such date.

(iii) In the event that the Assignable Debt Lenders provide notice prior to the
Closing Date of their refusal to consent to the assumption of the Assignable
Debt by the Purchasers and the Sellers do not elect to extend the closing date
with respect to the Regency Grand Assets on or before the Closing Date, this
Agreement shall automatically terminate with respect to the Regency Grand
Assets, and the Parties shall have no further obligations under this Agreement
with respect to the Regency Grand Assets, and this Agreement shall continue in
full force and effect with respect to all Assets other than the Regency Grand
Assets. Upon receipt of such notice from the Assignable Debt Lenders, the
Purchase Price shall be reduced by the amount allocated by the Parties to the
Regency Grand Assets pursuant to the terms of Section 1.7 hereof and the
Purchasers shall have the right to demand from the Escrow Agent return of the
Regency Grand Deposit. Each Party hereto agrees to acknowledge in writing the
removal of the Regency Grand Assets from this Agreement promptly upon the
request of any other Party.

 

40



--------------------------------------------------------------------------------

(j) The Assignable Debt that the Purchasers (or their assigns pursuant to
Section 11.6) assume pursuant to this Section 5.2 is referred to as the “Assumed
Debt” and the related Assignable Debt Documents are referred to as the “Assumed
Debt Documents.” At Closing, to the extent the same are transferred to and made
available to the Purchasers after the Closing (and the same approved by the
applicable Assignable Debt Lenders), the Purchasers shall credit the Sellers for
the balance of all real estate tax, insurance, maintenance, replacement and
other escrows, reserves and impoundments existing on the Closing Date and held
by or for the benefit of such Assignable Debt Lender in connection with the
Assumed Debt.

Section 5.3 Resident Records and Employment Records. The Purchasers understand
that all of the (i) Resident Records and (ii) Employment Records for
Transitioned Employees are being transferred hereunder to the Purchasers. The
Purchasers agree to maintain all such Resident Records and Employment Records
for the requisite period prescribed by Applicable Law but at a minimum five
(5) years after a Resident ceases to be a resident of the Facility. In addition,
if and to the extent permitted by Applicable Law, the Purchasers agree to allow
the Sellers, or the Sellers’ agents or representatives during normal business
hours and upon reasonable advance notice and at the Sellers’ sole cost and
expense and subject to Applicable Law governing the rights of the Residents, and
the rights of the Transitioned Employees, respectively, to examine from time to
time such Resident Records or Employment Records relating to the period of the
Sellers’ operation of the Facilities, to cooperate with the Sellers, the
Sellers’ agents or representatives in their examination or review of such
Resident Records or Employment Records, and to permit the Sellers to obtain
copies thereof, upon request.

Section 5.4 Cooperation. After the Closing Date, the Purchasers shall cooperate
with the Sellers and provide reasonable access to the Books and Records in the
Purchasers’ possession that are required by the Sellers to respond to any third
party litigation, government audit, and/or third-party payor audit, upon
reasonable advance notice and to the extent permitted by Applicable Law. The
Sellers shall be responsible for the cost and expense of copying any records in
the Purchasers’ possession or any costs of third parties unrelated to the
Purchasers (e.g., record management companies) in making the records available
to the Sellers.

Section 5.5 Employment.

(a) The Purchasers agree that after the Notification Date but prior to the
Closing and subject to the Purchasers’ normal employment screening process
(i.e., background check, drug-testing, etc.), the Purchasers will tender offers
of employment to those employees of the Sellers that the Purchasers determine,
in their sole discretion, to retain after the Closing Date. The Purchasers shall
have no obligation to tender offers of employment to any of the Sellers’
employees. Those persons who accept an offer of employment from the Purchasers
are referred to herein as “Transitioned Employees.” The Purchasers agree that at
least ten (10) days prior to the Closing, the Purchasers will furnish the
Sellers a list of such Transitioned Employees. The provisions of this
Section 5.5 are subject to Section 5.6 below.

 

41



--------------------------------------------------------------------------------

(b) In the event that the Purchasers offer employment and hire both Kris Brock
and Barbara Page, until the earlier of December 31, 2012 or the date on which
either is no longer employed by the Purchasers, the Purchasers shall allocate
eight (8) hours per week for one of such individuals to be available to the
Sellers every Monday of each week (such individuals to be made available on a
rotating basis, as reasonably practicable to the Purchasers, and subject to each
such individual’s availability), unless the Purchasers provide the Sellers with
twenty-four (24) hours advance notice notifying the Sellers of an alternate day
on which such individual is to be made available, for purposes of managing
properties of BPMSL not managed by the Purchasers or their affiliates, with no
right to roll over any unused time. The Sellers agree to pay the Purchasers
within fifteen (15) days of receipt of an invoice from the Purchasers (whether
such persons are accessed by BPMSL or not) for (i) twenty percent (20%) of all
costs of employment for such individual (including all costs relating to salary,
payroll and other taxes or the provision of benefits, based on a 40 hour work
week) and (ii) all related travel costs and other reasonable expenses incurred
by the Purchasers or the such employees in connection with such access. The
Purchasers and their affiliates shall have no liability for any actions or
failures to act by such employees, or any claims brought by either such
employees, in connection with such access and the Sellers shall indemnify the
Purchasers and their affiliates for any and all losses, costs, damages, expenses
and other liabilities in connection with such access.

Section 5.6 Non-Solicit; No Hire; Non-Competition.

(a) Notwithstanding Section 5.5 above, the Purchasers agree that they will not,
directly or indirectly, solicit for employment, interfere with, offer to hire,
or hire or cause to be hired or aid or assist any other person to solicit or
hire, whether on a full-time, part-time, consulting or any other basis any of
the individuals listed on Exhibit 5.6(a) (each a “Retained Employee”) at any of
the Facilities or any other similar facility between the Effective Date and the
Closing, and, for a period of two (2) years after the Closing Date; provided,
however, that the foregoing provisions of this Section 5.6 shall not restrict a
Purchaser after the Closing Date from placing a bona fide public advertisement
for employment which is not specifically targeted at a Retained Employee or from
hiring an individual who is referred to a Purchaser pursuant to a generalized
search conducted by a professional search firm but is not specifically targeted
at a Retained Employee or the Facilities listed on Exhibit 4.17.

(b) If this Agreement is terminated, the Purchasers agree that they will not,
directly or indirectly, solicit for employment, interfere with, offer to hire,
or hire or cause to be hired or aid or assist any other person to solicit or
hire, whether on a full-time, part-time, consulting or any other basis any of
the individuals listed on Exhibit 5.6(b) (each a “Protected Employee”), for a
period of two (2) years after the termination of this Agreement; provided,
however, that the foregoing provisions of this Section 5.6 shall not restrict a
Purchaser after the termination of this Agreement from placing a bona fide
public advertisement for employment which is not specifically targeted at a
Protected Employee or from hiring an individual who is referred to a Purchaser
pursuant to a generalized search conducted by a professional search firm but is
not specifically targeted at a Protected Employee.

 

42



--------------------------------------------------------------------------------

Section 5.7 Vacation/PTO Credit. The Purchasers agree that upon the Closing,
they will credit all Transitioned Employees with all vacation, PTO, or other
leave benefits that Transitioned Employees had earned and accrued but not yet
used while employed by the Sellers or BPMSL to the extent of the Seller credit
as described in Section 4.11. Furthermore, the Purchasers agree that when they
pay such credited leave benefits to Transitioned Employees, it will do so at a
rate not less than the rate at which the leave was earned, or if paid at a
lesser rate, the Purchasers will increase the number of hours credited to
compensate the individual for any difference to the extent of the Seller credit
as described in Section 4.11.

Section 5.8 WARN Act. The Purchasers agree to hire and maintain the employment,
for a period of at least ninety one (91) days following the Closing, of an
adequate number of Transitioned Employees at an adequate job and rate of pay
(including commission structure) to prevent triggering any notice obligation
under the WARN Act, or any similar state statute.

Section 5.9 Employee Benefits. Upon the Closing, the Purchasers will offer
Transitioned Employees the opportunity to enroll in the Purchasers’ health
benefits plans in accordance with and to the extent permitted under the terms of
such plans.

Section 5.10 Further Documentation. The Purchasers agree that, for the two
(2) year period following the Closing Date, upon request by the Sellers, the
Purchasers will do, execute, acknowledge, and deliver, or cause to be done,
executed, acknowledged, and delivered, all such further acts, documents and
assurances as may be reasonably required, without enlarging or extending any
obligations or liability of the Purchasers under this Agreement in any manner
and without requiring the expenditure of funds by the Purchasers, as necessary
to fully consummate the transactions contemplated by this Agreement.

Section 5.11 Changes in Representations and Warranties. Without in any way
expanding the obligations or liabilities of the Purchasers under Article III in
this Agreement, the Purchasers shall have the obligation throughout the period
from the Effective Date through and including the Closing Date to give the
Sellers prompt written notice of any representation and warranty made by the
Purchasers in Article III, which becomes materially inaccurate or incorrect, to
the extent such inaccuracy or incorrectness is brought to the knowledge and
attention of the Purchasers.

Section 5.12 Return of Confidential Information. Promptly following execution of
this Agreement, the Purchasers shall either return to the Sellers or destroy all
Confidential Information in the Purchasers’ possession or control (or in the
possession or control of Fortress Investment Group LLC or its affiliates)
related to the Former Sellers including without limitation, all memoranda, notes
and information derived therefrom and Purchasers shall provide to the Sellers
written verification confirming that all such Confidential Information has been
properly disposed of. Notwithstanding the foregoing, the Purchasers may retain
Confidential Information related to Acacia Springs, Heritage Springs and The
Regent, provided that any such Confidential

 

43



--------------------------------------------------------------------------------

Information related to such these facilities, as well as any Confidential
Information related to the Facilities, shall be returned or destroyed in the
event that this Agreement is terminated. Notwithstanding the foregoing, the
Purchasers may retain Confidential Information related to the Former Sellers
that is not practical to separate from Confidential Information related to the
Sellers, as well as such copies of Confidential Information as are required to
comply with Applicable Laws and none of the Purchasers nor Purchasers’
Representatives shall be required to purge their computer archives; provided
that notwithstanding anything in this Section 5.12, all other terms of the
Confidentiality Agreement shall remain in force and effect.

ARTICLE VI

OTHER COVENANTS

Section 6.1 Confidentiality.

(a) Each Party shall, and shall cause its affiliates and representatives to,
hold in strict confidence all documents and information concerning the other
furnished to it in connection with the transactions contemplated by this
Agreement in accordance with the Confidentiality Agreement, dated as of June 13,
2011, by and between Harvest Facility Holdings LP and BDC Advisors, LLC (the
“Confidentiality Agreement”), which shall continue in full force and effect, and
all such information shall be deemed to be “Confidential Information” pursuant
to such agreement. The term “Transaction” as used in the Confidentiality
Agreement shall refer to the Transaction under this Agreement. The Purchasers
shall be entitled to the same rights and subject to the same obligations as
“Holiday” under the Confidentiality Agreement. The Sellers shall be entitled to
the rights and subject to the obligations of “Company” under the Confidentiality
Agreement.

(b) The Sellers agree that all information about the Facilities and the Business
shall be deemed to be Confidential Information (as defined in the
Confidentiality Agreement) and after the Closing shall be held in confidence as
if each Seller were a Receiving Party (as defined in the Confidentiality
Agreement) with respect to such information, and such information shall not at
any time after the Closing be used for the advantage of the Sellers or their
affiliates or representatives or disclosed to third parties (including employees
at the Facilities) by the Sellers or their affiliates or representatives.
Notwithstanding the foregoing, any confidentiality restrictions on the
Purchasers relating to the Facilities or the Business shall terminate at the
Closing.

(c) The obligations of the Parties under this Section 6.1 shall survive
termination of this Agreement.

 

44



--------------------------------------------------------------------------------

Section 6.2 Resident Rents; Accounts Receivable.

(a) Prior to the Closing, each Seller shall bill its Residents in the ordinary
course of business for amounts due under the Residency Agreements, and the
Purchasers shall assume responsibility for the billing and collection of
payments on account of services rendered by or on behalf of the Purchasers at
each Facility on and after the Closing Date. In furtherance and not in
limitation of the foregoing, each Seller shall be responsible for billing
amounts under Government Programs under such Seller’s provider number for
services rendered at any time prior to the Closing Date for the Facility where
such services were rendered and the Purchasers shall, at the Purchasers’ option,
either take an assignment of the Sellers’ Government Programs provider numbers
or obtain their own Government Programs provider numbers and shall bill
Government Programs for services provided at any time after the Closing Date.
The Parties acknowledge that generally, private pay Residents are billed monthly
by the Sellers in advance on or about the twentieth (20th) through the twenty
fifth (25th) of each month, while Government Programs are billed in arrears.
Regardless of which Party bills the Residents or Government Programs, the
portion of all Resident rents and service fees allocable to the time period
prior to the Closing Date shall be allocated to the Sellers and the portion
thereof allocable to the time period on or after the Closing Date shall be
allocable to the Purchasers and will be accounted for as part of the
reconciliation process set forth in Section 9.6.

(b) Rents and service fees for the period prior to the Closing Date will remain
the property of the Sellers. The Sellers shall retain all rights in and title to
all accounts receivable related to pre-Closing services, except to the extent
any portion relates in part to dates after the Closing Date. The Sellers agree
that they will not evict any current Residents at any of the Facilities between
the Effective Date and the Closing Date without the Purchasers’ prior written
consent, which consent shall not be unreasonably withheld.

(c) The Sellers’ pre-Closing accounts receivable shall include all amounts due
the Sellers as of the Closing Date, for all services and ancillary services or
products provided to any current or former Residents by or on behalf of the
Sellers prior to the Closing Date.

(d) For payments received by the Purchasers or the Sellers on the account of
Residents which do not specify the dates of services for which payment is made,
such payments shall be processed, to the extent permitted by Applicable Law,
first to the Purchasers for (i) the current month and (ii) for any arrearages
due to the Purchasers, then to any arrearages owed to the Sellers.

(e) The Purchasers shall remit to the Sellers within twenty (20) Business Days
of their receipt thereof any third-party payor payments (Social Security, etc.)
received by the Purchasers that apply to a pre-Closing account of the Resident
for whom the payment is made in accordance with the dates of service indicated
on the remittance, together with a copy of the remittance advice and any
repayment or reimbursement received by the Purchasers arising out of cost
reports filed for the cost reporting period ending prior to the Closing Date.

 

45



--------------------------------------------------------------------------------

(f) The Sellers shall remit to the Purchasers within twenty (20) Business Days
of their receipt thereof any third-party payor payments (Social Security, etc.)
received by the Sellers that apply to a post-Closing account of the Resident for
whom the payment is made in accordance with the dates of service indicated on
the remittance, together with a copy of the remittance advice and any repayment
or reimbursement received by the Sellers arising out of cost reports filed for
any cost reporting period ending from and after the Closing Date.

Section 6.3 Governmental and Third-Party Notices and Consents; Licensing.

(a) Without limiting the Purchasers’ obligations set forth in Sections 6.3(c),
(d), (e) and (f), and without limiting the Sellers’ obligations set forth in
Sections 4.3, 6.3(b), (e) and (g), each of the Parties shall use its
commercially reasonable efforts (including after the Closing Date) to obtain, at
its expense, all waivers, permits, consents, approvals or other authorizations,
including the Licensing Approvals, from Governmental Authorities, Government
Program agencies or third parties, and to effect all registrations, filings and
notices with or to Governmental Authorities, Government Program agencies or
third parties, as may be required for such Party to consummate the transactions
contemplated by this Agreement and to otherwise comply with all Applicable Law
in connection with the consummation of the transactions contemplated by this
Agreement (collectively, the “Governmental Approvals”). In no event shall the
Purchasers or any of their affiliates be required to (i) agree or commit to
divest, hold separate, offer for sale, abandon, limit its operation of or take
similar action with respect to any assets (tangible or intangible) or any
business interest of it or any of its affiliates (including any of the
Facilities after the Closing Date) in connection with or as a condition to
receiving the consent or approval of any Governmental Authority (including under
the Hart Scott Rodino Act) or (ii) defend through litigation on the merits any
claim asserted in any court by any person or Government Authority (each a
“Burdensome Condition”). Notwithstanding the foregoing to the contrary, the
Purchasers shall pay all fees related to filings made with the Federal Trade
Commission and the Antitrust Division of the United States Department of Justice
under the Hart Scott Rodino Act.

(b) Until all Licensing Approvals are obtained, the Sellers shall take all
actions reasonably necessary and required to facilitate the efforts of the
Purchasers and the Purchasers’ Representatives to obtain the Licensing
Approvals, including (i) providing the Purchasers with cooperation,
documentation and information, which cooperation shall include:

(i) directing the executive directors and outside consultants (including causing
the participation of the executive directors of each Facility located in
California in all Component II sessions with the California Department of Social
Services) (A) to reasonably cooperate with any cooperation, documentation and
information requests (to the extent of information and documents in the Sellers’
possession), from the Purchasers or the Purchasers’ Representatives received in
connection with the completion by the Purchasers of

 

46



--------------------------------------------------------------------------------

the applications for the Licensing Approvals; (B) responding to screening
questions or other inquiries by Governmental Authorities related to their
applications for the Licensing Approvals; (C) providing the Purchasers with
copies of the Sellers’ initial licensure applications and most recent renewal
applications with respect to each of the Facilities and the Business; and
(D) providing all other information necessary to obtain the Licensing Approvals,
including the information that is the subject of Section 4.3 provided such
information is in the Sellers’ possession;

(ii) executing documents (including notices or letters to the appropriate
Governmental Authority) and/or taking such actions as may be necessary in
connection with the assignment of any Medicaid or other third party payor
provider agreements and contracts in effect with respect to the Facilities or
the issuance to the Purchasers or the Purchasers’ Representatives of new
Medicaid or other third party payor provider agreements or contracts for
Facilities;

(iii) correcting (at the Purchasers’ reasonable direction) or permitting the
Purchasers or the Purchasers’ Representatives, without unreasonably interfering
with normal business operations, to correct on the Purchasers’ behalf and at the
Sellers’ expense any outstanding deficiencies (whether physical plant or
operational deficiencies), if and to the extent such correction is required by
any Governmental Authority as a condition to the issuance of the Licensing
Approvals;

(iv) permitting and promptly providing access to site visits and inspections by,
and reasonably cooperating with, the Purchasers and the Purchasers’
Representatives (including any experts or consultants) and permitting
inspections (preliminary or otherwise) at the Facilities by, and reasonably
cooperating with, Governmental Authorities or experts or any representatives
thereof (including any inspections to determine the compliance of any Facility
with all fire safety codes and assisted living physical requirements), as
necessary;

(v) if requested by the Purchasers, reasonably cooperating with the Purchasers
and the Purchasers’ Representatives to obtain approval by the applicable
Governmental Authorities to enter into Interim Operating Agreements; and

(vi) in addition to the resident notices and relinquishment notices contemplated
by Sections 6.4 and 6.5, providing such other notices as may be required by
Applicable Law or agreements to be given to Governmental Authorities or other
persons by the Sellers, the Sellers’ affiliates or equity owners, or any of
their respective officers, directors, employees, managers, partners or other
agents or representatives, which notices shall be in the form prepared by the
Purchasers or, if prepared by the Sellers, shall be subject to the prior written
approval of the Purchasers.

 

47



--------------------------------------------------------------------------------

(c) Subject to the Sellers’ compliance with their obligations under this
Section 6.3 and Section 4.3, the Purchasers shall submit to the appropriate
Governmental Authority completed applications with schedules and required
background information in order to obtain all certificate of need approvals or
determinations of non-reviewability, CLIA waivers, licensing approvals
(including the Health Care Licensing Approvals) and other Governmental Authority
approvals as may be required for the Purchasers (or their affiliates) to own
and/or operate each Facility and all approvals required to process a change of
ownership or new application for Medicaid or any other third party payor
certification, if applicable (collectively, the “Licensing Approvals”). Except
with respect to (i) the Facility located in Arizona, the applications for which
cannot be submitted until 30 days prior to the license transfer date, (ii) the
Facility located in Utah, for which (A) background checks for new hires cannot
be submitted until 30 days prior to the license transfer date and (B) a fire
inspection report shall be obtained prior to the Closing, (iii) certain
supplemental materials relating to Sunshine Villa to be submitted promptly after
the Effective Date, (iv) Medicaid and CLIA applications, which are not required
to be filed until after the Closing, (v) certain other ancillary license
applications to be filed promptly after the Effective Date and (vi) any
additional materials requested by a Governmental Authority following the
Effective Date amending or supplementing materials previously provided to such
Governmental Authority, each of which shall be promptly submitted as of such
date, on or prior to the Effective Date the Purchasers have submitted
substantially complete applications for the Health Care Licensing Approvals;
provided, however, the Purchasers shall not be in breach of this Section 6.3(c)
if (i) they omitted any of the following from any applications submitted on or
before the Effective Date: (A) information required to be provided by the
Sellers which has not been provided by the Sellers to the Purchasers prior to
the Effective Date, (B) notices to Residents and/or responsible parties which
are required to be, but which as of the Effective Date have not yet been,
delivered by the Sellers and/or the Purchasers, as applicable, and/or (C) the
results of third party inspections which are outside of the control of the
Purchasers and have not been completed as of the Effective Date; and/or (ii),
despite the good faith efforts of the Purchasers to submit substantially
complete applications for the Health Care Licensing Approvals prior to the
Effective Date, any such applications for the Health Care Licensing Approvals
had not been submitted by such date. For the avoidance of doubt the Parties
acknowledge and agree that the applications for the remaining Licensing
Approvals, including, but not limited to, where applicable for Medicaid
certification, were not required to be filed prior to the Effective Date in
light of the fact that, among other reasons, they cannot, in many instances, be
submitted until the Purchasers are able to demonstrate to the applicable
Governmental Authority that the Health Care Licensing Approvals have been
obtained by the Purchasers.

(d) The Purchasers shall diligently pursue in good faith the Licensing
Approvals, including completing information requested in a timely manner,
attaching required information and exhibits to the Licensing Approvals
applications and promptly responding to requests made in connection with the
Licensing Approvals; provided, however, the Purchasers shall not be in breach of
their obligations under this Section 6.3(d) in the event that the Purchasers are
unable to submit such information as a result of a breach by the Sellers of
their cooperation obligation as set forth in this Section 6.3 or Section 4.3.

 

48



--------------------------------------------------------------------------------

(e) Except as otherwise provided in this Agreement, the Purchasers shall be
responsible for any filing fees or other similar costs associated with the
change of ownership process; provided, however, that the Sellers shall be
responsible for all costs to be incurred in connection with any corrective
action related to the Assets that is required by Governmental Authorities prior
to such Governmental Authorities issuing the Licensing Approvals (whether
occurring prior to or after the Closing), where such corrective action either
(A) arises from a survey of any of the Facilities conducted in the ordinary
course of the applicable Seller’s business operations prior to the Closing Date
or (B) is the direct result of an inspection made in connection with a change of
ownership and/or re-licensing survey (a “CHOW Survey”), whether such CHOW Survey
is conducted prior to or after the Closing Date, and the deficiency to which
such corrective action relates had been cited, but was not corrected by the
applicable Seller, prior to the CHOW Survey. For purpose hereof a complaint
investigation survey shall be deemed to be a survey conducted in the ordinary
course of the applicable Seller’s business operations.

(f) The Parties agree that the Purchasers are authorized to send pre-filing
notices, file for NPI numbers and apply for all Licensing Approvals, disclose
the transactions contemplated by this Agreement to all Governmental Authorities
and schedule inspections, and the Purchasers shall be permitted to take all
other actions related to the Facilities relating to securing the Licensing
Approvals.

(g) The Sellers shall provide to the Purchasers any Licensing Surveys, including
reports, waivers of deficiency, plans of correction and any other investigation
reports issued with respect to the Facilities between the Effective Date and the
Closing Date. To the extent any Licensing Surveys reflect any deficiencies or
violations, the Purchasers shall have the right to review and approve the
proposed plan of correction, which approval shall not be unreasonably withheld
unless the corrective action will extend into the period after the Closing Date,
in which case the Purchasers shall have the right to withhold their approval in
their sole and absolute discretion, and the Sellers shall at the Sellers’
expense thereafter remedy and discharge such deficiencies and violations,
including filing and complying with any plans of correction or other remedial
action required by any Governmental Authority prior to the Closing for any
Facility to which such deficiencies or violations relate.

Section 6.4 Notices to Residents. For those Facilities in jurisdictions that
require that advance notice be given by the Sellers and/or the Purchasers to
Residents and/or responsible parties in connection with securing the Health Care
Licensing Approvals, as soon as practicable after the Hard Date or by such
earlier date as the Purchasers may advise the Sellers is required under
Applicable Law in connection with the Purchasers efforts to secure the Health
Care Licensing Approvals as of the Closing Date and to the extent the Sellers
have not done so prior to the Effective Date, the Sellers will dispatch
notification letters to each Resident and/or responsible party of such
Facilities, in the form drafted by the Purchasers and mutually

 

49



--------------------------------------------------------------------------------

acceptable to the Parties, as such form may be modified to comply with, and as
may be required by Applicable Law, and containing such other information as the
Purchasers may reasonably elect to include therein concerning the Purchasers.
Following delivery by the Sellers and/or the Purchasers of such notification
letters, the Purchasers may deliver additional introduction or notification
letters to each resident and/or responsible party of the same Facility, whether
or not required by Applicable Law, in the form drafted by the Purchasers and
mutually acceptable to the Parties.

Section 6.5 Relinquishment of Authority. If the Governmental Authority having
jurisdiction over the issuance of Licensing Approvals requires the Sellers to
have relinquished in writing the Sellers’ Licensing Approvals as a condition of
the Purchasers or the Purchasers’ Representatives obtaining Licensing Approval
comparable to the Licensing Approval for such Facility on the Effective Date,
the Sellers shall execute and deliver such documents as may be necessary for the
Sellers to relinquish the Sellers’ Licensing Approvals effective on the Closing
Date upon the request of the Purchasers.

Section 6.6 Interim Operating Agreements.

(a) If, as of the Closing Date, any of the Purchasers (“Delayed Approval
Purchasers”) have not obtained all Health Care Licensing Approvals or acceptable
assurances that the Purchasers shall receive all Health Care Licensing Approvals
effective as of the Closing Date upon any required confirmation by the states
that the transfer of the Facility or Facilities located in such states has
occurred, then at the Closing, the Delayed Approval Purchasers, shall enter into
and the respective Seller, shall enter into and cause BPMSL to enter into (as
needed), either (i) an interim lease and services/management agreement in the
form attached hereto as Exhibit 6.6(a)(i) and any revisions required to comply
with applicable state law (collectively, the “Interim Management Agreements”) or
(ii) an interim lease and consulting agreement in the form attached hereto as
Exhibit 6.6(a)(ii) and any revisions required to comply with applicable state
law (collectively, the “Interim Consulting Agreements” and, together with the
Interim Management Agreements, the “Interim Operating Agreements”), as
appropriate.

(b) In the event that after the Closing and prior to the issuance of the Health
Care Licensing Approvals, the applicable Governmental Authority approves the
entering into of an Interim Management Agreement with respect to any Facility
subject to an Interim Consulting Agreement, then the applicable Sellers, on the
one hand, and the applicable Purchasers, on the other hand, shall enter into an
Interim Management Agreement in the forms attached hereto as Exhibit 6.6(a)(i)
and upon the commencement thereof, the Interim Consulting Agreement in effect
with respect to such Facility shall be terminated.

(c) The provisions of Sections 6.6(a) and (b) shall not apply in states where
the Parties acknowledge and agree (or, after the Effective Date, the Purchasers
have received notice or other communications from the applicable Governmental
Authority) that the Interim Operating Agreements are not permitted under
Applicable Law, in which case the Parties shall negotiate in good faith to enter
into another arrangement that is permitted under Applicable Law.

 

50



--------------------------------------------------------------------------------

(d) For purposes of this Agreement, the term “Health Care Licensing Approvals”
shall, as to each of the Facilities, refer to the License issued by the
applicable Governmental Authority to operate such Facility as an assisted living
facility, Alzheimer’s care, or residential care facility for the elderly.

Section 6.7 Excluded Business Names. For a period not to exceed two hundred
seventy (270) days after the Closing, the Purchasers shall have the limited,
nontransferable, non-exclusive right and license to use the trade names and
trademarks listed on Exhibit 1.1(b)(vi) (the “Excluded Business Names”) solely
in connection with the operation of the Facilities, and only if and to the
extent any one or more of the Excluded Business Names are displayed on existing
signage, marketing and promotional materials, or internal or external business
documents being used in connection with the operation of the Facilities as of
the Closing. The Sellers acknowledge and agree that at such time as the
Purchasers replace the signage at the Facilities, the current signage will be
removed and destroyed unless the Purchasers make other arrangements for the
delivery thereof to the Sellers.

Section 6.8 Condemnation Event. If between the Effective Date and the Closing a
Condemnation Event shall occur with respect to any one or more Facilities, the
Sellers shall be required to provide the Purchasers with prompt written notice
of such occurrence and the Purchasers may elect, within ten (10) Business Days
of receipt of such notice, to (i) terminate this Agreement, in which event the
Deposit shall be returned to the Purchasers and the Parties shall have no
further obligations or liabilities under this Agreement (other than obligations
that shall survive the termination of this Agreement in accordance with the
terms hereof) or (ii) elect to proceed to the Closing and have all insurance
proceeds and/or awards attributable to such Condemnation Event assigned to the
applicable Purchaser (and the Sellers shall provide a credit against the
Purchase Price to the Purchasers in the amount of any applicable insurance
deductible in connection therewith). “Condemnation Event” shall mean (i) damage
or loss to or destruction by fire or other casualty of any one or more of the
Facilities, the costs of repair for which is reasonably estimated to exceed
$200,000 per Facility, or $500,000 in the aggregate, (ii) any condemnation by
any Governmental Authority with respect to any Facility which renders such
Facility less than a functional structure to continue to operate the Business
thereon or which could reasonably be expected to materially interfere with the
use of the Real Property for the purpose for which it is currently used or
(iii) any taking of any of the Real Property under the right of eminent domain
(or pending Legal Proceedings for such purposes).

Section 6.9 Like-Kind Exchange. The Parties acknowledge and agree that the
purchase and sale of the Assets may be part of a tax-free exchange under
Section 1031 of the Code for either the Purchasers or the Sellers. Each Party
hereby agrees to take all reasonable steps on or before the Closing Date to
facilitate such exchange if reasonably requested by the other Party, provided
that (a) no Party making such accommodation shall be required to acquire any
substitute property, (b) such exchange shall not affect the representations,
warranties, liabilities and obligations of the exchanging Party to the other
Parties under this Agreement, (c) no Party making such accommodation shall incur
any additional cost, expense or liability in

 

51



--------------------------------------------------------------------------------

connection with such exchange, unless indemnified by the exchanging Party, and
(d) no dates in this Agreement will be extended as a result thereof.
Notwithstanding anything to the contrary contained in the foregoing, if one or
more Sellers so elect to close the transfer of the Assets as an exchange, then
(i) such Sellers, at their sole option, may delegate their obligations to
transfer the Assets under this Agreement, and may assign their rights to receive
the Purchase Price from the Purchasers, to a deferred exchange intermediary (an
“Intermediary”) or to an exchange accommodation titleholder, as the case may be;
(ii) such delegation and assignment shall in no way reduce, modify or otherwise
affect the obligations of the Sellers or Bowen pursuant to this Agreement;
(iii) the Sellers and Bowen shall remain fully liable for their obligations
under this Agreement as if such delegation and assignment shall not have taken
place; (iv) the closing of the transfer of the Assets to the Purchasers shall be
undertaken by direct deed from the Sellers (or, if applicable, from other
affiliates of the Sellers whom the Sellers will cause to execute such deeds) to
the Purchasers or to exchange accommodation titleholder, as the case may be; and
(v) the Sellers shall indemnify, protect, defend and hold harmless the
Purchasers from and against any and all liability arising from and out of such
exchange by the Sellers. Notwithstanding anything to the contrary contained in
the foregoing, if one or more Purchasers so elect to close the acquisition of
the Assets as an exchange, then (A) the Purchasers, at their sole option, may
delegate their obligations to acquire the Assets under this Agreement, and may
assign their rights to receive the Assets from the Sellers, to an Intermediary
or to an exchange accommodation titleholder, as the case may be; (B) such
delegation and assignment shall in no way reduce, modify or otherwise affect the
obligations of the Purchasers pursuant to this Agreement; (C) the Purchasers
shall remain fully liable for their obligations under this Agreement as if such
delegation and assignment shall not have taken place; (D) the closing of the
acquisition of the Assets by the Purchasers or the exchange accommodation
titleholder, as the case may be, shall be undertaken by direct deed from the
Sellers (or, if applicable, from other affiliates of the Sellers whom the
Sellers will cause to execute such deeds) to the Purchasers or to exchange
accommodation titleholder, as the case may be; and (E) the Purchasers shall
indemnify, protect, defend and hold harmless the Sellers from and against any
and all liability arising from and out of such exchange by the Purchasers. No
Party participating in a Section 1031 exchange transaction pursuant to this
Section 6.9 shall make any representation or warranty to the other Party
concerning the tax treatment of such transaction.

Section 6.10 License of Certain Assets.

(a) The Purchasers acknowledge that certain affiliates of the Sellers listed on
Exhibit 6.10(a) (the “BPMSL Affiliates”) will continue to operate either the
senior living facilities listed on Exhibit 4.17 or other multifamily housing
properties and that the Work Product, the proprietary accounting algorithms (the
“Proprietary Algorithms”), and other operational data and materials used by the
BPMSL Affiliates in connection with the operation of those senior living
facilities listed on Exhibit 4.17 or other multifamily housing properties (the
“Operational Materials”) which shall be transferred to the Purchasers as of
Closing, are also currently used in connection with the BPMSL Affiliate’s
businesses and will continue to be necessary for the BPMSL Affiliates’ continued
business operations after Closing. Accordingly, the Purchasers hereby grant to
the BPMSL Affiliates a non-exclusive, non-transferable (other than as set forth
in Section 6.10(b)), non-sublicensable, fully paid-up license to use the Work

 

52



--------------------------------------------------------------------------------

Product, the Proprietary Algorithms, and the Operational Materials solely in
connection with operation of the senior living facilities listed on Exhibit 4.17
or other multifamily housing properties (the “BPMSL License”). The Purchasers
may terminate the BPMSL License granted under this Section 6.10(a) upon written
notice to the BPMSL Affiliates, in the event that the BPMSL Affiliates breach
any of its obligations or restrictions on use set forth in Section 6.10 and the
BPMSL Affiliates fail to cure such breach within thirty (30) days of receiving
written notice of the breach. The Purchasers shall not be required to provide
the BPMSL Affiliates with any maintenance and/or other support services in
connection with the Proprietary Algorithms, Work Product or Operational
Materials and shall not be liable to the BPMSL Affiliates for any claim, loss,
or damage of any kind arising out of or in connection with the Work Product or
Proprietary Software or any deficiency or inadequacy thereof.

(b) The Purchasers agree to permit each BPMSL Affiliate to transfer the BPMSL
License to any third party successor entity in connection with the sale of
substantially all of each such BPMSL Affiliate’s respective assets to such
entity, provided that such entity agrees in a writing delivered to the
Purchasers to be bound by this Section 6.10 and BPMSL Affiliate’s transfer of
the BPMSL License does not interfere with the ability of the Purchasers to use
the Proprietary Algorithms, the Work Product, or the Operational Materials.
Bowen, on behalf of the BPMSL Affiliates, agrees that the BPMSL License shall
not otherwise be transferred or used by or sublicensed to any other person
(including affiliates of the BPMSL Affiliates) by the BPMSL Affiliates.

(c) To the extent that any BPMSL Affiliates or any of their respective
representatives improves, alters or otherwise modifies the Proprietary Software
Algorithms, the Operational Materials, or the or Work Product, the Purchasers
shall retain all right, title, and interest in and to such improvements,
modifications, or alterations of the Proprietary Software or Work Product, and
the BPMSL Affiliates hereby assign (and shall cause their representatives to
hereby assign) any such intellectual property to the Purchasers.

(d) Bowen, on behalf of the BPMSL Affiliates, acknowledge and agree that
following the Closing Date, the Purchasers will own all right, title, and
interest in and to the Proprietary Software Algorithms, the Operational
Materials, and Work Product and neither Bowen nor the BPMSL Affiliates shall
challenge the Purchasers’ right, title, or interest therein.

(e) The licensed software used in connection with the Facilities is listed on
Exhibit 6.10(e) (the “Facility Software”). All such Facility Software that is
designated as an Assumed Contract by the Purchasers shall be transferred to the
Purchasers pursuant to Section 5.1. To the extent any Facility Software that is
designated an Assumed Contract is also used by the BPMSL Affiliates senior
living facilities or other multifamily housing properties and has been modified
by the licensor for use by the BPMSL Affiliates and the Sellers, the BPMSL
Affiliates may request that the licensor permit the BPMSL Affiliates to use such
modifications under the Purchasers’ licenses provided that the terms of such use
do not impose any additional conditions or obligations or otherwise impose any
additional restrictions on the Purchasers’ license to such Facility Software.
The BPMSL

 

53



--------------------------------------------------------------------------------

Affiliate’s use of such Facility Software so modified by the BPMSL Affiliates
and the Sellers pursuant to this Section 6.10(e) shall be subject to the
conditions of, and the Purchasers’ rights under, Sections 6.10(a), (b), (c) and
(d) that are applicable to Algorithms, Operational Material and Work Product.
Any costs or expenses pursuant to such request shall be solely paid by the BPMSL
Affiliates.

Section 6.11 Management Agreement. The Sellers shall cause the owners of such
facilities to enter into a management agreement with an affiliate designee of
the Purchasers, as manager (the “Manager”), for the management of the facilities
listed on Exhibit 6.11. (the “Nevada Facilities”), subject to approval by the
lenders that have made loans secured by the Nevada Facilities and subject to
finalizing the Form Management Agreement pursuant to the terms of this
Section 6.11. The management of each such facility by the Manager shall
commence, and the management agreement for such facility shall be executed and
become effective, not less than one (1) day prior to the Closing Date (the
“Management Agreement Deadline”). The form of the management agreement shall be
on reasonable and customary terms mutually agreed on by the Parties and shall
include a management fee equal to six percent (6%) of effective gross income and
operating covenants, including, but not limited to, a covenant that monthly net
operating income must exceed historical levels, which levels will be assessed
and mutually agreed upon (the “Form Management Agreement”). The term of each
management agreement shall be five (5) years with the following termination
rights in favor of the owner of the applicable Nevada Facility: year 1:
termination only in the event of a default by the Manager with respect to
operating covenants or material breach by the Manager of the terms of the
Management Agreement (in each case, subject to customary notice and cure
rights); year 2: termination only as permitted in year 1 and/or in the event of
a sale by owner of such Nevada Facility; and year 3 and thereafter, upon
reasonable notice by such owner to the Manager. The Parties shall use good
faith, commercially reasonable efforts to finalize the Form Management Agreement
on or prior to the Notification Date and the Sellers shall (and shall cause
their respective affiliates and the owners of the Nevada Facilities to) use good
faith, commercially reasonable efforts to obtain all lender consents
contemplated herein. The Purchasers shall use good faith, commercially
reasonable efforts to cooperate with the Sellers, their affiliates and any owner
to obtain any required lender consent. If all lender consents contemplated
herein are obtained but the Parties have failed to finalize any management
agreement contemplated by this Section 6.11 and execute such agreement with
respect to any of the Nevada Facilities prior to the Management Agreement
Deadline, the Purchasers shall have the right, in their sole discretion, to
terminate this Agreement by written notice to the Sellers and payment of Three
Hundred Thousand Dollars ($300,000) of the Deposit to Sellers and the Purchasers
shall be entitled to a refund of the balance of the Deposit. If the Sellers,
their affiliates and the owners of the Nevada Facilities are unable to obtain
any lender consent contemplated herein, after using good faith, commercially
reasonable efforts, prior to the Management Agreement Deadline, the Purchasers
shall have the right, in their sole discretion, to terminate this Agreement by
written notice to the Sellers and the Purchasers shall be entitled to a refund
of a portion of the Deposit in the amount of Seven Hundred Thousand Dollars
($700,000) and the balance of the Deposit shall be paid to Sellers.

 

54



--------------------------------------------------------------------------------

Section 6.12 Sale of BPMSL Assets. The Parties agree to use good faith efforts
to finalize an agreement for the sale of certain assets of BPMSL to the
Purchasers on or before March 15, 2012; provided, however, that the failure to
finalize such agreement on or prior to March 15, 2012, notwithstanding the
Parties’ good faith efforts, shall not be deemed a breach of this Agreement. The
agreement for the sale of the BPMSL assets shall provide, among other things,
that: (i) the closing shall occur not less than one (1) day prior to the Closing
Date and (ii) if this Agreement is terminated after the BPMSL closing, the
Purchasers shall (or shall cause the Person that acquired the BPMSL assets to)
convey such assets back to the Sellers (or the Sellers’ designee) upon payment
of the same purchase price paid to the Sellers for such assets.

ARTICLE VII

INDEMNIFICATION

Section 7.1 Indemnification by the Sellers.

(a) Subject to the limitations set forth in this Article VII, each Seller shall,
jointly and severally, indemnify, protect, defend, exculpate and hold the
Purchasers, the Purchasers’ permitted assignees, their respective affiliates and
their respective partners, directors, managers, members, shareholders, officers,
employees and agents (collectively, the “Purchaser Indemnified Parties”)
harmless from and against, and agree promptly to defend the Purchaser
Indemnified Parties from and reimburse the Purchaser Indemnified Parties for,
any and all losses, damages, costs, expenses, liabilities, obligations and
claims of any kind (including costs of investigation, reasonable attorneys’ fees
and other legal costs and expenses) (the “Purchaser Indemnified Losses”) which
the Purchaser Indemnified Parties may at any time suffer or incur, or become
subject to, as a result of or in connection with:

(i) Any and all obligations of the Sellers (or the Sellers’ affiliates and
agents) relating to claims, damages or injury, related to or arising out of the
ownership or operation of the Real Property, the Personal Property, the
Facilities or any other Assets on or prior to the Closing Date, whether such
accrues or is asserted before or after the Closing Date, except the Assumed
Liabilities and other such obligations as may be expressly assumed by the
Purchasers under this Agreement and any and all claims, including any suit,
action or other proceeding brought by applicable Governmental Authorities or
quasi-governmental authorities against the Purchasers arising from the operation
and ownership of any of the Facilities by or on behalf of the Sellers before the
Closing;

(ii) Any breach or inaccuracy in any of the representations or warranties made
by the Sellers in or pursuant to this Agreement or any Seller Documents;

 

55



--------------------------------------------------------------------------------

(iii) Any breach of any covenant, agreement or undertaking made by the Sellers
under this Agreement or as set forth in any Seller Documents (excluding any
breach of any covenant, agreement or undertaking made by the Sellers under any
Interim Operating Agreement which are governed by (v) hereof); and

(iv) Any and all claims relating to PTO accrued prior to Closing made against
the Purchasers by a Transitioned Employee for those amounts in excess of the PTO
benefit which the Sellers transferred to the Purchasers at the Closing.

(v) Any breach of any covenant, agreement or undertaking made by any Seller (or
any Affiliate thereof) under any Interim Operating Agreement to which it is a
party or the fraud, gross negligence or willful misconduct by any Seller (or any
Affiliate thereof) in the exercise of the rights granted to it, or the
performance of the obligations imposed on it, under such Interim Operating
Agreement.

(b) Except as provided otherwise herein, (i) in determining (x) whether there
has been a breach requiring the Sellers to indemnify as provided in
Section 7.1(a) and (y) the amount of a Purchaser Indemnified Loss, any
materiality qualifier (including any qualification or reference as to material,
materiality or Material Adverse Change) in a representation or warranty shall be
ignored, (ii) the aggregate liability of the Sellers for Purchaser Indemnified
Losses under this Article VII or for any other obligation or claim arising under
this Agreement shall not exceed an amount of Nine Million Seven Hundred Sixty
Three Thousand Dollars ($9,763,000.00) (the “Seller Cap”) and (iii) (A) the
Sellers shall be liable for Purchaser Indemnified Losses pursuant to
Section 7.1(a)(ii) only if the aggregate Purchaser Indemnified Losses thereunder
exceed an amount of Three Hundred Twenty Five Thousand Dollars ($325,000.00),
and then only to the extent of such excess, (B) and only if the aggregate
Purchaser Indemnified Losses under Section 7.1(a)(i), (iii) and (iv),
collectively, exceed Sixty Five Thousand Dollars ($65,000.00)(such amount to be
reduced by the amount of any Purchaser Indemnified Losses incurred pursuant to
Section 7.1(b)(iii)(C)), but once such amount is reached, then for the full
amount (i.e., from the first dollar of such Purchaser Indemnified Losses),
(C) and only if the aggregate Purchaser Indemnified Losses under
Section 7.1(a)(v) exceed Thirty-Three Thousand Dollars ($33,000.00), then the
full amount (i.e., from the first dollar of such Purchaser Indemnified Losses)
(the “Seller Basket”), shall be due and payable by the Sellers and collectable
by the Purchaser Indemnified Parties hereunder, net of and reduced by all
insurance proceeds actually recovered under policies maintained or required
hereunder to be maintained by the Purchasers (net of deductibles, increased
premiums and cost of recovery); provided that the Purchasers shall have no
obligation to pursue any claims against such policies. Proration items, as well
as the following items, shall not be subject to the Seller Basket or the Seller
Cap: (A) indemnification claims made by the Purchaser Indemnified Parties
pursuant to Section 7.1(a)(ii) with respect to breaches of the representations
and warranties of the Sellers in Sections 2.1, 2.2 (other than subsections
(d)(ii), (iii) and (iv)), 2.6, 2.27 and 9.2(a)(viii) (or any such
representations and warranties given in any related instrument, certificate or
affidavit delivered by the Sellers at the Closing), and (B) any Purchaser
Indemnified Losses arising out of or resulting from fraud, willful breach or
intentional misrepresentation.

 

56



--------------------------------------------------------------------------------

Section 7.2 Indemnification by the Purchasers.

(a) The Purchasers shall indemnify, protect, defend, exculpate and hold the
Sellers, the Sellers’ permitted assignees, their respective affiliates and their
respective partners, directors, managers, members, shareholders, officers,
employees and agents (collectively, the “Seller Indemnified Parties”), harmless
from and against, and agree promptly to defend the Seller Indemnified Parties
from and reimburse the Seller Indemnified Parties for, any and all losses,
damages, costs, expenses, liabilities, obligations and claims of any kind
(including costs of investigation, reasonable attorneys’ fees and other legal
costs and expenses) (the “Seller Indemnified Losses”) which the Seller
Indemnified Parties may at any time suffer or incur, or become subject to, as a
result of or in connection with:

(i) Any and all obligations of the Purchasers (or the Purchasers’ affiliates and
agents) relating to claims, damages or injury related to or arising out of the
ownership or operation of the Real Property, the Personal Property, the
Facilities or any other Assets after the Closing Date, except such obligations
(A) as may be expressly assumed or retained by the Sellers under this Agreement,
(B) arising from the Sellers’ breach of any representation, warranty, covenant,
agreement or undertaking made by the Sellers under this Agreement and any and
all claims, including any suit, action or other proceeding brought by applicable
Governmental Authorities or quasi-governmental authorities against the Sellers
arising from the ownership and operation of any of the Facilities by or on
behalf of the Purchasers after the Closing or (C) arising under the Interim
Operating Agreements, as to which the provisions of Section 7.2(a)(v) shall
control.;

(ii) Any breach or inaccuracy of any of the representations or warranties made
by the Purchasers in this Agreement or in any instrument, certificate or
affidavit delivered by the Purchasers at the Closing, or from any
misrepresentation in or omission from this Agreement or Purchaser Documents;

(iii) Any breach of any covenant, agreement or undertaking made by the
Purchasers under this Agreement or as set forth in any Purchaser Documents
(excluding any breach of any covenant, agreement or undertaking made by the
Purchasers under any Interim Operating Agreement which are governed by
(v) hereof); and

 

57



--------------------------------------------------------------------------------

(iv) Any and all PTO claims made against the Sellers by a Transitioned Employee
as to whom the Purchasers received a credit against the Purchase Price for PTO
pursuant to Section 9.4 in this Agreement, but only to the extent that the
Purchasers failed to provide the corresponding PTO benefit which it received
from the Sellers hereunder to such Transitioned Employee.

(v) Any breach of any covenant, agreement or undertaking made by any Purchaser
(or any Affiliate thereof) under any Interim Operating Agreement to which it is
a party or the fraud, gross negligence or willful misconduct by any Purchaser
(or any Affiliate thereof) in the exercise of the rights granted to it, or the
performance of the obligations imposed on it, under such Interim Operating
Agreement.

(b) Except as otherwise provided herein, (i) in determining (x) whether there
has been a breach requiring the Purchasers to indemnify as provided in
Section 7.2(a) and (y) the amount of a Seller Indemnified Loss, any materiality
qualifier (including any qualification or reference as to material, materiality
or Material Adverse Change) in a representation or warranty shall be ignored,
(ii) (A) the aggregate liability of the Purchasers for Seller Indemnified Losses
under this Article VII (other than under Section 7.2(a)(v)) shall not exceed an
amount of Three Million Two Hundred Fifty Five Thousand ($3,255,000.00) (the
“Purchaser Cap”) and (B) the aggregate liability of the Purchasers for Seller
Indemnified Losses under Section 7.2(a)(v) shall not exceed an amount equal to
Nine Million Seven Hundred Sixty Three Thousand Dollars ($9,763,000.00) (the
“Operating Cap”), provided that the Operating Cap amount shall be reduced by any
Seller Indemnified Losses incurred under Section 7.2(b)(ii)(A), and
(iii) (A) the Purchasers shall be liable for Seller Indemnified Losses pursuant
to Section 7.2(a)(ii) or for any other obligation or claim arising under this
Agreement only if the aggregate of such Seller Indemnified Losses thereunder
exceed an amount of Three Hundred Twenty Five Thousand Dollars ($325,000.00),
(B) and then only to the extent of such excess, and only if the aggregate Seller
Indemnified Losses under Section 7.2(a)(i), (iii) or (iv), collectively, exceed
Sixty Five Thousand Dollars ($65,000.00) (such amount to be reduced by the
amount of any Seller Indemnified Losses incurred pursuant to
Section 7.2(b)(iii)(C)), but once such amount is reached, then for the full
amount (i.e., from the first dollar of such Seller Indemnified Losses), (C) and
only if the aggregate Seller Indemnified Losses under Section 7.2(a)(v) exceed
Thirty-Three Thousand Dollars ($33,000.00), then the full amount (i.e., from the
first dollar of such Purchaser Indemnified Losses) (the “Purchaser Basket”),
shall be due and payable by the Purchasers and collectable by Seller Indemnified
Parties hereunder, net of and reduced by all insurance proceeds actually
recovered under policies maintained or required hereunder to be maintained by
the Sellers (net of deductibles, increased premiums and cost of recovery);
provided that the Sellers shall have no obligation to pursue any claims against
such policies. Proration items, as well as the following items, shall not be
subject to the Purchaser Basket or the Purchaser Cap: (A) indemnification claims
made by the Seller Indemnified Parties pursuant to Section 7.2(a)(ii) with
respect to breaches of the representations and warranties of the Purchasers in
Sections 3.1, 3.2, 3.3(a) and 3.5 (or any such representations and warranties
given in any instrument, certificate or affidavit delivered by the Purchasers at
the Closing), and (B) any Seller Indemnified Losses arising out of or resulting
from fraud, willful breach or intentional misrepresentation.

 

58



--------------------------------------------------------------------------------

Section 7.3 Notification of Claims.

(a) Any and all claims must be made in writing within thirty (30) months of
Closing. Failure to provide a clear and explicit notice of claim shall forever
bar any claim of any sort, including claims under this agreement and all other
agreements related to the purchase of the Assets, by statute, at common law or
otherwise, and whether known or unknown, contingent, liquidated or unliquidated.

(b) A Party entitled to be indemnified pursuant to Sections 7.1 or 7.2 (the
“Indemnified Party”) shall notify the Party liable for such indemnification (the
“Indemnifying Party”) in writing of any claim or demand which the Indemnified
Party has determined gives rise or will likely give rise to a right of
indemnification under this Agreement, as soon as possible after the Indemnified
Party becomes aware of such claim or demand and has made such determination;
provided, however, that the Indemnified Party’s failure to give such notice to
the Indemnifying Party in a timely fashion shall not result in the loss of the
Indemnified Party’s rights with respect thereto except to the extent any Party
to this Agreement is prejudiced by the delay, and then only to the extent of
such prejudice. Subject to the Indemnifying Party’s right to defend in good
faith third party claims as hereinafter provided, the Indemnifying Party shall
satisfy its obligations under this Article VII within thirty (30) days after the
receipt of written notice thereon from the Indemnified Party, it being agreed
that the Indemnifying Party need not satisfy such obligations during any period
in which the Indemnifying Party is defending in good faith the applicable third
party claim in the manner described below.

(c) If the Indemnified Party shall notify the Indemnifying Party of any claim or
demand pursuant to Section 7.3(a), and if such claim or demand relates to a
claim or demand asserted by a third party against the Indemnified Party which
the Indemnifying Party acknowledges is a claim or demand for which it must
indemnify or hold harmless the Indemnified Party under Sections 7.1 or 7.2, the
Indemnifying Party shall have the right to either (i) pay such claim or demand
or (ii) employ counsel reasonably acceptable to the Indemnified Party to defend
any such claim or demand asserted against the Indemnified Party. The Indemnified
Party, at its own expense, shall have the right to participate in the defense of
any such claim or demand. The Indemnifying Party shall notify the Indemnified
Party in writing, as promptly as possible (but in any case reasonably in advance
of the due date for the answer or response to a claim) after the date of the
notice of claim given by the Indemnified Party to the Indemnifying Party under
Section 7.3(a) of its election to defend in good faith any such third party
claim or demand; provided that by defending such claim or demand, the
Indemnifying Party thereby admits and affirms its obligation to fully perform
its indemnification obligation in the event such contested claim is resolved
adversely to the Indemnified Party. So long as the Indemnifying Party is
defending in good faith any such claim or demand asserted by a third party
against the Indemnified Party and is able to demonstrate to the Indemnified
Party its financial

 

59



--------------------------------------------------------------------------------

wherewithal to fully perform its indemnification obligation in the event such
contested claim is resolved adversely to the Indemnified Party, the Indemnified
Party shall not settle or compromise such claim or demand. In no event shall any
such claim or demand be settled in a commercially unreasonable manner. The
Indemnified Party shall make available to such counsel all records and other
materials in the Indemnified Party’s possession reasonably required by it for
its use in contesting any third party claim or demand. Whether or not the
Indemnifying Party elects to defend any such claim or demand, the Indemnified
Party shall have no obligations to do so. Notwithstanding the foregoing, if the
actual or potential defendants in, or targets of, such third party claim include
both the Indemnifying Party and the Indemnified Party, and the Indemnified Party
shall have reasonably concluded that there are or are reasonably likely to be
legal defenses available to it that are different from or additional to those
available to the Indemnifying Party or that there exists or is reasonably likely
to exist a conflict of interest, in either case that would make it inappropriate
in the reasonable judgment of the Indemnified Party for the same counsel to
represent both the Indemnified Party and the Indemnifying Party, then the
Indemnified Party shall be entitled to participate in the defense of such third
party claim, in which case the Indemnifying Party shall bear the reasonable
fees, costs and expenses of one separate counsel to the Indemnified Party in
each jurisdiction (and shall pay such fees, costs and expenses as incurred);
provided that the Indemnified Party shall use diligent and good faith efforts in
such defense.

(d) An Indemnifying Party may not, without the prior written consent of the
Indemnified Party, settle or compromise any claim or consent against an
Indemnified Party to the entry of any judgment with respect to which
indemnification is being sought hereunder unless such settlement, compromise or
consent includes an unconditional release of the Indemnified Party from all
liability arising out of such claim and does not contain any equitable order,
judgment or term which in any manner affects, restrains or interferes with the
business of the Indemnified Party or any of the Indemnified Party’s affiliates.

Section 7.4 Survival of Representations.

(a) Except as otherwise provided in this Section 7.4 (including Section 7.4(c)),
all the representations and warranties contained in this Agreement (and any
claims for any breach thereof) or any certificate delivered pursuant to or
connection with this Agreement (and any claims for any breach thereof) shall
survive the Closing for eighteen (18) months, except that Sections 2.1, 2.2, 3.1
and 3.2 shall survive for thirty (30) months.

(b) All covenants and agreements contained in this Agreement (and any claims for
any breach thereof) that by their terms apply or are to be performed in whole or
in part after the Closing shall remain in full force and effect after the
Closing in accordance with their terms (or, if no survival period is stated
therein, then such covenants and agreements shall survive indefinitely). All
covenants and agreements contained in this Agreement that by their terms apply
or are to be performed in their entirety on or prior to the Closing shall
terminate at the Closing; provided that any claims for any breach thereof shall
survive the Closing for eighteen (18) months.

 

60



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, if prior to the close of business on the last
day of the applicable survival period, an Indemnifying Party shall have been
properly notified as provided hereunder of a claim for indemnity hereunder and
such claim shall not have been finally resolved or disposed of at such date,
such claim shall continue to survive and shall remain a basis for indemnity
hereunder until such claim is finally resolved or disposed of in accordance with
the terms in this Agreement subject in all respects to the applicable statute of
limitations. If any act, omission, disclosure or failure to disclose shall form
the basis for a claim for breach of more than one representation or warranty,
and such claims have different periods of survival hereunder, the termination of
the survival period of one claim shall not affect a Party’s right to make a
claim based on the breach of a representation, warranty or covenant still
surviving.

The rights to indemnification set forth in this Article VII shall not be
affected by (i) any investigation conducted by or on behalf of an Indemnified
Party or any knowledge acquired (or capable of being acquired) by an Indemnified
Party, whether before or after the Closing Date, with respect to the inaccuracy
or noncompliance with any representation, warranty, covenant or obligation which
is the subject of indemnification hereunder or (ii) any waiver by an Indemnified
Party of any closing condition relating to the accuracy of representations and
warranties or the performance of or compliance with agreements and covenants.

Section 7.5 No Punitive Damages. No Party will be liable to any other Party
under any cause of action, whether in contract, tort, or otherwise, for any
punitive damages, even if the Party has been advised of the possibility of such
damages; provided that the foregoing shall not limit the right of any
Indemnified Party to indemnification in accordance with this Agreement with
respect to any component of any claim, settlement, award or judgment against
such Party by a third party.

Section 7.6 Right to Set-Off. Subject to the conditions and limitations
applicable to indemnification claims set forth in this Article VII, the
Purchasers shall have the right to set-off any indemnification payment
obligation of which has been finally adjudicated (with no further right of
appeal) or of which the Sellers and the Purchasers mutually agree the Purchasers
are entitled to indemnification under Article VII against any other payment to
be made by the Purchasers or any of their affiliates to the Sellers. No exercise
by the Purchasers of such right of set-off in compliance with this Section 7.6
shall constitute a default in the payment of any amount against which such
set-off is made.

ARTICLE VIII

CONDITIONS

Section 8.1 Conditions to Each Party’s Obligations. The respective obligations
of each Party to effect the Closing are subject to the satisfaction or waiver
delivered to the other Party of each of the following conditions precedent:

 

61



--------------------------------------------------------------------------------

(a) There shall not be in force any order, decree, judgment or injunction of any
Governmental Authority enjoining or prohibiting the consummation of the
transactions contemplated by this Agreement or any Seller Document or Purchaser
Document.

Section 8.2 Conditions to Obligations of the Purchasers. The obligation of each
of the Purchasers to effect the Closing is subject to the satisfaction or waiver
delivered to the other Party of each of the following conditions precedent:

(a) The representations and warranties of the Sellers set forth in this
Agreement that are qualified as to materiality shall be true and correct and the
representations and warranties of the Sellers that are not qualified as to
materiality shall be true and correct in all material respects, in each case, as
of the Closing as though made as of the Closing; provided that, to the extent
that any such representation or warranty speaks as of a specified date, it need
only be true and correct as of such date.

(b) Each of the Sellers shall have performed or complied with in all material
respects its agreements and covenants (in each case, disregarding any
materiality qualifiers contained therein) required to be performed or complied
with under this Agreement as of or prior to the Closing.

(c) No Legal Proceeding shall be pending wherein an unfavorable judgment, order,
decree, stipulation or injunction would (i) prevent consummation of the
transactions contemplated by this Agreement, (ii) cause the transaction
contemplated by this Agreement to be rescinded following consummation or
(iii) impose a Burdensome Condition on the Purchasers, and no such judgment,
order, decree, stipulation or injunction shall be in effect.

(d) The Sellers shall have obtained at their own expense (except as provided in
Section 8.2(d) of the Disclosure Letter) each of the consents, authorizations,
orders, permits and approvals listed in Section 2.2(a) of the Disclosure Letter
(and shall have provided copies thereof to the Purchasers), each of which shall
be in full force and effect.

(e) The Title Company shall at the Closing be irrevocably and unconditionally
committed to issue each of the Title Policies upon payment of the premium, and
such Title Policies shall not contain any exceptions to title other than the
standard preprinted exceptions (unless the Purchasers pay for extended coverage
and deliver to the Title Company the surveys necessary to remove the survey
exceptions, in which case the standard preprinted exceptions shall not appear in
the Title Policy) and the Permitted Liens, and the Sellers shall have delivered
all affidavits, gap indemnities, no change affidavits for the surveys (to the
extent applicable) and other customary agreements as reasonably requested by the
Title Company in connection with the issuance of the Title Policies and any
extended coverage requested by the Purchasers.

 

62



--------------------------------------------------------------------------------

(f) Either (i) the applicable Purchasers shall have received the Health Care
Licensing Approvals, or written assurances satisfactory to the applicable
Purchasers that the Health Care Licensing Approvals will be granted, effective
as of the Closing Date or (ii) (A) in accordance with all of the provisions of
Section 6.6, the Sellers shall have executed or caused BPMSL, as applicable, to
have executed the Interim Operating Agreements with respect to each of the
Facilities to be owned and/or operated by the Delayed Approval Purchasers (the
“Interim Operating Facilities”) and (B) as of the Closing Date, each of the
Interim Operating Facilities shall be duly licensed in the name of the
applicable Seller and the applicable Seller shall be certified to participate in
Medicaid with respect to each of the Interim Operating Facilities which was so
certified immediately prior to the Closing Date.

(g) None of the Sellers shall have (i) applied for or consented to the
appointment of a receiver, trustee, liquidator or custodian of itself or of all
or a substantial part of its property, (ii) become unable, or admitted in
writing its inability, to pay its debts generally as they mature, (iii) made a
general assignment for the benefit of its or any of its creditors, (iv) been
dissolved or liquidated in full or in part, (v) commenced a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consented to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it or (vi) taken any
action for the purpose of effecting any of the foregoing, and an order for
relief entered or such proceeding shall not be dismissed, discharged or stayed
within ninety (90) days of commencement.

(h) The Sellers shall have delivered to the Purchasers certified copies of any
required corporate, partnership or limited liability company approvals required
for the execution and consummation of this Agreement, the Seller Documents and
all transactions contemplated hereby and thereby.

(i) Each of the Sellers shall have executed and delivered to the Escrow Agent
their respective Seller Documents and provided the Purchasers the items listed
in Section 9.2(a)(xii), (xiii) and (xiv).

(j) Bowen shall have executed and delivered to the Escrow Agent the Pledge
Agreement.

(k) On or prior to the date that is one (1) Business Day prior to the Closing
Date, the Nevada Owners shall have entered into management agreements for the
Nevada Facilities with the Manager.

(l) The Purchasers shall have received such other certificates and instruments
as are reasonable and customary for a buyer to request in connection with the
Closing.

 

63



--------------------------------------------------------------------------------

(m) The Closing Effective Gross Income shall not have decreased by five percent
(5%) or more when compared with the Base Effective Gross Income.

(n) The Sellers shall have delivered a certificate from the manager or general
partner of each of the Sellers, in a representative and not a personal capacity,
to the effect that each of the conditions specified in clauses (a)-(d) in this
Section 8.2 (insofar as clause (c) relates to a Legal Proceeding involving any
Seller) are satisfied.

(o) As used in this Section 8.2:

(i) “Closing Effective Gross Income” shall mean the average monthly Effective
Gross Income of the Facilities year to date through the month ended prior to the
Closing Date.

(ii) “Base Effective Gross Income” shall mean the average monthly Effective
Gross Income for the Facilities year to date through July 31, 2011.

(iii) “Effective Gross Income” shall mean, for all Facilities, the Effective
Gross Income as reflected on the operating statement, prepared and provided
monthly by the Sellers.

Section 8.3 Conditions to Obligations of the Sellers. The obligation of each of
the Sellers to effect the Closing is subject to the satisfaction or waiver
delivered to the other Party of each of the following conditions precedent:

(a) The representations and warranties of the Purchasers set forth in this
Agreement that are qualified as to materiality shall be true and correct and the
representations and warranties of the Purchasers that are not qualified as to
materiality shall be true and correct in all material respects, in each case, as
of the Closing as though made as of the Closing; provided that, to the extent
that any such representation or warranty speaks as of a specified date, it need
only be true and correct as of such date.

(b) Each of the Purchasers shall have performed or complied with in all material
respects its agreements and covenants (in each case, disregarding any
materiality qualifiers contained therein) required to be performed or complied
with under this Agreement as of or prior to the Closing.

 

64



--------------------------------------------------------------------------------

(c) The Sellers shall have received such other certificates and instruments as
are reasonable and customary for a seller to request in connection with the
Closing.

(d) The Purchasers shall have delivered a certificate from the Chief Executive
Officer of each of the Purchasers to the effect that each of the conditions
specified in clauses (a) through (c) in this Section 8.3 (insofar as clause
(c) relates to a Legal Proceeding involving any Purchaser) is satisfied.

(e) Either (i) the applicable Purchasers shall have received the Health Care
Licensing Approvals, or written assurances satisfactory to the applicable
Purchasers that the Health Care Licensing Approvals will be granted, effective
as of the Closing Date or (ii) (A) in accordance with all of the provisions of
Section 6.6, the Purchasers shall have executed the Interim Operating Agreements
with respect to each of the Interim Operating Facilities and (B) as of the
Closing Date, each of the Interim Operating Facilities shall be duly licensed in
the name of the applicable Seller, or if the Seller is not the licensee, the
applicable licensee, and the applicable Seller shall be certified to participate
in Medicaid with respect to each of the Interim Operating Facilities which was
so certified immediately prior to the Closing Date.

(f) Each of the Purchasers shall have executed and delivered their respective
Purchaser Documents.

(g) The Purchasers shall have wired the balance of the Purchase Price to be paid
at the Closing to the Escrow Agent.

ARTICLE IX

CLOSING

Section 9.1 Possession. Possession of all Assets sold hereunder shall be
delivered to the Purchasers on the Closing Date, and the Sellers shall provide
notices, in form provided by the Purchasers and reasonably acceptable to the
Sellers, to Residents of such possession change if requested by the Purchasers
or if required by Applicable Law.

Section 9.2 Closing Documents.

(a) The Sellers shall deliver to the Purchasers on the Closing Date, the
following:

(i) Interim Operating Agreements. Interim Operating Agreements, to the extent
applicable, duly executed by the respective Sellers and BPMSL, as applicable;

 

65



--------------------------------------------------------------------------------

(ii) Assignment and Assumption Agreement. Assignment and Assumption Agreements,
duly executed by the respective Seller thereto in the form of Exhibit 5.1(a);

(iii) Deeds. Duly executed Grant Deeds for each Real Property located in the
State of California and Special Warranty Deeds (or the state equivalent) for
each Real Property located in the remaining states, in recordable form and
otherwise sufficient to convey such Real Property to the Purchasers subject to
no Liens except Permitted Liens and pursuant to laws of the state in which such
Real Property is located, as reasonably approved by the Purchasers and the Title
Company;

(iv) Bills of Sale. Bills of Sale duly executed by the respective Seller, in the
form of Exhibit 9.2(a)(iv);

(v) Assignments of Intangible Property. Assignments of all Intangible Property
duly executed by the respective Seller in the form of Exhibit 9.2(a)(v);

(vi) Assignments of Residency Agreements. Assignments of all Residency
Agreements duly executed by the respective Seller in the form of Exhibit
9.2(a)(vi);

(vii) Other Conveyance Instruments. Such additional bills of sale and other
appropriate instruments of assignment and conveyance, in form mutually but
reasonably satisfactory to the Parties, dated as of the Closing, conveying all
of the Sellers’ right, title and interest in and title to the Assets, including
the Personal Property, free and clear of all liens, liabilities, security
interests or encumbrances except as otherwise permitted herein;

(viii) FIRPTA Certificate. Certificate and affidavit of the Sellers’ non-foreign
status that complies with Section 1445 of the Code, in form and substance
reasonably satisfactory to the Purchasers, the form of which will be provided by
the Purchasers within sixty (60) days after the Effective Date as
Exhibit 9.2(a)(viii);

(ix) Evidence of Seller Authority. Evidence of the authority of each Seller to
execute and deliver the applicable Seller Documents in order to effectuate the
Closing;

 

66



--------------------------------------------------------------------------------

(x) Bring-Down Certificate. A bring-down certificate reaffirming that the
representations and warranties are true and correct as of the Closing Date as
modified by Section 8.2;

(xi) Closing Statement. A closing statement setting forth in reasonable detail
the financial transactions contemplated by this Agreement, including the
Purchase Price, all prorations and the allocation of costs specified herein (the
“Closing Statement”), executed by the Sellers and agreed to by the Purchasers;

(xii) Rent Roll. A then current rent roll for each Facility certified by the
respective Seller as of the Closing Date as true, complete and accurate in all
material respects, which shall include such information for the Residents as
provided in Section 2.7(b) of the Disclosure Letter and the information required
by Section 8.2(i) and (l);

(xiii) Contracts, Leases, Residency Agreements, Licenses and Books and Records.
To the extent not already delivered by the Sellers, originals (or, to the extent
not available, true and correct copies) of all of the Assumed Contracts, Assumed
Equipment Leases, Tenant Leases, Residency Agreements, Licenses, Books and
Records and Copied Records, which documents may be delivered by the Sellers
leaving such documents at the Facility; and

(xiv) Employee Records. Subject to Section 4.14, employee records relating to
Transitioned Employees shall remain at the respective Facility.

(Items (i) through (xi) hereafter are referred to as the “Seller Documents.”)

(b) The Purchasers shall deliver to the Sellers or cause to be delivered to the
Sellers on the Closing Date the following:

(i) Interim Operating Agreement. Interim Operating Agreement, to the extent
applicable, duly executed by the respective Purchaser;

(ii) Assignment and Assumption Agreement. Assignment and Assumption Agreement,
duly executed by the respective Purchaser in the form of Exhibit 5.1;

 

67



--------------------------------------------------------------------------------

(iii) Assignments of Intangible Property. Assignments of all Intangible Property
duly executed by the respective Seller in the form of Exhibit 9.2(a)(v);

(iv) Assignments of Residency Agreements. Assignments of all Residency
Agreements duly executed by the respective Seller in the form of Exhibit
9.2(a)(vi);

(v) Title Documents. Any other documents reasonably required by the Title
Company;

(vi) Purchaser Resolutions. Certified copies of resolutions duly adopted by the
Board of Managers of each Purchaser approving the transactions contemplated by
this Agreement;

(vii) Bring-Down Certificate. A bring-down certificate reaffirming that the
representations and warranties are true and correct as of the Closing Date as
modified by Section 8.3; and

(viii) Closing Statement. The Closing Statement executed by the Purchasers.

(c) Bowen shall deliver to the Purchasers or cause to be delivered to the
Purchasers on the Closing Date the Pledge Agreement, duly executed by Bowen, and
by Bowen’s spouse, if required by applicable community property law to be
effective.

Section 9.3 Resident Funds. The Sellers shall provide the Purchasers with an
accounting of all funds belonging to Residents at the Facilities which are held
by the Sellers in a custodial capacity and an accounting of all advance payments
received by it pertaining to Residents at the Facilities at least fifteen (15)
days prior to the Closing.

At the Closing the Sellers shall return all such funds to the respective
Residents, and shall provide the Purchasers with documentation signed by each
Resident acknowledging receipt of such funds and satisfaction of the Sellers’
financial and custodial obligations with respect thereto, or otherwise provide
to the Purchasers evidence reasonably satisfactorily to the Purchasers that such
funds have been returned to the respective Residents, it being the intent and
purpose of this provision that, at the Closing, the Sellers will be relieved of
all fiduciary and custodial obligation with respect to such funds and that the
Purchasers will assume no such obligations other than to the extent the
Residents elect to return such funds to the Purchasers after the Closing and the
Purchasers are required, under Applicable Law, to accept custody thereof.

 

68



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Sellers will indemnify and hold the Purchaser
Indemnified Parties harmless from all liabilities, claims, and demands, in the
event the amount of such funds.

Section 9.4 Closing Adjustments.

(a) PTO. In accordance with Section 4.11 and Section 4.11 of the Disclosure
Letter, the Sellers shall credit all PTO owed to Transitioned Employees as of
the Closing Date to the Purchasers.

(b) Real Estate and Personal Property Taxes; Prorations. Real and personal
property taxes and assessments shall be prorated between the Sellers and the
Purchasers as of the Closing Date (with the Closing Date being allocated to the
Sellers). Said prorations shall be based on the tax year of the municipality in
which the Real Property and the Personal Property are located and shall be based
on the most recent available bill. Said prorations shall be made on an accrual
basis with reference to the most recent available tax information with a
post-Closing reproration being made within thirty (30) days after the Sellers’
receipt from the Purchasers of the actual final tax bills for the applicable
years. If such amounts are not paid by the Sellers to the Purchasers, or by the
Purchasers to the Sellers, as the case may be, within thirty (30) days of the
date such amounts are due hereunder, then the amount owed shall accrue interest
thereafter at the rate of 1.5% per month; provided, however, that in no event
will interest be charged in excess of the amount permitted by Applicable Law.

(c) Other Prorations. Charges for water, fuel, gas, oil, heat, electricity and
other utilities, operating charges, prepaid amounts, rents, other charges under
Assumed Contracts, Assumed Equipment Leases and Tenant Leases and for other
amounts customarily prorated between a buyer and a seller in transactions
similar to the transactions contemplated by this Agreement shall be prorated as
of the Closing Date but such amounts will not be paid pursuant to the Closing
Statement but shall instead be part of the post-Closing reconciliation process
described in Section 9.6 below. Notwithstanding anything to the contrary in this
Section 9.4, the Sellers and the Purchasers shall undertake to reconcile, in
good faith, any amounts included in the prorations made pursuant to the terms
hereof for which current bills were not available or amounts subject to
proration were not otherwise immediately ascertainable, or which were otherwise
estimated for purposes of finalizing such prorations. To the extent such
reconciliation results in one Party owing any amount of money to the other
Party, such Party which owes money shall make payment to the other Party as
promptly as possible, but in no event later than three (3) Business Days after
the determination of such liability.

(d) Estimated Costs. All payables, including accounts payable for Inventory,
utilities, payroll, services, supplies, materials, etc. which accrue prior to
5:00 p.m. on the Closing Date shall be the Sellers’ responsibility through the
Closing Date and shall be subject to the reconciliation process described in
Section 9.6 below. All payables, including accounts payable for Inventory,
supplies, payroll, services, materials, etc. which accrue thereafter shall be
paid by the Purchasers.

 

69



--------------------------------------------------------------------------------

(e) Transferred Funds. The Sellers shall be credited in the post-closing
reconciliation with the value of all Transferred Funds.

(f) Survival. This Section shall survive the Closing for a period of two
(2) years.

(g) Closing Statement Accounting. All calculations and prorations under this
Section 9.4 shall be made on the accrual basis of accounting.

Section 9.5 Closing Costs; Transfer Taxes.

(a) At or before the Closing, the Sellers shall pay (i) fifty percent (50%) of
any escrow or closing charges of the Title Company; (ii) one hundred percent
(100%) of any and all sales, documentary, stamp, transfer, sales, use, gross
receipts or similar taxes or recording fees related to the transfer of the
Assets (provided, however, that the Purchasers shall pay any documentary or
similar taxes or recording fees that relate solely to borrowings by the
Purchasers to finance the acquisition of the Assets or to the assumption of debt
to which the Assets are subject by the Purchasers); (iii) any search fees and
costs for the Title Commitments and the premium for each Title Policy issued to
the Purchasers (assuming standard coverage); and (iv) the cost of any
endorsement required to cure or insure over any title objection identified by
the Purchasers in any Title Objection Notice.

(b) At or before the Closing, the Purchasers shall pay (i) fifty percent
(50%) of any escrow or closing charges of the Title Company; (ii) any
documentary or similar taxes or recording fees that relate solely to borrowings
by the Purchasers to finance the acquisition of the Assets or to the assumption
of debt to which the Assets are subject by the Purchasers; (iii) the cost of
obtaining current surveys with respect to the Real Property (if desired by the
Purchasers); and (iv) the cost to obtain extended coverage with respect to any
Title Policy and the cost to obtain any endorsement requested by the Purchasers
(but not including any endorsement required to cure or insure over any title
objection identified by the Purchasers in any Title Objection Notice). In
addition, the Purchasers shall pay the cost of any title insurance issued in
favor of any lender of the Purchasers and the costs associated with the
inspections and investigations conducted by the Purchasers or their agents or
representatives.

Section 9.6 Post-Closing Reconciliation. Within sixty (60) days after the
Closing Date, the Purchasers shall deliver to the Sellers a revised Closing
Statement setting forth detailed calculations of the prorations for those items
subject to closing adjustments as set forth in Section 9.4 (the “Purchasers’
Closing Statement”). If the Sellers do not object to the calculations of the
items subject to adjustment set forth in the Purchasers’ Closing Statement
within twenty (20) days after receipt thereof, then the calculations set forth
in the Purchasers’ Closing Statement shall be final and binding on the Parties.
If the Sellers object to the Purchasers’ Closing Statement within twenty
(20) days of the receipt thereof, then the Parties shall appoint, and if they
cannot agree, the Purchasers’ and the Sellers’ accountants shall appoint, an
independent accounting firm of certified public accountants (the

 

70



--------------------------------------------------------------------------------

“Reviewing Accountants”) to review the calculations set forth on the Closing
Statement. The Reviewing Accountants shall review the prorations subject to
closing adjustments set forth on the original Closing Statement and compare them
to the calculations of the prorations set forth on the Purchasers’ Closing
Statement and shall either accept or reject such changes, item by item. The
calculation of the prorations, as adjusted by the changes accepted by the
Reviewing Accountants, shall be final and binding on the Parties. On the later
to occur of (i) one hundred eighty (180) days after Closing or (ii) the
expiration of any review or dispute resolution period, the Parties shall pay any
net amounts due to the other by wire transfer of immediately available funds.
The cost of the services provided by the Reviewing Accountants shall be shared
equally between the Parties.

ARTICLE X

TERMINATION AND ABANDONMENT

Section 10.1 Method of Termination. This Agreement may be terminated and the
transactions herein contemplated may be abandoned at any time on or before the
Closing:

(a) by mutual written consent of the Parties;

(b) by the Purchasers by giving written notice to the Sellers at any time prior
to the Closing in the event the Sellers have breached any representation,
warranty or covenant contained in this Agreement in any material respect, the
Purchasers have notified the Sellers of the breach and the breach has continued
without cure for a period of fifteen (15) days after the notice of breach;

(c) by the Sellers by giving written notice to the Purchasers at any time after
the Hard Date in the event the Purchasers have breached any representation,
warranty, covenant, agreement or undertaking contained in this Agreement (other
than those contained in Section 5.2(b)) in any material respect, the Sellers
have notified the Purchasers of the breach and the breach has continued without
cure for a period of fifteen (15) days after the notice of breach;

(d) by the Purchasers pursuant to Sections 1.8, 4.8(b), 6.8, 6.11, Article VIII
or this Article X;

(e) by either Party by giving written notice to the other Party, if a court of
competent jurisdiction or other Governmental Authority shall have issued a
nonappealable final order, decree or ruling or taken any other action, in each
case having the effect of permanently restraining, enjoining or otherwise
prohibiting the transactions contemplated hereby, unless the Party relying on
such order, decree or ruling or other action has not complied in all material
respects with its obligations under this Agreement;

 

71



--------------------------------------------------------------------------------

(f) by the Purchasers after the Hard Date for any reason (or no reason), if the
Purchasers deliver notice to the Sellers; provided, that, such termination will
not be effective until the Purchasers deliver notice to the Escrow Agent to
release and pay the Deposit to the Sellers; each Seller acknowledges and agrees
that the Purchasers have no obligation to give the Sellers prior notice, or to
negotiate in good faith with the Sellers regarding modifying the terms of this
Agreement or the transactions contemplated hereby, before the Purchasers deliver
the notice of termination pursuant to this Section 10.1(f); and

(g) by either Party if the Closing shall not have been consummated on or prior
to the Closing Date Deadline; and provided, further, that the right to terminate
this Agreement under this Section 10.1(g) shall not be available to any Party
whose action or failure to act has been the primary cause of the Closing failing
to occur on or before such date and such action or failure to act constitutes a
breach of this Agreement by such Party.

Section 10.2 Procedure Upon Termination. In the event of termination and
abandonment pursuant to Section 10.1 in this Agreement, this Agreement shall
terminate and shall be abandoned, without further action by any of the Parties.
If this Agreement is terminated for any reason, no Party shall have any
liability or further obligation except as expressly set forth herein and with
respect to obligations that expressly survive termination of this Agreement.

Section 10.3 Effect of Termination; Remedies for Default and Disposition of the
Deposit.

(a) Seller Defaults.

(i) If the transactions contemplated by this Agreement do not close by reason of
the failure of the satisfaction of the conditions benefiting the Purchasers
under Section 8.1 and 8.2 in this Agreement (except by reason as described in
(ii) of this Section), then the Deposit shall be returned to the Purchasers, and
neither Party shall have any further obligation or liability to the other except
with respect to those provisions of this Agreement which expressly survive a
termination of this Agreement.

(ii) If the transactions contemplated by this Agreement do not close by reason
of a breach by the Sellers then, at the Purchasers’ election, (A) the Deposit
shall be returned to the Purchasers, and, except as provided in
Section 10.3(a)(iii), neither Party shall have any further obligation or
liability to the other except with respect to those provisions of this Agreement
which expressly survive a termination of this Agreement, or (B) if the
Purchasers are ready, willing and able to close (including having immediately
available funds to close, and is not otherwise in default), the Purchasers may
specifically enforce this Agreement; provided, that any action by the Purchasers
for specific performance must be commenced, if at all, within ninety (90) days
of the Sellers’ default, the failure of which shall constitute a waiver by the
Purchasers of such right and remedy. If the

 

72



--------------------------------------------------------------------------------

Purchasers shall not have commenced an action for specific performance within
the aforementioned time period or so notified the Sellers of the Purchasers’
election to terminate this Agreement, then the Purchasers’ sole remedy shall be
to terminate this Agreement in accordance with clause (A) above. In the event
the Purchasers commence an equitable action for specific performance, the
Sellers hereby acknowledge that the Purchasers do not have an adequate remedy at
law and that injunctive relief and specific performance will not constitute a
hardship to the Sellers. In addition, in the event the Purchasers prevail under
any action under this Section 10.3(a), the Sellers shall pay to the Purchasers
all their cost and expenses, including reasonable attorney’s fees incurred in
pursuing such action.

(iii) In the event this Agreement is terminated by the Purchasers in accordance
with Section 10.1(b) as a result of the Sellers’ intentional breach, willful
misrepresentation or fraud, in addition to the Purchasers’ right to receive the
return of the Deposit or to seek specific performance as aforesaid, the Sellers
shall be jointly and severally liable to the Purchasers for any damages to the
Purchasers as a result of such breach; provided, however, that such damages
shall be limited to the Expenses of the Purchasers, not to exceed Two Million
Five Hundred Thousand Dollars ($2,500,000) in the aggregate. Such payment of
Expenses shall be paid within three (3) Business Days after receipt of
documentation supporting such Expenses. For purposes of this Agreement,
“Expenses” means all out-of-pocket fees and expenses (including all fees and
expenses of accountants, investment bankers, counsel, experts and consultants of
the Purchasers and their affiliates) incurred by the Purchasers or on their
behalf, prior to the termination of this Agreement, in connection with or
related to the preparation, negotiation, execution and performance of this
Agreement and the transactions contemplated hereby and the Purchasers’
investigation and examination of the Assets, together with any costs or expenses
incurred by the Purchasers in enforcing their rights under this Article X.

(b) Purchaser Defaults; Elective Termination by the Purchasers. In the event
that (i) after the Hard Date, without termination of this Agreement by the
Purchasers, the Purchasers shall not complete the Closing under this Agreement
in circumstances in which the conditions benefiting the Purchasers under
Section 8.1 and 8.2 in this Agreement were satisfied or previously waived and
neither Party has terminated this Agreement pursuant to an express right to
terminate as herein provided, (ii) this Agreement is terminated pursuant to
Section 10.1(c) in circumstances where the Purchasers would not have a right to
terminate this Agreement under Section 10.1(b), or (iii) this Agreement is
terminated pursuant to Section 10.1(f), then the Sellers’ sole remedy shall be
to terminate this Agreement and to receive the Deposit as full and complete
liquidated damages. The Parties acknowledge and agree that the amount of damages
which the Sellers may incur as a result of such termination may be difficult to
ascertain, and that the amount specified herein is a fair and reasonable
estimate thereof, after which the Parties shall have no further rights
hereunder.

 

73



--------------------------------------------------------------------------------

Nothing in this Section shall be construed to limit the Sellers’ rights or
damages under any indemnities given by the Purchasers to the Sellers under this
Agreement.

(c) Disposition of the Deposit. In the event the transaction contemplated by
this Agreement shall close, the Deposit shall be applied as payment of the
Purchase Price being paid at the Closing.

ARTICLE XI

MISCELLANEOUS PROVISIONS

Section 11.1 Amendment and Modification. This Agreement may be amended, modified
and supplemented only by written agreement of all the Parties.

Section 11.2 Waiver of Compliance; Consent. Any failure of the Sellers on the
one hand, or the Purchasers, on the other hand, to comply with any obligation,
covenant agreement or condition herein may be waived in writing by the other
Party, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure. Whenever this
Agreement requires or permits consent by or on behalf of any Party, such consent
shall be given in writing in a manner consistent with the requirements for a
waiver of compliance as set forth in this Section 11.2.

Section 11.3 Releases.

(a) Consistent with the fact that the Original Agreement is hereby superseded in
its entirety, each Seller and Former Seller, on behalf of itself, its permitted
assignees, their respective affiliates and it and their respective partners,
directors, managers, members, shareholders, officers, employees and agents,
successors and assigns, hereby irrevocably and unconditionally releases and
forever discharges, the Purchasers, the Purchasers’ permitted assignees, their
respective affiliates and its and their respective partners, directors,
managers, members, shareholders, officers, employees and agents, successors and
assigns (each a “Purchaser Released Party”) from any and all losses, damages,
costs, expenses, liabilities, obligations and claims, including any suit, action
or other proceeding, at law or in equity (collectively, “Claims”) against any
Purchaser Released Party arising out of, or related to, (i) any breach of any
covenant, agreement or undertaking made by the Purchasers under the Original
Agreement, (ii) any breach or inaccuracy of any representation and warranty made
by the Purchasers in or pursuant to the Original Agreement, and (iii) any breach
of any confidentiality obligations of the Purchasers under the Original
Agreement; provided, however, that nothing in this Section 11.3(a) shall release
any Purchaser Released Party from any Claim arising out of, or related to, any
breach of any covenant, agreement or undertaking made by any Purchasers under
this Agreement or any breach or inaccuracy of any representation and warranty
made by the Purchasers in or pursuant to this Agreement, in each case, from the
Effective Date and at all times thereafter.

 

74



--------------------------------------------------------------------------------

(b) Consistent with the fact that the Original Agreement is hereby superseded in
its entirety, each Purchaser, on behalf of itself, its permitted assignees,
their respective affiliates and it and their respective partners, directors,
managers, members, shareholders, officers, employees and agents, successors and
assigns, hereby irrevocably and unconditionally releases and forever discharges,
the Sellers and the Original Sellers, the Sellers’ and Original Sellers
permitted assignees, their respective affiliates and its and their respective
partners, directors, managers, members, shareholders, officers, employees and
agents, successors and assigns (each a “Seller Released Party”) from any and all
Claims against any Seller Released Party, arising out of, or related to, (i) any
breach of any covenant, agreement or undertaking made by the Sellers or the
Original Seller under the Original Agreement, (ii) any breach or inaccuracy of
any representation and warranty made by the Sellers or the Original Sellers in
or pursuant to the Original Agreement, provided that with respect to the Sellers
only, such breach or inaccuracy of any representation and warranty has been
cured by the delivery of the Disclosure Letter on the Effective Date, and
(iii) any breach of any confidentiality obligations of the Sellers under the
Original Agreement; provided, however, that nothing in this Section 11.3(b)
shall release any Seller Released Party from any Claim arising out of, or
related to, any breach of any covenant, agreement or undertaking made by the
Sellers under this Agreement or any breach or inaccuracy of any representation
and warranty made by the Sellers in or pursuant to this Agreement, in each case,
from the Effective Date and at all times thereafter.

(c) The obligations of the Parties under this Section 11.3 should survive
termination of this Agreement.

Section 11.4 Notice. All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be personally
delivered, or sent by facsimile transmission (provided a copy is thereafter
promptly mailed as hereinafter provided), or sent by overnight commercial
delivery service (provided a receipt is available with respect to such
delivery), and shall be effective when received, if sent by personal delivery or
by facsimile transmission or by overnight delivery service:

 

  (a) If to the Sellers, the Former Sellers or Bowen, to:

c/o BDC Advisors LLC

1331 NW Lovejoy Street, Suite 775

Portland, Oregon 97209

Attn: Walter C. Bowen

Phone: (503) 595-3090

Fax: (503) 274-4685

 

75



--------------------------------------------------------------------------------

with copies to (which shall not constitute notice):

Schwabe, Williamson & Wyatt, P.C.

Pacwest Center

1211 SW 5th Ave., Ste. 1900

Portland, Oregon 97204

Attn: Charmin B. Shiely

Tel: (503) 796-2768

Fax: (503) 796-2900

 

  (b) If to the Purchasers, to:

c/o Fortress Investment Group LLC

1345 Avenue of the Americas

New York, New York 10105

Attn: Kevin Krieger

Tel: (212) 479-1564

Fax: (212) 798-6075

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attn: Joseph A. Coco

Thomas W. Greenberg

Tel: (212) 735-3000

Fax: (212) 735-2000

or to such other person or address as any Party shall furnish to the other Party
in writing pursuant to this Section 11.4. Notwithstanding the foregoing, the
Purchasers shall be permitted in connection with the exercise of their rights to
terminate this Agreement and the Sellers shall be permitted to satisfy their
document delivery requirements to send any such notice or deliveries via
electronic mail, which shall constitute effective delivery for purposes of this
Agreement.

Section 11.5 Expenses. Except as otherwise provided herein, each Party shall
bear its own costs and expenses (including legal fees and expenses) incurred in
connection with this Agreement and the transactions contemplated hereby.

Section 11.6 Assignment. This Agreement and all the provisions in this Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective heirs, successors and permitted assigns. The Purchasers may assign
(in whole or in part) the Agreement and/or its right to acquire any one or more
Facilities (or any portion of the Assets) or the right to manage under the
Management Agreement to one or more affiliates that either control or manage the
Purchasers, are controlled or managed by the Purchasers or under common control
with the Purchasers, including joint venture entities in which the Purchasers or
their affiliates share control with third parties, without the prior written
consent of the Sellers; provided that the foregoing does not violate the terms
or conditions of the Governmental Approvals. Other than the foregoing, neither
the Purchasers nor the Sellers may assign this

 

76



--------------------------------------------------------------------------------

Agreement without first obtaining the other Party’s written consent, which may
be withheld in the other Party’s sole discretion. Upon an assignment (or partial
assignment) by the Purchasers of their rights under the Agreement in accordance
with this Section 11.6, the Purchasers’ assignee(s) shall be deemed to be the
Purchasers hereunder (as it relates to the Facilities subject to such
assignment) and shall be the beneficiary of all of the Sellers’ representations,
warranties, covenants, agreements or undertakings in favor of the Purchasers
under this Agreement. No assignment of this Agreement shall release the
Purchasers from their obligations hereunder. Notwithstanding anything to the
contrary, the Purchasers shall be permitted to assign (in whole or in part)
certain representations and warranties, certain covenants and any indemnity
obligation arising from such assigned representations and warranties or
covenants to its affiliate(s); provided, however:

(a) The Sellers shall only be obligated to pay one party in connection with any
claim for indemnification with respect to a specific Facility brought for a
breach of a representation and warranty and/or covenant;

(b) The Purchasers shall determine which party will receive indemnification with
respect to such claim and only one (1) Party shall be permitted to make such
claim; and

(c) Any such claim shall be subject to Article VII of this Agreement.

Section 11.7 Governing Law. All matters arising out of or relating to this
Agreement and the transactions contemplated hereby (including its
interpretation, construction, performance and enforcement) shall be governed by
and construed in accordance with the internal laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of laws of any jurisdictions other than those of the State of
Delaware.

Section 11.8 Business Day. If the date for giving of notice or performance of
any duty or obligation hereunder falls on a day that is not a Business Day
hereunder, such date shall be automatically extended to the next Business Day
hereunder. As used herein, a “Business Day” means any day other than a Saturday,
Sunday or any other day on which banks are authorized to be closed in the State
of New York. Time is of the essence with respect to all terms, provisions,
covenants and conditions contained in this Agreement.

Section 11.9 Counterparts . This Agreement may be executed by facsimile
signature and in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

Section 11.10 Headings. The Article and Section headings and table of contents
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.

 

77



--------------------------------------------------------------------------------

Section 11.11 Entire Agreement. This Agreement, which term as used throughout
includes the Exhibits and Disclosure Letter hereto, embodies the entire
agreement and understanding of the Parties in respect of the subject matter
contained herein. There are no restrictions, promises, representations,
warranties, covenants, agreements or undertakings, other than those expressly
set forth or referred to herein. This Agreement supersedes all prior agreements
and understandings among the Parties, including the Original Agreement, with
respect to such subject matters contained herein and the Original Agreement has
no further force or effect.

Section 11.12 Warranty of Authority. Each of the Parties warrants that the
persons signing on their behalf have the right and power to enter into this
Agreement and to bind them to the terms of this Agreement.

Section 11.13 Publicity. All pre-Closing publicity concerning the transactions
contemplated by this Agreement and all notices respecting publicity shall be
jointly planned, coordinated and released by and between the Parties; provided,
however, that nothing herein shall prohibit either Party from making any press
release or disclosure as may be required to comply with Applicable Law,
regulation or stock market rule provided, that the releasing or disclosing Party
provides notice to the other of the substance of such release or disclosure in
advance thereof.

Section 11.14 Waiver of Jury Trial. EACH OF THE PARTIES HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION BROUGHT ON OR WITH RESPECT TO
THIS AGREEMENT, INCLUDING TO ENFORCE OR DEFEND ANY RIGHTS HEREUNDER, AND AGREES
THAT ANY SUCH ACTION SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

Section 11.15 Third Party Beneficiaries. Nothing in this Agreement, expressed or
implied, is intended or shall be construed to confer upon any third party other
than the Parties hereto and the Indemnified Parties as set forth in Article VII
any right, remedy or claim under or by reason of this Agreement.

Section 11.16 Specific Performance; Limitation of Remedy.

(a) The Sellers understand and agree that the covenants and undertakings on each
of their parts herein contained are uniquely related to the desire of the
Purchasers and their respective affiliates to consummate the Closing, that the
transactions contemplated by this Agreement are a unique business opportunity at
a unique time for the Purchasers and their respective affiliates, and further
agree that irreparable damage would occur in the event that any provision of
this Agreement were not performed by the Sellers in accordance with its specific
terms and further agree that, although monetary damages may be available for the
breach by the Sellers of such covenants and undertakings, monetary damages would
be an inadequate remedy therefor and that specific performance would not
constitute a hardship for the Sellers. Accordingly, the Sellers agree, on behalf
of themselves and their respective affiliates, that, in the event of any breach
or threatened breach by the Sellers of any of

 

78



--------------------------------------------------------------------------------

their respective covenants or obligations set forth in this Agreement, the
Purchasers shall be entitled to an injunction or injunctions to prevent or
restrain breaches or threatened breaches of this Agreement by the Sellers, and
to specifically enforce the terms and provisions of this Agreement to prevent
breaches or threatened breaches of, or to enforce compliance with, the covenants
and obligations of the Sellers under this Agreement, including the provisions of
Section 10.3(a)(ii). The Sellers hereby agree not to raise any objections to the
availability of the equitable remedy of specific performance to prevent or
restrain breaches or threatened breaches of this Agreement by the Purchasers,
and to specifically enforce the terms and provisions of this Agreement to
prevent breaches or threatened breaches of, or to enforce compliance with, the
covenants and obligations of the Sellers under this Agreement. The Purchasers in
seeking an injunction or injunctions to prevent breaches of this Agreement by
the Sellers and to enforce specifically the terms and provisions of this
Agreement shall not be required to provide any bond or other security in
connection with any such order or injunction. Except as expressly provided
herein, under no circumstance shall the Purchasers file or record, or cause to
be filed or recorded, against the Real Property a lis pendens, lien or any other
type of encumbrance as the result of any breach or alleged breach of this
Agreement by the Sellers, or for any other reason or purpose. Notwithstanding
the foregoing to the contrary, the Purchasers may file or record, or cause to be
filed or recorded, against the Real Property a lis pendens, lien or other type
of encumbrance permitted under applicable law if and when (x) the Purchasers are
awarded monetary damages in a lawsuit filed by the Purchasers alleging that the
Sellers breached this Agreement or (y) the Purchasers file a lawsuit against the
Sellers seeking specific performance of the Sellers’ obligation to convey the
Real Property to the Purchasers pursuant to the terms of this Agreement. The
foregoing shall not affect the pledges of the Approved Collateral under
Section 11.17.

(b) The Purchasers understand and agree that the Sellers would suffer
irreparable damage in the event that the Purchasers were to breach certain
provisions of this Agreement, and that while monetary damages may be available
for the breach by the Purchasers of such covenants and undertakings, monetary
damages would be an inadequate remedy therefor and that specific performance
would not constitute a hardship for the Purchasers. Accordingly, the Purchasers
agree, on behalf of themselves and their respective affiliates, that, in the
event of any breach or threatened breach by the Purchasers of the following
provisions: Sections 4.3 (Access and Disclosure), 4.7 (Further Documentation),
4.10 (Financial Information and Audit Assistance), 4.12 (No Solicitation), 4.17
(Non-Solicit; No Hire; Non-Competition); 6.1 (Confidentiality) and 6.7 (Excluded
Business Names); then the Sellers shall be entitled to seek an injunction or
injunctions to specifically enforce such enumerated provisions of this
Agreement. The Sellers in seeking an injunction or injunctions to prevent
breaches of this Agreement by the Purchasers and to enforce specifically the
terms and provisions of this Agreement shall not be required to provide any bond
or other security in connection with any such order or injunction.

(c) Notwithstanding anything to the contrary in this Agreement, the Sellers
understand and agree that, in the event that this Agreement is terminated by the
Sellers pursuant to and subject to the conditions of Section 10.3(b), or if this
Agreement is terminated pursuant by the Purchasers pursuant to Section 10.1(f),
then the Sellers’ sole and exclusive remedy against the Purchasers and any of
their respective affiliates and their respective partners, directors, managers,
members, shareholders, officers, employees and agents (the “Purchaser

 

79



--------------------------------------------------------------------------------

Parties”) for any breach, loss or damage shall be to receive payment of the
Deposit, in each case only to the extent provided in Section 10.3(b); and upon
payment of such amount, no Seller or other person or entity shall have any
rights or claims against the Purchaser Parties under this Agreement, or any
other agreement or agreement delivered in connection with this Agreement,
whether at law or equity, in contract, in tort or otherwise, and none of the
Purchaser Parties shall have any further liability or obligation relating to or
arising out of this Agreement or the transactions contemplated by this
Agreement.

Nothing in this Section shall be construed to limit the Sellers’ rights or
damages under any indemnities (other than Article VII) given by the Purchasers
to the Sellers under this Agreement.

Section 11.17 Bowen Guarantee.

(a) Bowen hereby irrevocably and unconditionally guarantees (the “Guarantee”) to
the Purchasers the punctual and full performance by each Seller of all of its
obligations arising from and after the Closing pursuant to this Agreement. The
Guarantee is absolute and unconditional irrespective of circumstances which
might otherwise constitute a legal or equitable discharge of, or any defense,
setoff or counterclaim available to, Bowen. Bowen agrees not to effect or agree
to take any action which would adversely affect his ability to carry out any of
the terms, covenants or conditions of this Section 11.17. Bowen hereby expressly
acknowledges that the Guarantee and all obligations under this Section 11.17
shall be binding on his estate (including, but not limited to, the requirements
that Bowen’s estate maintain the net worth, and provide the certified quarterly
statements, required under subsection (b)).

(b) For so long as any obligations of the Sellers under this Agreement shall
remain outstanding, Bowen shall maintain a net worth in excess of Fifty Eight
Million Five Hundred Seventy-Nine Thousand Dollars ($58,579,000.00) and will
provide the Purchasers with certified quarterly statements reasonably evidencing
his net worth. If Bowen’s net worth should fall below such amount, Bowen shall
immediately cause to be delivered to an account reasonably agreed upon with the
Purchasers Nine Million Seven Hundred Sixty-Three Thousand Dollars
($9,763,000.00), and the Purchasers shall be granted a security interest in such
account, and such account and all amounts therein shall secure the punctual and
full performance by each Seller of all of its obligations arising from and after
the Closing pursuant to this Agreement.

(c) To secure Bowen’s guarantee obligations hereunder, Bowen shall enter into at
the Closing (i) a pledge agreement (the “Pledge Agreement”) in favor of the
Purchasers (and each of their assigns pursuant to Section 11.6), in form
reasonably satisfactory to the Purchasers, pursuant to which Bowen shall pledge
and grant in favor of the Purchasers (and each of their assigns pursuant to
Section 11.6) a security interest in (x) the St. Clair Membership Interest and
(z) the Bend Membership Interest , and (ii) a mortgage (or deed of trust, as
applicable) (a “Mortgage” and together with the Pledge Agreement, the “Security
Documents”) in favor of the Purchasers

 

80



--------------------------------------------------------------------------------

(and each of their assigns pursuant to Section 11.6), in form reasonably
satisfactory to the Purchasers, pursuant to which Bowen shall mortgage and grant
in favor of the Purchasers (and each of their assigns pursuant to Section 11.6)
a security interest in the Home (the assets and interests described herein,
collectively, the “Approved Collateral”). The Sellers shall use good faith
efforts to cause any party holding a lien encumbering all or any portion of the
Approved Collateral, or any other Person required to approve or effectuate (as
reasonably determined by the Purchasers) the transactions contemplated by the
Security Documents, in each case, to have approved in writing prior to the
Closing the Security Documents and the transactions contemplated by the Security
Documents, except for the consent of M&T Realty Capital Corporation in
connection with exercise of remedies with respect to the pledge of the St. Clair
Membership Interest, the Parties agreeing that notwithstanding the Sellers’
inability to obtain such consent, the Sellers remain obligated to execute and
deliver the Pledge Agreement with respect to the Membership Interest at Closing.

(d) For the purposes of this Section 11.17, the “St. Clair Membership Interests”
shall mean the Walter C. Bowen Trust’s 77% membership interest in 735 St. Clair,
LLC, an Oregon limited liability company, the sole owner of the real property
commonly known as and located at 735 St. Clair Avenue, Multnomah County, Oregon
(the “St. Clair Property”); the “Home” shall mean Walter C. Bowen’s personal
residence located at 11223 NW Saltzman, Portland, OR 97229 held in the Walter C.
Bowen Trust; the “Bend Membership Interest” shall mean Walter C. Bowen’s 100%
membership interest in BDC/Bend, LLC, an Oregon limited liability company, the
sole owner of certain vacant real property located southwest of the intersection
of Watt Way and Medical Center Drive in Bend, Oregon 97701 and more particularly
described on Exhibit 11.16.

(e) Each of the Security Documents shall grant in favor of the Purchasers (and
each of their assigns pursuant to Section 11.6) a valid security interest in and
to the Approved Collateral and shall contain such customary terms as are
necessary to protect the rights of the Purchasers (and each of their assigns
pursuant to Section 11.6) as contemplated by this Section 11.17, including
(i) representations and warranties, including with respect to the respective
item of Approved Collateral (A) the ownership of the Approved Collateral,
(B) that the Approved Collateral shall be and remain free and clear of all Liens
other than those Liens existing on the Closing Date, (C) the power and authority
to pledge the Approved Collateral and enter into the Security Documents and
(D) no consents or approvals (other than those obtained, or the requirement for
which is waived by Purchasers, by the Closing Date) required to enter into the
Security Documents and grant a security interest in the Approved Collateral;
(ii) covenants that the grantor(s) (A) will not assign, pledge, hypothecate or
transfer, or create or permit to exist any security interest or other Lien on
the Approved Collateral, excluding with respect to those Liens existing on the
Closing Date, (B) will defend its title and interest thereto or therein against
any Liens (other than those Liens existing on the Closing Date), however
arising, (C) will not take any action (or fail to take any action) that would
materially and adversely affect the rights of the Purchasers (and/or each of
their assigns pursuant to Section 11.6), and (D) shall take all other actions
reasonably necessary to protect the rights of the Purchasers (and each of their
assigns pursuant to Section 11.6) under the Security Documents, including
delivering limited liability company certificates or control agreements and
making UCC or other filings or recordings to secure or perfect the security
interests granted with respect to all Approved Collateral and (iii) other
reasonable and customary terms and conditions.

 

81



--------------------------------------------------------------------------------

(f) In the event Bowen is unable to make the representation set forth in
Section 11.17(e)(i)(D) with respect to any Approved Collateral at Closing, as
their sole remedy, the Purchasers may reject such item of Approved Collateral,
in which case Bowen shall pledge in favor of the Purchasers (and each of their
assigns pursuant to Section 11.6) in a manner reasonably acceptable to the
Purchasers (i) marketable securities reasonably acceptable to the Purchasers
with a fair market value of not less than the Assigned Value of the item of
Approved Collateral that is rejected by Purchasers and/or (ii) cash in an amount
equal to such Assigned Value, and in such event, the items of Approved
Collateral that have not been rejected by the Purchasers pursuant to this
Section 11.17(f) and such marketable securities and/or such cash, as applicable,
collectively shall be deemed to be Approved Collateral. For purposes of this
Section 11.17(f), the “Assigned Value” for each item of Approved Collateral,
which amounts total Four Million Five Hundred Fifty-Six Thousand Dollars
($4,556,000), is as follows: St. Clair Membership Interest is Two Million Six
Hundred Sixty-Four Thousand Dollars ($2,664,000); Bend Membership Interest is
One Million One Hundred Ninety-Two Thousand Dollars ($1,192,000); Home is Seven
Hundred Thousand Dollars ($700,000).

(g) The Security Documents shall be released on the date that is the later of
(i) the one (1) year anniversary of the Closing and (ii) the date that all
claims made by the Purchasers (and/or each of their assigns pursuant to
Section 11.6) and pending as of the one (1) year anniversary of the Closing are
fully resolved, satisfied and paid pursuant to Article VII to any Purchaser
Indemnified Party. The Security Documents shall be executed by Bowen (or any
applicable trustee of a trust) and, if required by applicable community property
law, his spouse.

(h) To the extent required by applicable community property law, Bowen will
provide any consents or other documentation from his spouse, if any, in order to
authorize (or evidence such authority) the Guarantee and the Security Documents
contemplated in this Section 11.17.

(i) On or prior to the Effective Date, Bowen and/or his representatives have
provided materials and information to the Purchasers related to or regarding the
St. Clair Property, the other assets owned directly or indirectly by Bowen, and
the net worth of Bowen. Bowen hereby represents and warrants that each of the
materials and information provided on or prior to the Effective Date is true,
accurate and complete in all material respects, and does not omit any material
information related thereto.

Section 11.18 Interpretation. When a reference is made in this Agreement to an
Article, a Section, Exhibit or section of the Disclosure Letter, such reference
shall be to an Article of, a Section of, or an Exhibit or section of the
Disclosure Letter to, this Agreement unless otherwise indicated. Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” The

 

82



--------------------------------------------------------------------------------

words “hereof,” “herein” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. All terms defined in this Agreement
shall have the defined meanings when used in any certificate or other document
made or delivered pursuant hereto unless otherwise defined therein. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term. Any agreement, instrument or statute
defined or referred to herein or in any agreement or instrument that is referred
to herein means such agreement, instrument or statute as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein. References to a person are also to its
permitted successors and assigns. The Parties have participated jointly in the
negotiating and drafting of this Agreement. In the event of an ambiguity or a
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
provisions of this Agreement. In the event of a conflict between this Agreement
and any Exhibit hereto, this Agreement shall govern.

Section 11.19 Submission to Jurisdiction. Each Party (a) submits to the
jurisdiction of the federal court sitting in Dallas, Texas in any action or
proceeding arising out of or relating to this Agreement, (b) agrees that all
claims in respect of such action or proceeding may be heard and determined in
any such court, (c) waives any claim of inconvenient forum or other challenge to
venue in such court, (d) agrees not to bring any action or proceeding arising
out of or relating to this Agreement in any other court and (e) waives any right
it may have to a trial by jury with respect to any action or proceeding arising
out of or relating to this Agreement. Each Party agrees to accept service of any
summons, complaint or other initial pleading made in the manner provided for the
giving of notices in Section 11.4, provided that nothing in this Section 11.19
shall affect the right of any Party to serve such summons, complaint or other
initial pleading in any other manner permitted by Applicable Law.

Section 11.20 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Applicable Law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible to the fullest extent
permitted by Applicable Law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

Section 11.21 Oregon Statutory Disclosure. THE PROPERTY DESCRIBED IN THIS
INSTRUMENT MAY NOT BE WITHIN A FIRE PROTECTION DISTRICT PROTECTING STRUCTURES.
THE PROPERTY IS SUBJECT TO LAND USE LAWS AND REGULATIONS THAT, IN FARM OR FOREST
ZONES, MAY NOT AUTHORIZE CONSTRUCTION OR SITING OF A RESIDENCE AND THAT LIMIT
LAWSUITS AGAINST FARMING OR FOREST PRACTICES, AS DEFINED IN ORS 30.930, IN ALL
ZONES. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE
TITLE SHOULD INQUIRE ABOUT THE PERSON’S RIGHTS, IF

 

83



--------------------------------------------------------------------------------

ANY, UNDER ORS 195.300, 195.301 AND 195.305 TO 195.336 AND SECTIONS 5 TO 11,
CHAPTER 424, OREGON LAWS 2007, AND SECTIONS 2 TO 9 AND 17, CHAPTER 855, OREGON
LAWS 2009. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON ACQUIRING FEE
TITLE TO THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE CITY OR COUNTY PLANNING
DEPARTMENT TO VERIFY THAT THE UNIT OF LAND BEING TRANSFERRED IS A LAWFULLY
ESTABLISHED LOT OR PARCEL, AS DEFINED IN ORS 92.010 OR 215.010, TO VERIFY THE
APPROVED USES OF THE LOT OR PARCEL, TO VERIFY THE EXISTENCE OF FIRE PROTECTION
FOR STRUCTURES AND TO INQUIRE ABOUT THE RIGHTS OF NEIGHBORING PROPERTY OWNERS,
IF ANY, UNDER ORS 195.300, 195.301 AND 195.305 TO 195.336 AND SECTIONS 5 TO 11,
CHAPTER 424, OREGON LAWS 2007, AND SECTIONS 2 TO 9 AND 17, CHAPTER 855, OREGON
LAWS 2009.

Section 11.22 California Disclosures and Special Provisions.

(a) Natural Hazard Disclosure. The term “Natural Hazard Area” shall mean those
areas identified as natural hazard areas or natural hazards in the Natural
Hazard Disclosure Act, California Government Code Sections 8589.3, 8589.4 and
51183.5 and California Public Resources Code Sections 2621.9, 2694 and 4136, and
any successor statutes or laws (the “CA Act”). To the extent required under
applicable law, the Sellers shall cause the Title Company to deliver to the
Purchasers as soon after the Effective Date as is practicable a Natural Hazard
Disclosure Statement (the “CA Disclosure Statement”) for each Real Property
located in California in a form required by the CA Act. The Purchasers
acknowledge that each CA Disclosure Statement will fully and completely
discharge the Sellers from any disclosure obligations under the CA Act and under
California Civil Code Sections 1102 through 1102.17. Nothing contained in the CA
Disclosure Statements release the Purchasers from their obligation to fully
investigate and satisfy themselves with the condition of the Real Property
located in California prior to executing this Agreement, including, without
limitation, whether any of the Real Property located in California is located in
any Natural Hazard Area. The Purchasers further acknowledge and agree that the
matters set forth in the CA Disclosure Statements may change on or prior to the
Closing and that the Sellers have no obligation to update, modify or supplement
the CA Disclosure Statements. The Purchasers are solely responsible for
preparing and delivering their own CA Disclosure Statements to subsequent
prospective purchasers of the Real Property located in California.

(b) Releases. In connection with any release set forth in this Agreement, the
releasing party acknowledges that it is familiar with and expressly waives any
protections or rights provided by §1542 of the California Civil Code, which
provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

84



--------------------------------------------------------------------------------

Section 11.23 Liquidated Damages. SHOULD THE PURCHASERS BREACH THIS AGREEMENT
AND THE SELLERS ELECT TO RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES PURSUANT TO
SECTIONS 10.1(F), 10.3(B) and 11.16(B) OF THIS AGREEMENT, THE SELLERS’ RETENTION
OF THE DEPOSIT SHALL CONSTITUTE LIQUIDATED AND AGREED-UPON DAMAGES PURSUANT TO
SECTIONS 1671, 1676 AND 1677 OF THE CALIFORNIA CIVIL CODE.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

85



--------------------------------------------------------------------------------

SELLERS’ SIGNATURE PAGES TO BPM SENIOR LIVING PORTFOLIO SALE AMENDED AND
RESTATED PURCHASE AGREEMENT DATED FEBRUARY 27, 2012

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first written above.

 

SELLERS:

     

[Regent Court]

  Regent/Corvallis, LLC, an Oregon limited liability company   By:   /s/ Walter
C. Bowen     Walter C. Bowen, Manager

[Desert Flower]

  Desert Flower LLC, an Oregon limited liability company   By:   /s/ Walter C.
Bowen     Walter C. Bowen, Managing Member

[Sun Oak]

  BPM/Citrus Heights Limited Partnership, an Oregon limited partnership   By:
Hambledon Investments, LLC, an Oregon limited liability company, its General
Partner     By:   /s/ Walter C. Bowen       Walter C. Bowen, Manager

[Regency Grand at West Covina]

  BDC/West Covina II, LLC, an Oregon limited liability company   By:   /s/
Walter C. Bowen     Walter C. Bowen, Manager

[Sunshine Villa]

  Cornell Springs Partners, an Oregon joint venture, co-tenant   By: Cornell
Springs Apartments Limited Partners, an Oregon limited partnership, a joint
venturer



--------------------------------------------------------------------------------

SELLERS’ SIGNATURE PAGES TO BPM SENIOR LIVING PORTFOLIO SALE AMENDED AND
RESTATED PURCHASE AGREEMENT DATED FEBRUARY 27, 2012

 

    By:   /s/ Walter C. Bowen       Walter C. Bowen, General Partner   By:  
BDC/Santa Cruz, LLC, a joint venturer     By:   /s/ Walter C. Bowen       Walter
C. Bowen, Manager   Regent/Eugene, LLC, an Oregon limited liability company,
co-tenant   By:   /s/ Walter C. Bowen     Walter C. Bowen, Manager

[Canyon Creek]

  Regent/Salt Lake, LLC, an Oregon limited liability company   By: Hambledon
Investments, LLC, an Oregon limited liability company     By:   /s/ Walter C.
Bowen       Walter C. Bowen, Manager

[Sheldon Park]

  Regent/Eugene, LLC, an Oregon limited liability company, co-tenant     By:  
/s/ Walter C. Bowen       Walter C. Bowen, Manager

[Willow Park]

  Regent/Boise, LLC, an Oregon limited liability company   By:   /s/ Walter C.
Bowen     Walter C. Bowen, Manager

[Orchard Park]

  RAL/Clovis, Inc., an Oregon corporation   By:   /s/ Walter C. Bowen     Walter
C. Bowen, CEO

[END OF SELLERS’ SIGNATURE PAGES]



--------------------------------------------------------------------------------

FORMER SELLERS’ SIGNATURE PAGES TO BPM SENIOR LIVING PORTFOLIO SALE AMENDED AND
RESTATED PURCHASE AGREEMENT DATED FEBRUARY 27, 2012

 

FORMER SELLERS, for purposes of Article

   

XI only:

   

[Acacia Springs]

  BDC/Las Vegas, LLC, an Oregon limited liability company   By:   /s/ Walter C.
Bowen     Walter C. Bowen, Manager

[Magnolia Village]

  BDC/Riverside, LLC, an Oregon limited liability company   By   /s/ Walter C.
Bowen     Walter C. Bowen, Manager

[Overlake Terrace]

  Sterling Park, L.L.C., a Washington limited liability company   By:   /s/
Walter C. Bowen     Walter C. Bowen, Managing Member

[Heritage Springs]

  BDC/Las Vegas Three, LLC, an Oregon limited liability company   By:   /s/
Walter C. Bowen     Walter C. Bowen, Manager

[Regency Park]

  Regency Park Apartments Limited Partnership, an Oregon limited partnership  
By:   /s/ Walter C. Bowen     Walter C. Bowen, its General Partner

[The Regent]

  BDC/Corvallis, LLC, a Delaware limited liability company   By:   /s/ Walter C.
Bowen     Walter C. Bowen, Manager

[END OF FORMER SELLERS’ SIGNATURE PAGES]



--------------------------------------------------------------------------------

PURCHASERS’ SIGNATURE PAGE TO BPM SENIOR LIVING PORTFOLIO SALE AMENDED AND
RESTATED PURCHASE AGREEMENT DATED FEBRUARY 27, 2012

 

PURCHASERS: B Healthcare Properties LLC, a Delaware limited liability company
By:   /s/ Andrew White   Andrew White, Authorized Person

[END OF PURCHASERS’ SIGNATURE PAGES]



--------------------------------------------------------------------------------

PURCHASERS’ SIGNATURE PAGE TO BPM SENIOR LIVING PORTFOLIO SALE AMENDED AND
RESTATED PURCHASE AGREEMENT DATED FEBRUARY 27, 2012

 

/s/ Walter C. Bowen

Walter C. Bowen, for purposes of

Sections 4.12, 4.17 and 6.10 and Article XI only

[END OF WALTER C. BOWEN’S SIGNATURE PAGE]